 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKarl Kallmann d/b/a Love's Barbeque Restaurant No.62; Love's Enterprises, Inc. and Hotel, Motel &Restaurant Employees & Bartenders Union Local50, Hotel, Motel & Restaurant Employees & Bar-tenders International Union. Cases 32-CA-522 and32-CA-574September 20, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELIOAND MURPHYOn January 25, 1979, Administrative Law JudgeWilliam J. Pannier III issued the attached Decision inthis proceeding. Thereafter, the General Counsel andthe Charging Party filed exceptions and supportingbriefs, Respondent Karl Kallmann d/b/a Love's Bar-beque Restaurant No. 62 (hereinafter called Respon-dent Kallmann) filed cross-exceptions and a support-ing brief. Respondent Love's Enterprises (hereinaftercalled Respondent Love's) filed a cross-exception anda supporting brief,' and Respondent's Love's andKallmann filed an answering brief to the exceptionsand briefs in support of exceptions filed by the Gen-eral Counsel and the Charging Party.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order with respect to Re-spondent Love's, but only to the extent consistentherewith with respect to Respondent Kallmann.I Respondent Love's excepts to the failure of the Administrative LawJudge to find that its franchisees are required to follow section "L" of itsoperations manual. We find merit in this exception. Respondent Love's vicepresident, Mesker, testified that Love's franchisees are requested to followsection "L" of the manual which prescribes, inter aula, how the meal is to beplaced on the plate, how it is to be presented, and what portions of productsare to be used on the plate served to the customer.2 Respondent Love's and Kallmann move to strike a portion of the Charg-ing Party's brief on the ground that it sets forth facts not contained in therecord developed before the Administrative Law Judge. We have not consid-ered or relied on this section of the Charging Party's brief because it containsfacts dehors the record. Accordingly, we find it unnecessary to pass on Re-spondents' motion.IThe General Counsel and the Charging Party have excepted to certaincredibility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an administrative law judge's resolutionswith respect to credibility unless the clear preponderance of all of the rel-evant evidence convinces us that the resolutions are incorrect. Standard Dr'Wall Products, Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversing hisfindings.The Administrative Law Judge found that none ofthe employees hired by Kallman had ever been em-ployed at the Hayward restaurant, and that there wasno showing that a majority of these employees de-sired representation by the Union. He further foundthat a preponderance of the evidence does not sup-port the allegation that Respondent Kallman refusedto hire former employees of the Hayward restaurantbecause of their affiliation with the Union. The Ad-ministrative Law Judge concluded that RespondentKallman was not, therefore, a successor to Respon-dent Love's. The General Counsel contends that theAdministrative Law Judge's own findings and credi-bility resolutions require the conclusion that Kallmanpossessed union animus and refused to hire Love'sformer employees because of considerations unlawfulunder Section 8(a)(3)of the Act. He further contendsthat Respondent Kallman is a successor to Respon-dent Love's and therefore violated Section 8(a)(5) ofthe Act by refusing to bargain with the Union and bychanging the rates of pay and benefits without priornotification to or consultation with the Union. Wefind merit in the General Counsel's contentions.The following facts are not in dispute. In Decem-ber 1973, Respondent Love's took over the operationof the Hayward. California, restaurant from a fran-chisee, not a party to this proceeding. During the pe-riod in 1973 when the restaurant was operated by thefranchisee, a memorandum agreement was executedwith Culinary Workers and Bartenders Union, Local823 of the Hotel and Restaurant Employees and Bar-tenders International Union, AFL CIO (hereinaftercalled Local 823), the predecessor of the ChargingParty herein. Under the terms of the memorandumagreement, the franchisee agreed to recognize Local823 as the sole collective-bargaining representativefor all of its employees coming under the Union'scharter. Thus. the unit consisted of all employees atthe Hayward restaurant engaged in the preparation,handling, and serving of food and/or beverages, ex-cluding office clerical employees, guards, and supervi-sors as defined in the Act. The agreement further pro-vided that: "The Employer agrees to accept, adoptand observe all of the wages, hours and other termsand conditions of employment contained in the Col-lective Bargaining Agreement between the Union andthe East Bay Restaurant Association, Inc., CaliforniaLicensed Beverage Association, Inc., or its successors.... as well as "the Restaurant and Tavern HealthFund Trust Agreement, the Southern AlamedaCounty Restaurant and Tavern Pension Trust Agree-ment, the health and pensions plans established there-under, and all amendments to said Trust Agreementsand plans." When Respondent Love's took over the245 NLRB No. 1778 LOVE'S BARBEQUE RESTAURANT NO. 62restaurant in December 1973, it continued to applythe memorandum agreement.4On September 26, 1977,5 Respondent's Love'sclosed its Hayward restaurant and terminated all ofthe employees who had been working there. On Octo-ber 20, Respondent Kallmann opened the restaurantfor business under a franchise agreement, equipmentlease, and real property sublease with RespondentLove's. Respondent Kallmann then operated the res-taurant, as Respondent Love's had done, using thesame equipment to produce identical products for thesame customer market from the same location. Re-spondent Kallmann, however, did not hire any of theemployees who had been employed by RespondentLove's. Nor did it recognize the Union or apply thememorandum agreement. Instead, it began nonunionoperations with an entirely new complement of ap-proximately 30 employees. On October 21, the Unioncommenced picketing the restaurant to protest Re-spondent Kallmann's failure to reemploy any of theformer employees and its failure to recognize theUnion as the collective-bargaining representative.On the basis of the foregoing, there is no questionthat all the factors for finding successorship are pre-sent but for the failure to retain the former employeesof the restaurant.6Further, it is well settled that suc-cessorship will be found in such circumstances if thenew owner fails to hire the predecessor's employeesbecause of their affiliation with the Union.7Thus, thecentral question herein is whether Respondent Kall-mann refused to hire the former employees of Love'sHayward restaurant (hereinafter, the former Hay-ward employees) for antiunion reasons. We find thatthis question must be answered in the affirmative.The record reveals that after entering into the fran-chise agreement with Respondent Love's, Karl Kall-mann reserved two rooms at the Vagabond Motel,located near the Hayward Restaurant, to be used forinterviewing job applicants. He placed advertise-ments in the Oakland Tribune (Tribune) and theHayward Daily Review (Review) which stated that anew restaurant was hiring and that applicationsshould be made in person at the Vagabond Motel.The name of the restaurant did not appear in theadvertisement. Kallmann testified that he conductedinterviews at the motel for 2-1/2 days, starting onOctober 12, and subsequently completed the inter-' In 1975. by virtue of a merger of three unions. Hotel. Motel and Restau-rant Employees and Bartenders Union Local 50, Hotel. Motel & RestaurantEmployees & Bartenders International Union, the Charging Party herein.succeeded Local 823 and became the Hayward employees' collective-bar-gaining representatives.All dates occurred in 1977 unless otherwise indicated.'N.LR.B. v. Burns International Securit Senrue, 406 U.S. 272 (1972).'Potter's Drug Enterprises, Inc d/hbl/a Potter's Chalet Drug and Potter'sWestpark Drug, 233 NLRB 15 (1977).viewing of applicants in the restaurant. After October14, the advertisements in the Tribune and the Reviewsubstituted the name and address of "Love's Barbe-que Restaurant" for the name and address of the mo-tel.The Administrative Law Judge did not credit Kall-mann's testimony regarding the manner in which em-ployees were hired. He found that, while Kallmanntestified that he was the only official to have inter-viewed applicants, Kallmann's assistant manager,Stebban, controverted this testimony by stating thathe also had interviewed applicants. He further foundthat Kallmann's pretrial affidavit stating his reasonsfor not hiring two former Hayward employees, Wads-worth and Logan, was inconsistent with his testimonyat the hearing concerning these employees.8Further, the Administrative Law Judge observedthat normally, when an employer advances a falsereason for its actions, it is permissible to infer that theactions are taken for an unlawful reason. He never-theless refused to draw this inference from his havingdiscredited Kallmann's testimony. Instead, the Ad-ministrative Law Judge found that several circum-stances exist which refute a conclusion of illegal mo-tive. An examination of these circumstances revealsno basis for the Administrative Law Judge's finding.With respect to the question of Respondent Kall-mann's union animus. the Administrative Law Judgefound that Kallmann believed that the choice as towhether or not the restaurant would be unionized washis to make, and that Kallmann made remarks to theeffect that he had a choice as to whether or not to beunionized and that he had chosen to operate non-union. The Administrative Law Judge also found thata similar remark by Kallmann to a picketing em-ployee violated Section 8(a)( I) of the Act. Thus, Kall-mann asked former Hayward employee Pingree whyshe did not put down her picket sign, that she couldbe rehired at her previous rate of pay, but that therestaurant would be nonunion. Finally, the Adminis-trative Law Judge found that Respondent Kallmannviolated Section 8(a)(1) of the Act by Assistant Man-ager Sebban's unexplained act of photographing em-ployees Logan and Wadsworth immediately afterthey had finished picketing the restaurant.In spite of these findings, the Administrative LawJudge concluded that Respondent Kallmann did notunlawfully refuse to hire former Hayward employees.He reasoned that Kallmann had no need to avoid theunion sympathies of the former Hayward emploeesbecauase Kallmann truly believed that the choice re-' Thus, in his affidavit Kallmann asserted that he did not hire Wadsworthand Logan because they were not available for the daN shift due to theirschool schedule, whereas, at the hearing. Kallmann testified that the nlsreason he did not hire the two employees was because of the absence ofopenings and not because of conflicts with their schtxl schedules.79 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgarding unionization was his alone to make and thatthe employees' desires did not enter into it. This isone of the "objective considerations" which, the Ad-ministrative Law Judge asserted, refutes a conclusionof illegal motive. We disagree. Kallmann's concededintention not to allow the employees to be unionizeditself supports a conclusion of illegal motive. How-ever, Kallmann's intention, far from being heldmerely as an opinion, was expressed in action by hisunlawful statement to employee Pingree. Further, Re-spondent Kallmann engaged in the unlawful act ofphotographing employees after they left the picketline. It is inconceivable that an employer whose anti-union attitude led to these unlawful acts would haveno interest in the union sympathies of job applicants.To the contrary, the foregoing facts fully support theconclusion that Respondent Kallmann was verymuch concerned with the union affiliation of the for-mer Hayward employees and did not hire them be-cause of it.Similarly, we find, contrary to the AdministrativeLaw Judge, that Kallmann's method of hiring indi-cated a desire to avoid hiring former Hayward em-ployees. As noted above, the initial newspaper adver-tisements made no mention of the name of therestaurant, and the initial 2-1/2 days of interviewingwas done at a motel rather than at the restaurant.Although the Administrative Law Judge acknowl-edged that Respondent Kallmann offered no explana-tion for this procedure, he found there was nothing tosupport the General Counsel's contention that Kall-mann use the procedure in order to conceal the factthat interviews were being conducted. In support ofthis finding, the Administrative Law Judge observedthat not all positions had been filled when the place ofinterviewing was changed from the motel to the res-taurant, and that Kallmann had used the format ofRespondent Love's for the newspaper advertisements.He reasoned that had Respondent Kallmann been at-tempting to conceal the fact that he was interviewing,he would not have used the easily recognizable for-mat of Respondent ove's for the advertisements andhe would have continued to interview at the motelroom until all the positions were filled.The General Counsel argues that it was unneces-sary for Kallmann to incur the added expense of rent-ing the motel room until all positions were filled be-cause II of the initial complement of 28 hires hadapplications dated October 12 or 13 and were, there-fore, interviewed at the motel; another 7 had applica-tions dated October 14, some of whom, therefore,must have been interviewed during the last half-dayat the motel; and only one former Hayward em-ployee, Porter, applied at the motel. In these circum-stances, the General Counsel argues, Kallmann hadfilled the majority of positions with new employeesand had nothing to fear from completing his hiring inthe restaurant. In addition, the General Counselpoints out that Respondent Love's newspaper adver-tising was done in 1972 and it is therefore improbablethat in 1977 former Hayward employees would haverecognized the 1972 format. We agree with the Gen-eral Counsel. We find the Administrative LawJudge's explanation of the hiring procedure to be en-tirely speculative and implausible. Indeed, Kall-mann's failure to explain his unusual hiring proce-dure, coupled with his lack of candor regarding theinterviewing process, his demonstrated union animus,and his handling of the applications of Wadsworth,Logan, and Porter as discussed below warrant the in-ference that the hiring procedure was designed toconceal from the former Hayward employees the factthat Kallmann was hiring. We so find.The Administrative Law Judge's reasoning with re-spect to Kallmann's "offers" to former employees isalso implausible and unsupported by the record. TheAdministrative Law Judge found that RespondentKallmann offered a job to former Hayward employeePingree when he told her that she could be rehired ather previous rate of pay, but that the restaurantwould not be union. He further found that Kallmannoffered positions to former Hayward employee Wads-worth and "probably" to Logan. The AdministrativeLaw Judge concluded that these offers of employmentmilitate against a finding that Respondent Kallmanndid not hire former Hayward employees because oftheir union sympathies. We disagree.As the General Counsel correctly points out, Kall-mann's offer to Pingree constituted a violation of theAct; thus, to accept the Administrative Law Judge'sreasoning concerning the offer to her would be to findthat an unlawful offer of employment negates an un-lawful motive in hiring. Such reasoning is clearly in-valid and we reject it.The Administrative Law Judge's reasoning in find-ing that Kallmann offered employment to Wads-worth and Logan is also faulty. Wadsworth testifiedthat he applied for the position of cook and was inter-viewed by Kallmann at the Hayward restaurant.When asked whether Kallmann offered him a job,Wadsworth stated: "No, he didn't-well, they offeredme a busboy position and I said that I felt-that Ihad worked my way up in seniority because I wasworking there before and I told him I would not beinterested in the busboy position." When askedwhether Kallmann offered him the position or statedthat the position was open, Wadsworth testified, "Hestated that it is a possibility, he didn't actually offer itto me." Logan also testified that he applied for theposition of cook and was interviewed by Kallmann atthe restaurant. He stated that, after Kallmann looked80 LOVE'S BARBEQL.:E RESIAURANI NO. 62at his application, Kallmann told him that there wereno positions open except possibly for a dishwasherjob. Logan further stated that he told Kallmann thathe would take the position and that Kallmann "re-plied again, that all the positions were taken at thetime and that there was that one dishwashing job andthat he was pretty certain that that was taken also."Kallmann made no further contact with Logan re-garding a position at the restaurant.On the basis of the foregoing testimony, the Ad-ministrative Law Judge concluded that Kallmann of-fered a position of busboy to Wadsworth and "prob-ably" also to Logan. As indicated, the record does notsupport this conclusion. There is nothing to show thatLogan received anything more than the expression ofa possible offer that Kallman never acted upon. Simi-larly, there is some question as to whether Kadsworthactually received an offer from Kallmann. WhileWadsworth stated that Kallmann offered the positionof busboy to him, he qualified this statement by add-ing that Kallmann told him there was a "possibility"that a busboy position was open and that he did notactually offer the position to Wadsworth.Thus, the testimony relied on by the Administra-tive Law Judge indicates that in Logan's case no offerwas made and in Wadsworth's case, the testimony isinsufficient to establish that an offer was in fact made.Further, Kallmann himself did not testify that hemade an offer to either Logan or Wadsworth. Instead.at the hearing Kallmann stated that he did not hirethese employees because there were no openings atthe time they applied, whereas in his pretrial affidavithe stated that he did not hire them because they werenot available for the day shift due to their schoolschedule.' In these circumstances, we find no supportfor the Administrative Law Judge's conclusion thatKallmann offered positions to Logan and Wads-worth. A Jortiori, we find that the Administrative LawJudge's reliance on the testimony of Logan andWadsworth in determining that Respondent Kall-mann was not averse to hiring former Hayward em-ployees is equally without support.Finally, we are not persuaded by the Administra-tive Law Judge's conclusion that Respondent Kall-mann had a valid business reason for not hiring theformer Hayward employees. The Administrative LawJudge credited Kallmann's testimony that, while ini-tially he had been impressed with former Haywardemployee Porter's application, he ultimately decided'The Administrative Law Judge attempted to explain the inconsistenc inKallmann's testimony as being the result of a desire to enhance RespondentKallmann's defense. We may assume that is so, hut that objective in no '.a,improves the Respondent's position or the impact of the inconsistency Re-gardless of the Administrative Law Judge's attempt to provide an unfoundedexplanation for Kallmann's inconsistent testimony. the act is hat he dis-credited Kallmann's asserted reasons for not hiring I.ogan and Wadsworth.not to hire Porter because of the unclean condition ofthe kitchen after Respondent l.ove's closing, coupledwith Porter's position as heard cook prior to the clos-ing. ie therefore concluded that Respondent Kall-mann's true reason for avoiding hiring former HaN;-ward employees was the uncleanliness of therestaurant. He did so in spite of his own finding thatKallmann did not oer the uncleanliness (of the res-taulrant as a defense, but ather attemlpted to con-struct a ditlerent defense to ensure that he wonuld nlotbe fund to have violated the Act. Ihc Administra-tive Law Judge excused Kallniann's tilse and tailoredtestimony on the grounds that KIallmann so testifiedbecause he was oung. not well versed in labor rela-tions matters, and had undertaken significant finan-ci;lal ohligatioins which ould be magnifiedt in theevent Respondent Kallman were ftuntd to have vio-lated the Act. We cannot agree ith the Administra-tive Law Judge's reasoning in this matter. Howeverdifficult Kallmann's position ma's have been, we findthat it does not warrant the speculation engaged in hbthe Administrative Law Judge or an inference thatKallmann's reasons for not hiring the rmner Hay-ward employees were based on lawful considerations.To the contrar., as we have lutld aboxe. Kallmann'suntruthful testitons gives rise to the ittrence thathe was attempting thereb3to mask the real reason forhis failure to hire Love's former Hayward employees;namely, their union affiliation.In view of the foregoing. we ind that RespondentKallhnann expressed an intention not to have theunion in his restaurant: unlawfssulls photographed em-plovees: conducted his initial job interviews underconditions which virtuallv etnsur-ed that the formerHayward employees would not know of the inter-views; gave inconsistent testimony regarding his rea-sons for not hiring t)rmer ayward employees andgave false, tailored testimony regarding his hiringpractices. In the absence of credible testimony andcompetent evidence to the contrary. these circum-stances compel the conclusion that Respondent Kall-mann avoided hiring former HalNward employees be-cause of their affiliation with the Union.Consequently, we find that Respondent Kallmannviolated Section 8(a)(3) of the Act hby refusing to hirethe former Hayward employees of l.ove'."' Further." In light of the tact that K allmainni appears to hair hired nlsl ot the nlescomplement of emploeers during the irst I -2 da.s iI ner e.ling con-ducted at the Vagabond Molel on the hlasts ol .idertlleineit , hlich did tIotstate the name of the reslaurant. it i hardls surprising that oin seen o Itheforrier lHavward emplo ees f t .sc' .Ippliedl I',r p sitlls nv ith ResponldentKallmann he Bard has hong held hait 'oiCle ;in eniplocr malkes kiosnto pi'rospect e emplo, ees his retusal I to hie he hire m bc use their prior itllionaffiliation. their ta lure wt undertake the useless aclis t itmk ta rmll a.ppil-c;ltlion tir a,,rk Is n defetnse i.t Sit8i)( .,iell.ii n l t l ll. l .iltd, BI-A and5upplA, , hIi 223t RB 1 87 I'?'I. 1I h'Sit, l t.iin, i Xiri,~ rdltionl n ii17',nomll"i'Jh81 DI)('ISIONS OF NATIONAL. IABOR RELATIONS BOARDthese employees were represented by the Union in anappropriate unit." It is, therefore, apparent that hutfor Respondent Kallmann's unlawful conduct, theUnion's status as the exclusive collective-bargainingrepresentative would have survived Respondent Kall-mann's takeover of the Hayward restaurant. This, to-gether with Respondent Kallmann's continued opera-tion of the restaurant at the same location and insubstantially the same manner as before, compels usalso to find that Respondent Kallmann is a legal suc-cessor of Respondent Love's with respect to Respon-dent Love's bargaining obligation to the Union. Wetherefore conclude that Respondent Kallmann vio-lated Section 8(a)(5) and (1) of the Act by disavowingRespondent Love's obligation to the Union.In addition, we find that Respondent Kallmannviolated Section 8(a)(5) by unilaterally reducing ratesof pay and eliminating benefits of employees pro-vided in the collective-bargaining agreement observedby Respondent Love's without prior notice to or con-sultation with the Union. In so finding, we recognizethat a successor employer is ordinarily free to set ini-tial terms on which it will hire the predecessor's em-ployees.'2However, as the Supreme Court observedin Burns.3[T]here will be instances in which it is perfectlyclear that the new employer plans to retain all ofthe employees in the unit and in which it will beappropriate to have him initially consult with theemployees' bargaining representative before hefixes terms.Here, any uncertainty as to what Respondent wouldhave done absent its unlawful purpose must be re-solved against Respondent, since it cannot be permit-ted to benefit from its unlawful conduct.'4In thesecircumstances, we find that Respondent Kallmannwould have retained all of the employees had it notdecided to avoid hiring them because of their unionactivity. Therefore, it was not entitled to set initialterms of employment without first consulting theUnion.NLRB 933 (1967); Wayne R. Sherwood dh/ua Grounds Service, 180 NLRB1040 (1970). The same reasoning applies here, where an employer has at-tempted to conceal from employees the fact that it is accepting applicationsfor employment. In such circumstances, employees cannot be faulted forfailing to apply and those who discovered that the employer was hiringwould be justified in assuming the futility of applying for a position' The appropriate unit is:All employees employed at Love's Barbeque Restaurant at 24123 lies-parian Blvd., Hayward, California, engaged in the preparation, han-dling and serving of food and/or beverages, excluding office employees,guards, and supervisors as defined in the Act.12 NL.R. B. v. Burns Internarional Security Services, supra, 406 U.S. at 294295.1' Id.14 Potter's Drug Enlerprises, Inc.. supraTIlE REMEDYHaving found that Respondent Kallmann discrim-inatorily refused to offer employment to the formeremployees of Respondent Love's, we shall order thattheir employment status to restored to what if wouldhave been but for the discrimination against them,and that Respondent Kallmann offer them immediateand full reinstatement to their former jobs, or, if thosejobs no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or otherrights and privileges previously enjoyed, discharging,if necessary employees hired from sources other thanLove's Enterprises, Inc., Hayward, California, restau-rant to make room for them, and make them wholetor any loss of earnings that they may have suffereddue to the discrimination practiced against them, asprescribed in F. W. Woolworth Company, 90 NLRB289 (1950), with interest thereon to be computed inthe manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977).tFurther, we shall order that Respondent Kallmannbargain with the Union, upon request, concerningany terms and conditions of employment on which itwould have been required to bargain had the Union'slawful status been acknowledged on October 20,1977-the date Respondent Kallmann opened theHayward restaurant for business. In addition, weshall order the Respondent Kallmann cancel, uponrequest by the Union, changes in rates of pay andbenefits unilaterally effectuated and make the em-ployees whole by remitting all wages and benefits thatwould have been paid absent Respondent Kallmann'sunlawful conduct as found herein from October 20,1977, until Respondent Kallmann negotiates in goodfaith with the Union to agreement or to impasse.16CONC(I.USIONS OF LAWI. Respondent Kallmann and Respondent Love'sare separate employers within the meaning of Section2(2) of the Act, each of whom is engaged in com-merce and in operations affecting commerce withinmeaning of Section 2(6) and (7) of the Act.2. Hotel, Motel & Restaurant Employees & Bar-tenders Union Local 50, Hotel, Motel & RestaurantEmployees & Bartenders International Union, is a la-bor organization within the meaning of Section 2(5)of the Act.s See, generally. Isos Plumbing & I/earing Co. 138 NI.RB 716 (1962).Backpay is to be based on either rate structure prevailing under Love's En-terprises, Inc., Hayward. California. restaurant or the new rate structureestablished by Respondent Kallmann, whichever results in the higher hack-pay to the individual employees." The remission of wages is to be applied consistently with the make-whole remedy set forth above with respect to the discriminatees. LOVE'S BARBEQUE RESTAURANT NO. 623. All employees employed at Love's BarbequeRestaurant at 24123 Hesparian Blvd., Hayward Cali-fornia, engaged in the preparation, handling, andserving of food and/or beverages, excluding officeemployees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. At all times material herein the Union has beenthe exclusive representative of all the employees inthe above unit for the purposes of collective bargain-ing within the meaning of Section 9(a) of the Act.5. By telling employees that it did not intend tooperate a unionized restaurant and by taking picturesof employees who had been engaging in picketing orother protected activities, without a valid reason, Re-spondent Kallmann has violated Section 8(a)(1) ofthe Act.6. By failing to hire the employees named in para-graph 2(b) of the Order herein because of their unionaffiliation, Respondent Kallmann in each instanceviolated Section 8(a)(3) and (I) of the Act.7. Respondent Kallmann is a successor employerto Respondent Love's and by disavowing its bargain-ing obligation to the Union and by departing frompreexisting rates of pay and benefits without prior no-tification to and consultation with the Union, Re-spondent Kallmann violated Section 8(a)(5) and (I)ofthe Act.8. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.9. Respondent Kallmann has not violated the Actin any other manner.10. Respondent Love's has not violated the Act inany manner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, KarlKallmann, d/b/a Love's Barbeque Restaurant No.62, its officers, agents, successors, and assigns. shall:1. Cease and desist from:(a) Telling employees that it will not be operatinga unionized restaurant and taking pictures of employ-ees who have been engaging in picketing or other pro-tected concerted activities.(b) Refusing to hire or otherwise discriminatingagainst employees to avoid bargaining with a union.(c) Refusing to recognize Hotel, Motel & Restau-rant Employees & Bartenders Union Local 50, Hotel,Motel & Restaurant Employees & Bartenders Inter-national Union. as the exclusive collective-hargainingrepresentative of its employees in this appropriateunit:All employees employed at Love's BarbequeRestaurant at 24123 Hesparian Blvd., Hayward,.California, engaged in the preparation, handling.and serving of food and/or beverages, excludingoffice clerical employees, guards and supervisorsas defined in the Act.(d) Making changes in the rates of pay and bene-fits of the employees in the above unit without noticeto and consultation with said union.(e) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which willeffectuate the purposes of the Act:(a) Destroy any pictures of Richard Logan andDavid Wadsworth taken by Assistant Manager Da-vid Sebban.(b) Offer immediate and full reinstatement to D. L.Marshall, A. L. Pingree, P. M. Phipps. P. M. Turner.E. L. Goodwin, D. S. Barker, J. M. Evanoff, E. G.Hayne, M. J. Shauver. M. Henshall, M. F. Chulata,G. B. Ricketts, D. Wadsworth, S. S. Hervey. H. Baig-mohammadi, M. A. Quinn, A. J. Botelho, D. A. Lo-gan, R. G. Logan, K. R. Fuentes, K. A. Milina, J.Boyd, M. J. Henshail. L. L. Macone. V. O. Thomas.J. C. Casarotti, M. R. Rafferty. M. A. Gron, J. M.Gutfeld, N. E. Hansen, K. C. Lawson, D. L. Loyra,R. A. Bishop, C. Roy. B. K. Lewis. M. Silvera, R. R.Smart, R. Holguin. J. S. Porter, M. E. Evaneski, totheir former jobs. or. if those jobs no longer exist, tosubstantially equivalent positions without prejudiceto their seniority and other rights and privileges previ-ously enjoyed, discharging, if necessary. employeeshired from sources other than Love's Enterprises.Inc., Hayward, California, restaurant to make roomfor them, and make them whole fr any loss of earn-ings they may have suffered as a result of the dis-crimination against them, in the manner set fbrth inthe section of this Decision entitled "The Remedy."(c) Upon request, bargain with the above Union asthe exclusive representative of all the employees inthe above unit concerning their terms and conditionsof employment; and, if an understanding is reached,embody it is a signed contract if asked to do so.(d) Upon request of the above union, cancel anychanges from the rates of pay and benefits that ex-isted immediately before its takeover of love's Enter-prises, Inc., Hayward California. restaurant, andmake the employees whole by remitting all wages andbenefits that would have been paid absent suchchanges from October 20. 1977. until it negotiates ingood fiith with the ltnion to agreement or to in-83 I)t('ISIONS OF NA'IONAI IABOR RELATIONS BOARDpasse, in the manner set forth in the section of' thisDecision entitled "'l'he Remedy."(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports. and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(f) Post at its Hlayward. ('alitrnia. facility, copiesof the attached notice marked "Appendix."'7Copiesof the notice, on tforms provided by the Regional Di-rector for Region 32, after being duly signed by Re-spondent Kallmann's authorized representative, shallbe posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent Kall-mann to insure that said notices are not altered, de-faced, or covered by any other material.(g) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order,what steps Respondent Kallmann has taken to com-ply herewith.IT IS FURTHER ORI)ERED that in all other respectsthe complaint be, and it hereby is, dismissed.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of' Appeals Enforcing an Order of the Na-tional Labor Relations Board."APPENDIXNoTI( CE To EMPI.OYEESPOSTED BY ORDER OF 'IHENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activities ex-cept to the extent that the employees' bargain-ing representative and employer have a collec-tive-bargaining agreement which imposes alawful requirement that employees becomeunion members,In recognition of these rights, we hereby notifyour employees that:Wi WILL NOT tell you that we intend to oper-ate only a nonunion restaurant.WL WI.l. NO'I take pictures of our employeeswho have been engaging in picketing or in otherprotected concerted activities.WE WIL.. NOTI refuse to hire or otherwise dis-criminate against employees to avoid bargainingwith a union.Wi; WIL NorT refuse to recognize Hotel, Motel& Restaurant Employees & Bartenders UnionLocal 50, Hotel, Motel & Restaurant Employees& Bartenders International Union, as the exclu-sive collective-bargaining representative of itsemployees in the following appropriate unit:All employees employed at Love's BarbequeRestaurant at 24123 Hesparian Blvd., Hay-ward, California, engaged in the preparation,handling, and serving of food and/or bever-ages, excluding office clerical employees,guards and supervisors as defined in the Act.WE WIl.l NOT make changes in the rates of payand benefits of the employees in the above unitwithout notice to and consultation with saidUnion.WF. WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights under the Act.WE Wll. destroy any pictures of Richard Lo-gan and David Wadsworth taken by AssistantManager David Sebban.Wi: WItLL. offer immediate and full employ-ment to D. L. Marshall, A. L. Pingree, P. M.Phipps, P. M. Turner, E. L. Goodwin, D. S.Barker, J. M. Evanoff, E. G. Hayne, M. J. Shau-ver, M. Henshall, M. D. Chulata, G. B. Ricketts,D. Wadsworth. S. S. Hervey, H. Baigmoham-madi, M. A. Quinn, A. J. Botelho, D. A. Logan,R. G. Logan, K. R. Fuentes, K. A. Milina, J.Boyd, M. J. Henshail, L. L. Macone. V. O.Thomas, J. C. Casarotti, M. E. Rafferty, M. A.Gron, J. M. Gutfeld, N. E. Hansen K. C. Law-son, D. L. Loya, R. A. Bishop, C. Roy, B. K.Lewis, M. Silvera, R. R. Smart, R. Holquin, J. S.Porter, M. E. Evaneski, without prejudice totheir seniority and other rights and privileges,discharging if necessary employees hired fromsources other than Love's Enterprises, Inc., Hay-ward, California, restaurant to make room forthem, and we will make them whole for any lossof earnings they may have suffered by reason ofour unlawful failure to hire them.WE Wvvi., upon request, bargain with theabove Union as the exclusive representative of'all the employees in the above unit concerningtheir terms and conditions of employment: and, LOVE'S BARBEQUE RESTAURANT NO. 62if an understanding is reached, embody it in asigned contract if asked to do so.WE WILL, upon request of the above Union,cancel any changes from the rates of pay andbenefits that existed immediately before ourtakeover of Love's Enterprises, Inc., Hayward,California, restaurant, and make the employeesin the above unit whole by remitting all wagesand benefits that would have been paid absentsuch changes from October 20, 1977, until wenegotiate in good faith with the Union to agree-ment or to impasse.KARL KALLMANN D/B/A LOVER'S BARBE-QUE RESTAURANT NO. 62DecisionSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge:This matter was heard by me in Oakland, California, onJune 6-9, on July 10-13, and 21, 1978. On December 30.1977,' the Regional Director for Region 32 issued an Orderconsolidating cases, consolidated complaint, and notice ofhearing, based upon unfair labor practice charges filed onNovember 7 in Case 32-CA-522 and on December 5 inCase 32-CA-574, alleging violations of Section 8(a)(l), (3)and (5) of the National Labor Relations Act, as amended,29 U.S.C., §151, et seq., herein called the Act.2All parties have been afforded full opportunity to appear,to introduce evidence, to examine and cross-examine wit-nesses, and to file briefs. Based upon the entire record,'upon the briefs filed on behalf of the parties, and upon myobservation of the demeanor of the witnesses. I make thefollowing:1. FINDINGS OF FACTA. Background and IssuesThe instant matter involves the nature of the relationshipbetween Love's Enterprises, Inc., (herein called RespondentLove's) and Karl Kallmann, d/b/a Love's Barbeque Res-taurant No. 62 (herein called Respondent Kallmann) withregard to the operation of a "Love's Wood Pit BarbequeRestaurant" located at 24123 Hesparian Boulevard in Hay-ward, California. At all times material, Respondent Love's,a California corporation and a wholly-owned subsidiary ofI.H.O.P. Corporation, has been engaged in operating res-taurants and lounges at various locations in the westernUnited States, primarily in California. Its principal place ofbusiness has been located in Los Angeles, California. Sinceat least October 20, Respondent Kallmann has been a soleI Unless otherwise stated, all dates occurred in 1977.2 A first amended charge in Case 32-CA-522 was filed on December 28and a consolidated amended complaint was issued by the Regional Directorfor Region 32 on March 10.3Certain errors in the transcript have been noted and are hereby cor-rected.proprietor. existing by virtue of the laws of the State ofCalifornia, with its principal place of business at the Hespe-rian Boulevard restaurant.Since at least early 1973. Respondent Love's has leasedthe Hesperian Boulevard property and structure, from alessor not a party to this proceeding. and has owned thefixtures, signs, and equipment used there. At the time thatthe restaurant was opened, in February 1973, it was oper-ated by a franchisee, pursuant to a franchise agreement, areal property sublease, and an equipment lease with Re-spondent Love's. However, this arrangement ended in De-cember 1973, and the Hesperian Boulevard restaurant wasoperated thereafter, until its closure on September 26, byRespondent Love's as a company-owned restaurant.During the period in 1973 when the Hesperian Boulevardrestaurant was being operated by the franchisee, a memo-randum agreement was executed with Culinary Workersand Bartenders Union, Local 823 of the Hotel and Restau-rant Employees and Bartenders International Union, AFLCIO, herein called Local 823.4Under the terms of thememorandum agreement, "The Employer agrees to accept,adopt and observe all of the wages, hours and other termsand conditions of employment contained in the CollectiveBargaining Agreement between the Union and the EastBay Restaurant Association, Inc., California Licensed Bev-erage Association, Inc., or its successors, as the same maybe amended, renewed or extended from time to time duringthe term of this Agreement," as well as "the Restaurant andTavern Health Fund Trust Agreement, the Southern Ala-meda Country Restaurant and Tavern Pension TrustAgreement, the health and pension plans established there-under, and all amendments to said Trust Agreements andplans." The termination of the franchise agreement, in De-cember 1973, did not affect the continued application of thememorandum agreement to the employees working at theHesperian Boulevard restaurant. Nor did the 1975 mergerwhich resulted in the substitution of the Union for Local823 as the employees' bargaining representative.'On September 26, Respondent Love's closed the Hay-ward restaurant, terminating all of the employees who hadbeen working there. On the following day, RespondentKallmann executed a franchise agreement, equipmentlease, and real property sublease., Thereafter. RespondentKallmann did not offer employment to any of the employ-ees who had been working at the Hayward restaurant. In-stead, it sought applicants for employment through adver-tisements in local newspapers and at local colleges, with theresult that when Respondent Kallmann opened the restau-' Local 823 was a predecessor of Hotel, Motel & Restaurant Employees &Bartenders Union Local 50, Hotel, Motel & Restaurant Employees & Bar-tenders International Union, herein called the Union, which succeeded Lo-cal 823 by virtue of a merger of three unions in July or August 1975. Sincethat time, at least, the Union has been a labor organization within the mean-ing of Sec. 2(5) of the Act.The association agreement terminal date was August 6, 1978, with provi-sion for reopening "on August 7. 1977 for wages only." However, the re-opener was used as a vehicle for renegotiating an entirely new agreementbetween the association and the Union, with the result that on August 6,they executed a new collective-bargaining agreement having an expirationdate of August 6, 1982.6 Even if. as is argued, these documents may have been signed earlier inSeptember, that would not affect the substantive issues presented for consid-eration in the instant case.85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrant for business, on October 20, an entirely new comple-ment of employees was employed there. In protest of thefailure to reemploy any of the former employees and ofRespondent Kallmann's failure to recognize it as the collec-tive-bargaining representative, the Union commenced pick-eting the restaurant on the following day. October 21.In the context of this factual framework, the GeneralCounsel makes the principal allegation that the entire trans-action, whereby Respondent Love's ceased operating theHayward facility as a company restaurant and RespondentKallmann commenced operating it as a purported fran-chisee, was no more than a subterfuge designed to eliminatethe Union as the bargaining representative of the employ-ees working there and to terminate any further obligationby Respondent Love's to observe the terms of the appli-cable collective-bargaining agreement. To support thatprincipal contention, the General Counsel advances severalsubsidiary allegations. First, it is contended that the deci-sion is close, and the incident termination of all employeesworking at the Hayward facility, had been the product ofunlawful considerations. Second, it is argued that Respon-dent Love's has remained the employer of the employeesworking at Hayward, either because Respondent Love's re-mains the true employer of the Hayward restaurant em-ployees or because Respondent Love's has remained atleast a joint employing entity of those employees. Third, itis alleged that the refusal to rehire any of the former em-ployees, once the restaurant was reopened on October 20,was the product of the same unlawful considerations thathad purportedly motivated closure of the restaurant almostI month earlier. Thus, it is argued that, at the very least,Respondent Kallmann is a successor. Fourth, it is assertedthat by withdrawing recognition from the Union, by repu-diating the collective-bargaining agreement, by refusing tobargain with the Union, and by unilaterally changing ratesof pay and benefits, Section 8(a)(5) and (I) of the Act wasviolated.Finally, the General Counsel contends that Section8(a)(1) was independently violated, during the picketingthat followed reopening of the restaurant, when employeeswere told that they would be rehired at wage rates and withbenefits comparable to those contained in the collective-bargaining agreement if they were willing to forego repre-sentation by the Union, and, further, when surveillance wasengaged in or when the impression of surveillance was cre-ated by assistant manager David Sebban.Respondents deny these subsidiary allegations, as well asthe principal contention. Instead, Respondents contendthat the transaction between them was a straightforwardone whereby Respondent Kallmann replaced RespondentLove's as the sole employer at the Hesperian Boulevardrestaurant. Moreover, Respondent Kallmann denies thatthe volume of its business will be such, during the first yearof operation, that it will satisfy the Board's discretionarystandard for asserting jurisdiction over retail enterprises.B. Respondent Love's Relationship with the HaywardEmployeesThe record discloses that disputes arose between theUnion and Respondent Love's during the time that the lat-ter operated the Hayward restaurant. For example, Re-spondent Love's had retained the employees of the originalfranchisee following termination of that franchise in De-cember 1973. However, it announced that their senioritywould be dated from when the restaurant became com-pany-operated, rather than from the inception of their em-ployment there. One of the employees, bartender PeggyTurner, challenged that announcement, pointing out thatthe Union's positive was that seniority commenced fromthe dates that employees started working at the restaurant.Respondent Love's then reversed its field and acquiesced inthe Union's view of the matter. So far as the record dis-closes, no further mention was ever made of this incident.Similarly, as a result of Respondent Love's requirementsthat bartenders do certain tasks other than tending bar,Turner had sought the intervention of then business agentSteven K. Martin who, in 1976, secured Respondent Love'sagreement that bartenders would not be required to per-form duties other than those set forth in the collective-bar-gaining agreement. Commencing in July 1976, Turner andother female bartenders periodically had been told thatthey should wear dresses. On each occasion, they had saidthat they would not do so and, while Respondent Love'snever retracted this requirement officially, it was never en-forced and female bartenders continued to wear whateverthey desired.Most of the more serious conflicts between the Unionand Respondent Love's centered around two officials of thelatter: Fred Choy, who had served as manager at the Hay-ward restaurant from October 1976 until May 3, and JamesPatterson, who had served as area operations coordinatorduring 1977, at least until closure of the Hayward restau-rant in September.7The first such dispute involved headcook James Steven Portersand Choy. Early in 1977, Choy,in the presence of then Area Operations Coordinator GrantNaylor,9had given Porter a warning notice because of thelatter's absence on the prior day and had told Porter,"Now, you can call your Union if you want to." Porterreplied none too clear,'0it appears that Choy reacted in amanner leading Naylor to intervene between the two menbecause he believed that they might fall to blows, ultimatelytelling Porter to return to work and that everything wouldbe all right. There is no evidence that anything further wasever heard of this incident.I The parties stipulated that during the above-mentioned respective peri-ods, Choy and Patterson had been supervisors within the meaning of Sec.2( 1) of the Act and agents of Respondent Love's. Under Respondent Love'schain of command, Clarence Palmer is president. Beneath him are three vicepresidents, one of whom is Ronald Mesker. Mesker is responsible for overalloperating functions, including being ultimately responsible for operations atrestaurants. Beneath Mesker is Director of Operations John Spence to whomthe area operations coordinators, each of whom is responsible for evaluatingoperations at a number of restaurants, report.There is no contention that Porter had been a supervisor within themeaning of Sec. 2(11) of the Act while employed as head cook.The parties stipulated that Naylor had been a supervisor within themeaning of Sec. 2(11) of the Act and an agent of Respondent Love's fromJanuary to May, when he had been employed as area operations coordina-tor, responsible for Respondent Love's Bay Area restaurants and for onerestaurant in Sacramento.'0Only Porter testified concerning this incident. Choy and Naylor werenot called as witnesses. Neither was employed by Respondent Love's at thetime of the hearing. No explanation was advanced by any party for failing tocall them as witnesses. LOVE'S BARBEQUE RESTAURANT NO. 62Employee complaints regarding conditions at the restau-rant, primarily of an operational nature, and concerningcomments by Choy, to the effect that he intended to bringin people from outside the Union who would do a good job,led Martin to meet with Choy in the late winter or earlyspring." Martin testified that he had opened the meeting bysaying that he had received complaints and wanted to knowwhat was wrong. Choy had replied that he was tired ofbeing harassed by the Union, but then had retracted thatassertion, when asked by Martin who in the Union hadbeen harassing him, saying "Well, no, it's not the Union.It's the employees saying that they will go to the Union if Idon't straighten up some problems." After reviewing thesubstantive complaints concerning operating conditions atthe restaurant, Martin had inquired why Choy had told theemployees that he was going to bring people from "theCity"' to take jobs. Choy had replied that he had thoughtabout it, but was not going to do it." There is no evidencethat the meeting had been conducted with any acrimony,nor is there evidence that it ended with any animosity. Sofar as the record discloses, Choy's superiors has not beenaware that it had taken place.Although this meeting seemingly resolved the sources ofemployee dissatisfaction, Turner testified that about 2 daysafterward, Choy had summoned her to the office where hehad said "that he would try to work with us," but that hewas tired of the employees "running to the Union" everytime that he turned around and that from "now on, we aregoing to go strictly by the book." According to Turner,Choy then had issued a new employee craft book to her andhad given "me what I call the 12 commandments. He had12 items written down there. He went over them item byitem, and they were primarily house policy, house rules."Turner testified that when he had come to item 7, "all fe-male employees shall wear a dress," Turner had said that ithad been agreed that she would not have to do so. Shetestified that Choy "got all hot about that," but ultimatelyhad agreed to delete this requirement. Turner further testi-fied that as the meeting drew to a conclusion, Choy hadasserted that he "was tired of all the babies around here. Hewas going to bring in his own people that weren't union andthat would do what they were told to do ...."Turner further testified that approximately 2 days later,she had overheard Choy discussing the guard on the dish-washer with employee Jerry Gutfield and that Choy, aftersaying that he could not "help it," had walked across therestaurant and, in a tone which Turner characterized as"threatening," had hollered back. If you didn't like it, go tothe Union."' Turner claimed that she had responded,"] While Turner claimed that she had been present at this meeting, thiswas not confirmed by Martin, who testified only that "Mike Branco wasthere, and Mr. Choy, and myself." Though he testified, Branco did not de-scribe this meeting. Consequently. Turner's claim that she had been presentwas uncorroborated.12 A colloquialism for the city of San Franciso." Turner, in recounting her version of this meeting, which she claims tohave attended, testified that during the meeting, Choy had denied saying"Every time you turn around, if you don't like it, [you] go to the Union" andhad "also denied he had said he would bring in his own people."14 Gutfield was not called as a witness to corroborate Turner. nor was thefailure to call him for that purpose explained."Hey, Fred, I thought you didn't say 'If you don't like it, goto the Union.' " but that Choy had not replied to her com-ment."Martin, who became secretary-treasurer and businessmanager of the Union in January, and Mike Branco, whohad replaced Martin as business agent for the territory en-compassing the Hesperian Boulevard restaurant, each testi-fied that there had been continued complaints from theHayward employees following their meeting with Choy.However. neither testified that these complaints pertainedto Choy or to comments concerning employees going to theUnion or about replacing employees, as had been the caseprior to their meeting with Choy. Rather, they testified thatin addition to complaints regarding operating conditions atthe restaurant, the employees had complained of their treat-ment by Patterson.Accordingly, another meeting had been arranged forMay or June to confer about these problems. RespondentLove's had been represented by Patterson and by HerschelChubb, a labor consultant who had been representing Re-spondent Love's, as well as I.H.O.P. Corporation, for sev-eral years. Representing the Union were Martin, Branco,then Secretary-Treasurer Joseph Medeiros, and two orthree shop stewards from the Hayward restaurant.' Thediscussions had been conducted almost exclusively by Mar-tin and Chubb, who reviewed the problems listed by theUnion one by one. Chubb had agreed that most of themwould be corrected. There is no evidence either that themeeting had been acrimonious or that there had been anydispute left unresolved at its conclusion. Among the matterslisted by the Union had been the assertion that Pattersonhad been referring to employees, particularly the youngerones, as "boys," and had been saying that he did not intend"to change their diapers." There is no evidence that therehad been any references by Patterson to employees' unionsympathies. Thus, the complaints regarding Patterson hadbeen of a quite different nature than the earlier ones aboutChoy.Turner had been on sick leave from April 15 until June 3.during which time Patterson had become area operationscoordinator. According to Turner, when she did return. shediscovered that, contrary to her prior schedule, she hadbeen assigned weekend work. When she broached Pattersonregarding this assignment, he had replied, according toTurner, that while he had never met her, he had heard a lotabout her and that he had changed her schedule because heneeded a good bartender on weekends. Turner testified thatwhen she had inquired how he had known that she was agood bartender, in view of the fact that he had never seenher tend bard, Patterson had replied that he had talked toBetty Ramsey,' who had assured him that Turner was aI Turner described Choy as being "a small man."m6 Only Martin and Branco testified concerning this meeting. Martin testi-fied that the shop stewards who had attended the meeting had been DebbieBarker and two male employees, Eddie and Brian, whose last names he didnot recall. Branco could recall only Barker's name.17 Ramsey. whose supervisory and agency status is disputed, came to workfor Respondent Love's in late 1973 or early 1974, and was a field operationsrepresentative, a position primarily filled by people who have demonstratedan ability to train and to refine the skills of employees working in the restau-rants. However, field operations representatives also fill in as replacements(Continued)87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgood bartender. He then described his reasoning concern-ing the economic motivation for assigning Turner to workon weekends. There had been further discussion, pertainingto Turner not doing work not covered by her classificationand regarding her view that Respondent Love's break pol-icy was "ridiculous," and the conversation had terminatedwith Patterson pointing out that Turner did not make pol-icy decisions. So far as the record discloses, there were nofurther incidents between Turner and Patterson regardingthese subjects.C. The Discussions Regarding the ClosureIt was no secret that Respondent Love's planned to closethe restaurant and that at least one reason was the highwage rates mandated by the collective-bargaining agree-ment. Respondent Love's officials had told this both to theemployees and to the Union. With respect to the former,Turner testified that in December 1976, then AssistantManager Mike Garrisons had told her that Naylor hadsaid that because of the union wages, Respondent Love'snever made any money at Hayward and, accordingly, in-tended to get rid of the Union.'9Turner also testified that inMarch or April, then Assistant Manager Bruce Gordon20had said that Naylor had told him that Respondent Love'swas going to try to get out of the Union as soon as thecollective-bargaining agreement expired in August.In April and May, bartender Susan Kruger had beenworking at the Walnut Creek, California, restaurant,2where she had been attempting to interest employees inrepresentation by the Union. Area operations coordinatorNaylor had summoned her to the office one day where, shetestified, he had mentioned hearing a rumor concerning heractivities and had asked why she was seeking representa-tion. Kruger testified that when she had responded that herpurpose was to obtain more money and better benefits,Naylor had said that he did not think that it would be agood idea as Respondent Love's would close the WalnutCreek restaurant before letting it be unionized and, in fact,that Respondent Love's was thinking of closing the Hay-ward restaurant.22whenever needed in Respondent Love's operations. In that capacity, Ramseyhad filled in for restaurant managers when necessary. For example, she hadserved as temporary manager at Hayward on one or two occasions for 2 or 3week periods. During the time that Patterson had been area operations coor-dinator in Northern California, Ramsey had reported to him when workingin the area. She was salaried and was reimbursed by Respondent Love's forwork-related expenses which she incurred. At the time of the hearing, shewas no longer employed by Respondent Love's.li While there was no apparent dispute concerning the fact that Garrisonhad been assistant manager at Hayward and, during that time, had been asupervisor and an agent of Respondent Love's, the latter contended that hisemployment there had terminated in July 1976.91 While Turner testified that steward Barker and a couple of waitresseshad been present when Garrison had made these remarks, no one else wascalled to corroborate her account of this conversation.2 The parties stipulated that Gordon had been assistant manager at theHayward restaurant from January to May 1, and that during that time, hehad been a supervisor and agent of Respondent Love's.21 Walnut Creek is located approximately 25 miles form Hayward.2 For purposes of analysis, I have assumed that Naylor's comment re-ferred to the Union as the reason for closing the Hayward restaurant. How-ever, another interpretation is possible, based upon Naylor's remark as re-lated by Kruger. He had warned Kruger that the Walnut Creek restaurantHostess-cashier Clotilde Roy and her husband, John,were personal friends of Choy. Roy testified that approxi-mately a month before Choy had left Respondent Love'semployment at Hayward on May 3, he had been angry andhad said, "Don't be suprised that the store closes by Au-gust." Roy further testified that when she had asked Choyfor a reason as to why the restaurant might close, he hadresponded "Well, first all the problems we are having withthe Union and besides that the Restaurant is not makingenough money to pay the high wages that the Union has."In response to a further question by Roy, Choy had saidthat the closure would occur in August "because, youknow, that is when they have to sign the new contract andI don't think they will do it," adding again that the reasonwas because of "the high wages of the Union."Both Roy and her husband described comments made byChoy, pertaining to the closure, during a dinner conversa-tion. However, certain portions of their accounts do notcorrespond. Mrs. Roy testified that this event had occurredabout a month after Choy had left, that he had come to herhouse for dinner, and that he had said that the restaurantwas not making enough to pay the high wages of the em-ployees and that the employees went to the Union foreverything, with the result that "there are a lot of problemsright now between the Union and the employees." How-ever, her husband testified that the conversation had oc-curred shortly before the restaurant had closed, that Choyhad cooked dinner for he and his wife, and that he recalledonly that Choy had said that the restaurant would closebecause Respondent Love's felt that the wages rates re-quired under the terms of the collective-bargaining agree-ment were too high.?Porter testified that in approximately the last week ofAugust, then Assistant Manager Robb Washer had toldhim that he felt that the Union would go. The statement,according to Porter, was made during the course of a pri-vate conversation and Porter testified that he had promisednever to repeat the remark so long as Washer was an em-ployee of Respondent. However, in his pretrial affidavit,given on November 18, after the Hayward restaurant hadclosed, Porter stated: "I do not recall anyone in manage-ment ever saying that the employer was attempting to getrid of the Union." He admitted that the statement in hisaffidavit was inconsistent with his testimony concerningwhat Washer assertedly had told him. In an effort to ex-plain the inconsistency, Porter testified that he felt thatwhat he had said in his affidavit had been the truth inas-much as "there are different stipulations in it" and further,that "I said that I would never mention that as long as hemight be closed. So far as the record discloses, Respondent Love's had notclosed restaurants with any degree of frequency. Consequently, his referenceto closing the Hayward restaurant may have been designed to allay anydoubt that Kruger might harbor that Respondent Love's would be willing toclose a restaurant. In other words, his point may have been to emphasizethat closure, itself, was not inconceivable, without regard to the reason forclosing the Hayward restaurant.z2 John Roy also testified that during a conversation on July 8, 1978, Choyhad said that Respondent Love's had closed the restaurant because it hadwanted the Union out, that the decision had been made at a higher echelon,that the Union had been viewed as a problem, and that Respondent Love'sattorneys had felt that by franchising the restaurant, the employees whosupported the Union could be terminated, thereby shutting out the Union.88 LOVE'S BARBEQUJE RSTAURANT NO. 62was an employee." Porter quickly pointed out that Washerwas "no longer an employee" at the time of the hearingand, accordingly, "tlhat's the word I gave a friend of mine,and that's the word I kept."With respect to Respondent Love's discussions with theUnion concerning closure, on May 12 Chubb met with Me-deiros to discuss the economic condition of the Haywardrestaurant. Chubb carried to this meeting a letter from LyleFackrell, I.H.O.P. Corporation's director, Industrial Rela-tions, containing a breakdown of the comparative costs ofthe Hayward restaurant with those of another of Respon-dent Love's restaurants, in LaMirada, California. Medeirosdid not deny that this letter had been shown to him duringthe course of this meeting. Moreover, he conceded thatboth at this meeting and at a subsequent meeting on June 1.Chubb had said that without financial relief, the HesperianBoulevard restaurant would be closed. Thus, at the may 12meeting, testified Medeiros, Chubb had asked if the Unioncould make any concessions in the contract to keep therestaurant open and if the Union would be willing to affordRespondent Love's "some relief in certain classifications, inhealth and welfare and so forth." Medeiros, however, testi-fied that he had viewed these comments as no more than abargaining ploy inasmuch as it had been his experience,based upon past negotiations, that employers, in general,and Chubb, in particular, were "always crying poormouthand they are always trying to whittle something out of theorganization and I just take it as a matter I have beenhearing this for thirty something years, I just take it as amatter of-I just take it as a grain of salt, the same oldstory."'4It is undisputed that at a dinner meeting with Medeiroson June I, Chubb had renewed Respondent Love's plea forfinancial relief, pointing out that economic conditions at therestaurant had not changed since their last discussion of thematter. Medeiros conceded that, again, "Chubb pointed outto me the possibility of closing the place down if therewasn't anything that could be worked out," but claimedthat he had continued to view this as no more than Chubb'stypical approach designed to maneuver the Union intogranting overly generous concessions. Nevertheless, whenasked if Chubb had given any indication that the situationwas "something different than just one of those ordinarysituations," Medeiros acknowledged that, "Well, I think hewas a little more-trying to push the things about maybesome more concessions, and at that time I told him, I'mstarting the process of negotiations of the master agreementwith the Restaurant Association and there is nothing in theworld I can do right now." (Underscoring supplied.)2How-" Medeiros claimed that 'ilf the Company had sent me a wntten notice atthat time. yes, I would have taken [Chubb] more seriously"" As pointed out in footnote 5, supra, at some point, not disclosed by thisrecord, the wage reopener became a vehicle for renegotiation of the entireassociationwide master agreement which Respondent Love's was bound tofollow by virtue of the "me-too" agreement signed originally in 1973 andwhich Respondent Love's had apparently agreed to follow when it beganoperating the restaurant. Thus, while Respondent Love's sent a letter to theUnion on May 25, giving notice of intent to terminate its collective-bargain-ing agreement. it cannot be said whether that letter was generated by theevents giving nse to the instant proceeding or whether it was sent in connec-tion with the parallel associationwide negotiations for a new collective-bar-gaining agreementever, it was not until August 19, that that agreement wasreached on the terms of a completely new associationwidecollective-bargaining agreement.In the meantime, Chubb testified that he had reportedthe results of his May 12 and June I meetings with Medei-ros to Fackrell and Mesker. who had then made the finaldecision to close the Hayward restaurant. although no datefor the closure had been set at that time. It is undisputedthat Chubb then had met with Medeiros on July 21. hadexplained that the decision had been made to close the res-taurant at some point, though no date had yet been estab-lished, and had asked if Medeiros had any suggestions thatwould avoid the lay offs of employees working there.Chubb testified, without dispute by Medeiros, that the lat-ter had not offered any such suggestions, but had said thathe would rather have the restaurant closed and that Re-spondent Love's should "make sure [it] didn't play aroundwith his employees and that [it] gave them their wages thatmight be adjusted upwards because of the new contractthat he might negotiate and bring up to date all his fringebenefits, health and welfare mainly and the vacation condi-tions."Following the July 21 meeting. Chubb testified that hehad been notified that Respondent Love's intended to closethe restaurant during the last week of September and, onAugust 26. he had telephoned Medeiros, relating this infor-mation to him. Medeiros testified that he had no knowledgeprior to September 26 that the restaurant would be closedon that date. Nevertheless, when asked about the August 26telephone conversation described by Chubb, Medeiros con-ceded that. "I do remember him calling me sometime andsaid they were going to close the place." However. Medei-ros claimed that he did not remember whether Chubb hadgiven him a date for the closure.By letter, dated September 22, Fackrell officially notifiedthe Union, directly, rather than through Chubb as. it isundisputed, had been the case previously. that, "Due toeconomic conditions. International House of Pancakes, Inc.will close the [Hayward restaurant] as of business on Sep-tember 25, 1977. All employees will be terminated as to thisdate. All pay and benefits due employees will be paid tothem at this time."D. Negotiations Leading to Execution of the FranchiseAgreementKarl Kallmann, herein called Kallmann, is the son ofHerb Kallmann. herein called H. Kallmann, who, alongwith his partner, James Jackson, had operated a restaurantin Fresno, California,6 for a number of years. under a fran-chise arrangement with Respondent Love's. Jackson hadbeen the manager of that restaurant. Kallmann, who was29 years old at the time of the hearing in this matter, andserved as assistant manager there for 6 or 7 years. As apractical matter, he had regularly performed the functionsof manager during that period, save for exercising controlover cooks and bartenders which Jackson had retained.By the beginning of 1977, however, Kallmann had beenworking for Far West Services at Rubin's No. 33 in Fresno2, Located in the Central Valles of (alifornia, approxilnatel 150 milesfrom Hayward89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand was interested in acquiring a franchised restaurant thathe could operate. In January, he had checked the costs ofobtaining franchises for Uncle John's Pancake House andfrom Sizzler Family Steak House. When he had discoveredthat the former would cost him over $750,000 and that thelatter would cost approximately $400,000, he had asked hisfather to check on the cost of a franchise from RespondentLove's. In light of his lack of finances, which necessitatedthat H. Kallmann act as a cosigner for any financial obliga-tions which he incurred, Kallmann had suggested that pos-sibly that two of them could become copartners in such aventure.Mesker testified that during 1976, both H. Kallmann andJackson had spoken with him concerning the possibility oftheir acquiring an additional restaurant franchised by Re-spondent Love's." According to Mesker, in late Februaryor early March. H. Kallmann had telephoned to inquireabout the possibility of obtaining an individual franchise,without Jackson as a partner, and had indicated that hisson would be available to serve as manager of such an en-terprise. Mesker testified that during that conversation andduring a series of subsequent telephone conversations thetwo men had discussed the cost items, such as the purchaseof real estate, the construction of the restaurant and theacquisition of equipment. Apparently, at that time it hadbeen H. Kallmann's intent to finance these items himself sothat he would be the owner of the premises and wouldmerely purchase a franchise from Respondent Love's.At a meeting with Mesker during the first 10 days ofApril, according to Mesker, H. Kallmann and indicatedthat the cost of constructing a facility would be too greatand he had expressed an interest in acquiring a franchise atan existing facility. Mesker testified that he had replied thatthere might be one or two existing franchisees, whosenames Mesker had given to H. Kallmann, that might beinterested in selling out. Mesker further testified that he hadalso mentioned "that there could certainly be a possibilityof an existing company operation," but that there was noth-ing positive and that the possibilities were limited. Accord-ing to Mesker, the meeting had ended with H. Kallmannsaying that he would get back to Mesker after further con-sideration of the matter.Mesker testified that this meeting had been followed byseveral telephone conversations with H. Kallmann duringwhich the subject of franchising had been explored further,leading ultimately to another meeting on June 29. In themeantime, during the course of one of the telephone con-versations in May, Mesker testified that, the subject of afranchise for the Hayward restaurant had been discussedfor the first time. Mesker testified that he had told H. Kall-mann that Respondent Love's was having very little successwith its operation there and was not desirous of continuingits experience for the next several years. He claimed to havetold H. Kallmann, "I would probably have to reach a pointwhere the Restaurant would have to be closed if the presentconditions continued" and, if that point were reached, "Iwould certainly consider franchising it as opposed to haveto sublease it to someone else outside the Company that27 Neither H. Kallmann nor Jackson appeared as witnesses in this proceed-ing. No explanation was advanced concerning the failure to call them.would operate it other than as a Love's."2He pointed outto H. Kallmann, testified Mesker. that under no circum-stances would that restaurant be closed during the currentfiscal year, which terminated at the end of' August.During May, Mesker met with Kallmann. Mesker didnot describe the substance of their conversation, other thanto say that it had not involved Kallmann personally acquir-ing a franchise." Kallmann's testimony tended to confirmthat of Mesker in this respect, for Kallmann testified that hehad told Mesker that "My father and I would like to checkinto a franchise," but that he had not said directly that hewanted to be a cofranchisee with his father."' According toKallmann. Mesker had outlined the terms of a franchiseagreement, but when he had described the cost of con-structing a new facility to be franchised. Kallmann had ex-pressed the opinion that the cost would be too high. Kall-mann testified that Mesker had then said that there was a"possibility" of franchising the Hayward restaurant" and, ifthat were not available, he might be able to put Kallmanninto a different franchised operation if one came up. Duringthis conversation, Mesker had informed Kallmann that Re-spondent Love's had a collective-bargaining agreementwith the Union covering the Hayward restaurant and thatnegotiations were in progress for renewal of that agreement.However. Kallman denied that Mesker had said anythingabout there being problems with the Union or that he hadbeen told that he would have any difficulties or problemswith the Union should he become involved with operationof' the Hayward restaurant 12During the May conversation with Mesker. Kallmanntestified that he felt that if he were ever to operate his ownrestaurant there were certain skills with which he wouldneed to be familiar, such as cooking and bartending, and,accordingly, that he had asked if he could go into manage-28 Mesker conceded freely that Respondent L.ove's had not done extensivefranchising during the preceding 3 or 4 years, but he testified that this hadbeen the result of a policy shift away from accepting individuals with mini-mal experience as franchisees in Respondent Love's operations and in favorof experienced, qualified restaurant operators who would be more likely tobe capable of operating such a franchise. Of course. the paucity of recentfranchising experience by Respondent Love's tends to support a conclusionthat Naylor's reference to the Hayward restaurant, during his conversationwith Kruger, had been intended as proof' that Respondent ove's wouldclose a restaurant, rather than a reference to the reason." Earlier in his testimony Mesker did testify that he had met with Kall-mann in May to discuss acquisition of the franchise, but once the question-ing disclosed clearly that reference was being made to Kallmann, himself,acquiring the franchise, as opposed to his father doing so. Mesker quicklypointed out that he had not participated in any conversations concerningKallmann becoming the franchisee.'0 Kallmann also testified that as between his father and himself, he hadbeen the first to approach Mesker in May. This. of course, was the fact sinceMesker had met H. Kallmann in April and did not again meet him until lateJune.1i In a pretrial affidavit, Kallmann had stated that "*At the meeting in LosAngeles in about May 1977 was told that I could take over the restaurantin 3 months." Confronted with this statement. Kallmann testified that it hadnot been a correct characterization of what Mesker had said. Rather. testi-fied Kallmann. Mesker had talked only of a "possibility" without extendingany guarantees at that time.12 Kallmann testified that he believed that the decision as to whether an)restaurant that he operated would be unionized was his to make, since "I amfrom Fresno. we don't have those kind of problems. I have never run acrossthose kind of problems and that tpe of problem is not familiar to me. I.OVE'S BARBEQUE RESTAURANF NO. 62ment for Respondent Love's." As a result. Kallmann washired by Respondent ove's to be manager at a company-operated restaurant in San Jose.At the June 29 meeting with H. Kallmann, testified Mes-ker, there had been a discussion of the specific details offinancing a franchise for the Hayward restaurant and ofhow Kallmann was doing at the San Jose restaurant. Mes-ker characterized this as being "what you would considerthe initiation of negotiations of the terms of the agree-ment." It was also Mesker's lasting meeting with H. Kall-mann. In mid-July, he had sent H. Kallmann a letter sum-marizing the points made during the June 29 meeting4andthere had been subsequent telephone conversations be-tween them regarding the details of a franchise arrange-ment, resulting in a reduction of equipment rental to $50per week for the first 52 weeks (with rent to be $160 perweek thereafter) and of rent for the premises from 6 to 5percent.Thereafter, Respondent Love's attorneys had prepared acopy of the proposed franchise agreement, real propertysublease, and equipment lease, and, as required by state lawfor franchise agreements which vary in any degree fromexisting franchise agreements, had transmitted them to theCalifornia Corporations Commission for approval at theend of August. Respondent Love's had received approvalbetween September 10 and 12, at which point Mesker hadtransmitted copies to H. Kallmann and had left for his va-cation on September 15. He testified that upon his return,on October 6. he had discovered that the documents hadbeen signed by the younger Kallmann. rather than by 11.Kallmann."Kallmann testified that he had been apprised generallyby his father of H. Kallmann's negotiations with Respon-dent Love's as they had progressed, but that he had notseen the documents transmitted by Mesker until about aweek before he had signed them. Instead, they had beengiven to his father's attorney when they' had been receivedfrom Mesker and, according to Kallmann, when the attor-ney had approved them, he had told his father that hewould sign them, although he did not know if his father hadrelated that expression of willingness to sign to RespondentLove's. Kallmann further testified that on September 25.Spence had telephoned and had arranged for execution ofthe documents and transfer of the liquor license to takeplace on September 27 at the Hayward restaurant.3 In a pretrial affidavit, Kallmann had stated: "At our meeting in LosAngeles, Mesker outlined the terms of the franchise agreement to me. At thattime it was agreed that I would pursue the franchise agreement, and I re-quested a temporary position as the manager of a Love's Restaurant, for ashort period of time so that I might again familianze myself with the man-agement of this type of a restaurant." While acknowledging that he hadmade this statement and had read the affidavit carefully before signing it.Kallmann testified that the terminology "management" had been inaccurate.since his experience at Fresno, in his opinion, had taught him how to managea restaurant, but had not taught him about such things as cooking andbartending. In reality, there is very little inconsistency here, since to be aneffective manager. Kallmann would have to know about cooking and bar-tending. Else, how could he effectively supervise these areas of operation?This letter was never presented at the hearingi It appears that the Kallmanns. father and son, may have taken advan-tage of Mesker's acation absence to substitute the son for the father as thefranchisee.E. The Docunnts Sigc'ned biy Respondent Aollilan onSeptembehr 2 7The total agreement between Respondents invols,ed theexecution of three documents. with the primary one beingthe franchise agreement. It contains a series of1 provisionssignificant in analyzing Respondents' status once Respon-dent Kallmann commenced operating the restaurant on Oc-tober 20. First. it recites that Respondent l.ove's has devel-oped secrets for successful processes, copyrights andtrademarks: new and distinctive policies for establishing.developing, and operating restaurants specializing in sale ofits products, services, and related items: and, techniques forbetter promotion, sale, and merchandising of its products.services, and related items offered through restaurants oper-ated under the name "Love's Wood Pit Barbeque." I'heagreement goes on to state that to enhance the value of itsgoodwill, as well as to better advertise and promote itstrade name, products and services sold, Respondent Love's:has designed. developed. engineered and adopted astandard, unique and uniform plan and style fir theconstruction and operation of' Love's Wood Pit Barbe-cue restaurants which includes, among other things.an4 without limitation, engineering for highest effi-ciency of operations of said restaurants. complete de-sign and programming of the equipment, paper prod-ucts, operating methods. construction, control systems,accounting, delivery and freight systems, and for creat-ing the greatest sales appeal, the design and program-ming of advertising, sales techniques, menu planningand decor. signs. interior and exterior design and de-cor. uniforms, and procedures and training of person-nel and management.Second, the agreement specifies that Respondent Kall-mann's franchise term "shall commence on ... possession,and shall terminate at midnight on February 24. 1993. un-less extended by Respondent Kallmann's] exercise of anoption to extend that term," and so long as RespondentKallmann "in the good faith judgment of RespondentLove's], has operated his franchised restaurant in an effec-tive manner ...."Third, the agreement imposes a $50,000 franchise fee onRespondent Kallmann, with $10,000 payable upon execu-tion and the remainder payable on weekly installments.commencing 53 weeks after operations commence, andwith 7 percent annual interest payable on the outstandingbalance. Default in payment of any installment, as well as amaterial breach of the agreement itself. results in the entireunpaid balance being due and payable. In addition. underthe terms of the agreement. Respondent Kallmann agreesto pay Respondent Love's for all items purchased from it.on a weekly basis as well as the rent. taxes, insurance. as-sessments, and other changes specified in the realty sub-lease: the rent for fixtures, equipment, and signs required inthe equipment lease: a weekly royalty of .3 percent of grosssales during the first 26 weeks of operation. 1.3 percent dur-ing the succeeding 26 weeks. and 4.3 percent thereafter: aweekly advertising payment of 2 percent of gross sales.commencing with the 27th week of operation:'and.Il)uring the first 26 weeks of ,peration, Respondent Killnmann is re-quired t pend I percent f gross sales n loca l acrtllsing91 DECISIONS OF NATIONAL LABOR RELATIONS BOARD$21,300 for Respondent Love's liquor license. In addition.Respondent Love's must give prior written approval for Re-spondent Kallmann to install any type of vending machineand the net receipts from such machines are to be sharedequally between Respondents.Fourth, the agreement requires Respondent Kallmann toobtain specified types of insurance, which must be suitableto Respondent Love's, in specified amounts: fire and ex-tended coverage and vandalism and malicious mischief in-surance on the building and all related furniture, fixture,and signs for 100 percent of replacement cost: blanket li-ability insurance with combined limit bodily injury insur-ance of at least one million dollars per occurrence, includ-ing products liability, and with property damage limits of atleast $100,000 per occurrence; and, workmen's compensa-tion and business interruption insurance providing a mini-mum of $5,000 coverage per month for at least a 4-monthperiod. Respondent Love's is to "be named as a loss payeeon all fire policies and as additional insured on all liabilitypolicies." However, by the terms of the agreement, Respon-dent Kallmann "is entitled and encouraged to secure on itsown behalf any additional insurance deemed necessary orrequired by law."Fifth, in what is one of the most crucial provisions forpurposes of resolving the issues in the instant case, Respon-dent Kallmann is required to "operate the restaurant instrict compliance with all applicable laws, rules and regula-tions of duly constituted governmental authorities and instrict compliance with standard operating procedures andpolicies established by Respondent Love's], now in exis-tence or which from time to time may be revised, added toor subtracted by [Respondent Love's]." However, this pro-vision of the franchise agreement continues by stating thatit is understood that a franchise would not have beengranted without Respondent Love's being "able to requiresuch strict compliance with such procedures and policies."and then recites:By way of illustration, but without limitation, suchstandard procedures and policies will specify design,decoration and decor of the Love's Wood Pit Barbecuerestaurant, the type and layout of equipment, mini-mum hours of operation, exact menus to be used (butnot to include the prices to be charged on such menus),specific food items to be served, accounting proce-dures, operating procedures, sanitation facilities and.in general, will govern all other matters which in Fran-cisor's (sic) judgment require standardization and uni-formity in all Love's Wood Pit Barbecue restaurants.Respondent Love's judgment is binding in such matters un-der the express terms of the agreement. Finally, in additionto agreeing not to manufacture or make substitutions of anyof Respondent Love's "proprietary secret formula prod-ucts," Respondent Kallmann is bound not to sell any itemnot listed in Respondent Love's Operations Manual, with-out the latter's prior written consent.Sixth, "in order that the uniformity in advertising may bemaintained throughout the franchising system," the agree-ment provides that Respondent Love's will conduct all ad-vertising publicity and promotional campaigns, and that itsdecision is final with respect to such matters. RespondentKallmann is prohibited expressly from advertising "in anymanner whatsoever" and may not erect or display any signsor notices without Respondent love's prior written consent.In turn. Respondent Love's agrees to establish and main-tain a "multi-regional advertising fund." to which it willcontribute 0.3 percent of the gross sales of company-oper-ated and franchised restaurants. The selection and imple-mentation of advertising and promotional compaigns con-ducted under that fund is to be made by Respondent Love's"in its absolute discretion and shall be binding on all par-ties."Additionally, should Respondent Love's and a majorityof the franchises in the San Francisco Bay Area countiesagree to establish an "advertising cooperative affiliation,"Respondent Kallmann must join and participate fully in allof its endeavors, including financing by a percentage ofgross sales established by agreement of gross revenues.However, such an affiliation cannot be established unless amajority of the restaurants in the Bay Area are franchised.Seventh, while Respondent Love's agrees to provide allequipment. fixtures, and signs needed for sufficient opera-tion of the franchised restaurant, Respondent Kallmanncan elect, prior to August 15. 1979, to purchase these itemsfor a price equal to "the then present value of the capital-ized lease receipts as reflected on [Respondent Love'sJbooks of account," with payment to be made within 30days of Respondent Kallmann's exercise of that option.Eighth, under the terms of the agreement, RespondentLove's has no duty to furnish any accounting services toRespondent Kallmann who, states the agreement, has beengranted a royalty reduction of 0.4 percent of weekly grosssales for electing not to avail itself of any accounting serviceprovided previously by Respondent Love's. However, Re-spondent Kallmann is required to deliver "operating state-ments, gross sales reports and other data which ma berequired" by Respondent Love's on forms provided by thelatter, on weekly or such other basis as Respondent Love'smay require, and in accord with Respondent Love's "stan-dard procedures and policies." Further Respondent Kall-mann is required to maintain its records in the mannerspecified by Respondent l.ove's, which has "the right toexamine and photocopy and books and records maintainedby [Respondent Kallmann]."Ninth, the agreement recites that "it is essential for thesuccessful operation of the ... restaurant chain ... that thepublic receive the same high quality of products and ser-vices in each and every ...restaurant." Accordingly, theagreement provides that maintenance of Respondent Love'sstandards of quality for food products and services is a ma-terial convenant, and that Respondent Kallmann agrees topurchase fbod products only from purveyors who can con-sistently deliver products of the quality required by Re-spondent Love's. In addition, Respondent Kallmann isobliged to stock those "items which will, or may be, capableof providing identification of the franchise with the nationalfranchise program of [Respondent Love's]" and these prod-ucts must bear "distinctive markings and the name'LIOVE'S" in order to insure uniformity of all franchise op-erations."Tenth, another crucial provision requires that the man-ager of the restaurant be a full-time employee, without in-volvement in other endeavors while employed as manager.92 LOVE'S BARBEQUE RESTAURANT NO. 62and that Respondent Love's has no obligation to discussrestaurant operations with any other person. The name ofthe manager, in this case Kallmann, is inserted in the fran-chise agreement which provides that should he cease to op-erate the restaurant on a full-time basis. Respondent Kall-mann must designate a new manager, acceptable toRespondent Love's, within 10 days. The agreement recitesthat this provision is so critical to success of the restaurantthat it is a material convenant under which RespondentLove's is given the option to terminate the entire agreementin the event of its breach.Eleventh, the agreement recites that the franchisee is anindependent contractor, that no employees of RespondentKallmann shall be deemed employees of RespondentLove's, and that "nothing herein contained shall be con-strued as to create a partnership, joint venture, agency orany other business relationship other than that of an in-dependent contractor." Neither party is liable for the debtsor obligations of the other.Twelfth, Respondent Kallmann may not assign theagreement without prior written consent of RespondentLove's, and any effort to do so without such consent isdeclared void, with Respondent Love's having the right toterminate the agreement. However, Respondent Love's maynot withhold such consent "unreasonably," though thewithholding of consent is not to be deemed "unreasonable"if the proposed assignee does not qualify to receive a fran-chise under the standard set by Respondent Love's for allprospective franchisees. If Respondent Kallmann decides todispose of any rights subject to the agreement, RespondentLove's has a right of first refusal and, accordingly, Respon-dent Kallmann must afford it written notice of its intent totransfer and of the terms and identify of the proposed trans-feree. The agreement provides a procedure for verifying themarket value of any tangibles or intangibles specified in thenotice, culminating in a final and binding decision by a"disinterested umpire," and accords Respondent Love's 30days after the fair market value has been established toaccept the franchisee's offer. Should Respondent Love's failto do so, the franchisee can consummate the sale, but onlyon the terms contained in the original written notice sent toRespondent Love's.Thirteenth, there is a detailed provision concerningbreach of the agreement. This provision first recites thatstrict performance of all terms of the agreement is requiredfor the protection of all other franchisees, as well as forRespondent Love's, "to best preserve, maintain and en-hance the reputation, trade name and good will built up forthe franchising system, the establishments adopting andusing the same, the products sold and dispensed therefrom,and the trade name and/or trademarks used in conjunctiontherewith."It then lists various grounds for default: commencementof bankruptcy, debtor, or insolvency proceedings by oragainst the franchisee; as assignment or purported assign-ment by franchisee for the benefit of creditors; appointmentof a receiver or placement of a keeper in possession of thebusiness or assets; transfer by the franchisee, voluntarily orinvoluntarily, or a substantial part of the business withoutprior written consent and approval of Respondent Love's;and, "default in the performance of any of the terms of thisAgreement. the Sublease or the Equipment Lease," or fail-ure to "maintain full and complete compliance with theprovisions of the Franchise Agreement"-especially thoseprovisions pertaining to the franchisee's financial obliga-tions (the third item, supra), compliance with laws, rules,and regulations (the fifth item, supra), maintenance of thestandards of quality (the ninth item, supra), and the provi-sion under discussion as this, the thirteenth, item whichcannot be cured within specified periods after written noticefrom Respondent Love's to the franchisee.The concluding sections of the franchise agreement per-tain to prohibition of use of Respondent Love's trade name,goodwill, operating procedures, or trade secrets at other lo-cations; Respondent Love's right to market its productthrough retail outlets; interrelation of the terms of the sub-lease and equipment lease with those of the franchise agree-ment: locations at which notices are to be served on theparties to the agreement: divisibility; arbitration of contro-versies arising under the agreement; effect of the captions inthe agreement on its interpretation; and, a provision re-garding the self-contained nature of the agreement as to theextent of the understanding between the parties.The second document signed on September 27 by Kall-mann was the sublease. By its terms, Respondent Kallmannadopted all terms of Respondent Love's realty lease, and itsamendments, and agreed to pay as rent the greater of$666.92 per week or 5 percent of its weekly gross sales, aswell as the taxes, insurance premiums, and other costs asrequired by the master lease to which Respondent Love's isa party.The third document signed by Kallmann was the equip-ment lease. It specifies the items being leased in an attachedexhibit; provides that these items remain RespondentLove's property; limits use of these items to the restaurantand to the purposes contemplated by the parties' overallagreement; provides for a term concident with that of therealty sublease and franchise agreement; obliges Respon-dent Kallmann to pay rent of $50 per week for the first 52weeks and $160 per week for the remainder of the term, aswell as for all personal property, sales, and/or use taxes;requires Respondent Kallmann to maintain, repair, and re-place, when needed, the equipment at its "sole cost andexpense"; accords Respondent Love's the right to pay un-paid taxes and repair unrepaired or improperly maintainedequipment at Respondent Kallmann's expense, with 10 per-cent annual interest if Respondent Kallmann fails to reim-burse Respondent Love's within 10 days of written notice ofthe latter's expenditure; gives Respondent Love's the rightto enter the restaurant at any time to inspect the leaseditems; and accords Respondent Love's the right to obtain.on Respondent Kallmann's behalf, fire and extended cover-age and burglary insurance, for the full replacement valueof the leased property, which Respondent Kallmann mustkeep in force during the term of the lease.In addition, the equipment lease obliges RespondentKallmann to continue rent and tax payments notwithstand-ing damage or destruction, and, to insure that such pay-ments continue, require Respondent Kallman to obtainbusiness interruption insurance, naming Respondent Love'sas a co-insured, in an amount sufficient to cover rent andtaxes for at least 16 weeks; prohibits Respondent Kallmann93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom assigning, pledging, transferring, or removing theequipment from the premises, or allowing anyone else touse it, without Respondent Love's written consent; andgives Respondent Love's the right to terminate the leaseand to remove the personal property for default in any rentinstallment, breach of any other condition of the lease,commencement of bankruptcy, or insolvency proceedingsby or against Respondent Kallmann, appointment of a re-ceiver for the business, or discontinuance of RespondentKallmann's business at the premises, but in such case Re-spondent Kallmann is still obligated for damages and otheraccrued obligations. All warranties which RespondentLove's possess on the personal property are assigned to Re-spondent Kallmann, with Respondent Love's agreeing tocooperate fully in any action for redress and recovery there-under, though Respondent Love's has no further obligationconcerning such defects.The final document signed by Kallmann on September27 was a promissory note, whereby Respondent Kallmannbecame obligated to pay $40,000 to Respondent Love's,plus interest on the unpaid balance at the rate of 7.0 percentper year, in weekly installments of $125, commencing dur-ing the week ending October 29, 1978, with each paymentto be credited first on interest then due. The note providesthat if default occurs in any installment when due, the en-tire principal and interest become immediately due at Re-spondent Love's option. By check dated September 28. Re-spondent Kallmann paid the $10,000 down payment on thefranchise fee as required by the franchise agreement. This$10,000 was paid from the proceeds of a $40,000 loan, froma Fresno branch of Security Pacific National Bank, made toKallmann and his father. Of the remaining $30,000 loanedto the Kallmanns by the bank, $21,300 was used to pur-chase Respondent Love's liquor license7and $7,500 to pur-chase Respondent Love's inventory. These amounts werepaid into escrow.'On the same day, Kallmann journeyed to the AlamedaCounty Courthouse where he filed the necessary papers re-quired by law for Respondent Kallmann to commence op-erations of the restaurant.F. The Closing of the Hayward RestaurantEvents at the restaurant had continued normally prior tothe closure. Thus, Respondent Love's paid the increasedhealth and welfare contributions for the Hayward employ-ees during August and September, as required by the newlynegotiated collective-bargaining agreement. Although thenewly negotiated wage increases were not paid to any of theHayward employees prior to the closure, Turner and Portereach described August and September conversations withRespondent Love's officials-the former with Ramsey,then-manager Dobson and then-assistant manager Washer,and the latter with Ramsey, Dobson, and Patterson-inwhich these officials had said that the retroactive increasescalled for by the new agreement, would be paid and that37 Respondent Kallmann then operated under a temporary liquor licenseuntil late December."The escrow for the Hayward restaurant opened on September 27 andclosed in late December.only preparation of the paperwork at Respondent Love'sLos Angeles headquarters was delaying receipt by the em-ployees of the retroactive amounts.Two other conversations during this same time are signif-icant. Clotilde Roy testified that in August she had heardrumors that the restaurant was going to close and, so, oneevening she had asked Dobson about them. In reply, testi-fied Roy, Dobson had said, "Oh, those rumors have beengoing on for quite a bit now, but I don't think we will closebecause, you know, close the Restaurant costs a lot ofmoney, and besides that we just spent $2,000 repairingthings around the Restaurant." According to Roy, whenshe had inquired what was being repaired, Dobson had re-sponded the dishwasher and the ovens, and when she hadthen asked why these things were suddenly being repaired,Dobson had replied, "I don't know."The second conversation was one between Patterson andRamsey, approximately 2 weeks before the restaurantclosed. Alice Pingree testified that she had overheard Pat-terson telling Ramsey that "this is the filthiest, dirtiest storehe ever saw and ... if and when the store closes, anybodythat is working there will never work in another Love'sstore."Respondent Love's did close the restaurant on the eve-ning of September 25. The decision to close was not that ofMesker, who claimed that it had been made by Spence withthe approval of Respondent Love's president Palmer. Nei-ther Spence nor Palmer appeared as witnesses. The firstthat most of the employees learned of the closure was thefollowing morning when Ramsey telephoned them with no-tification of the closure, telling that they could pick up theirfinal paychecks between noon and 3 p.m. that same day.When the employees arrived at the restaurant for theirchecks, they discovered that all windows and doors, saveone, had been boarded up. They were given numbers andwere admitted to the restaurant, when their numbers werecalled, to obtain their checks from Ramsey and Patterson.Most of the employees gave a uniform account of theseevents. Turner and Porter, however, chose to make someadditions.Turner testified that when she had entered the restaurant.at approximately 2:30 p.m., Ramsey had been crying and,in response to Turner's question, had said that she couldnot talk. According to Turner, after she had gotten hercheck from Patterson, Ramsey had been "really crying,"but when she had tried to comfort Ramsey, Patterson hadscreamed to get out of the restaurant. Porter testified thatwhen Ramsey had telephoned him that morning, she hadbeen "kind of sniveling" and had indicated that she couldnot talk because Patterson was in the office. When he laterwas admitted to the restaurant, for his paycheck, at ap-proximately 2 p.m., he claimed that Ramsey "was shakingand she was crying, had been crying a lot ...."Yet, five other former employees-Pingree, Hansen, Lo-gan, Bishop, and Wadsworth-each testified to having beenin the restaurant that afternoon. Three of them-Pingree,Hansen, and Logan-testified that they had come there inresponse to telephone calls from Ramsey. Three of them-Pingree, Hansen, and Bishop-specifically described Ram-sey as having been present during the times that they hadbeen in the restaurant. Pingrec and Hansen both described94 LOVE'S BARBEQUE RESTAURANT NO. 62conversations in which each had participated with Ramseythat afternoon. Yet, not one of them described Ramsey ashaving been crying when they had seen and spoken withher. Rather, Pingree testified that Ramsey had said merelythat it was a shame this had happened as Pingree was thebest waitress that Respondent Love's had ever had. Hansentestified that she had been told by Ramsey only that she didnot know if the restaurant would reopen and that Hansenhad been a good employee.That same afternoon, in response to telephone calls madeto him by the employees, Branco had gone to the Haywardrestaurant where he had spoken twice with Patterson. Dur-ing their first conversation, Branco testified that he hadasked what was going on, that Patterson had said that therestaurant had been closed, and that the employees wouldall get paid, and that he (Branco) had "expressed concernthat there was no notice informing them that the peoplethat had showed up for work who were regularly scheduledto work under our contract should receive show-up pay forthat day. I wanted to make sure everybody received theproper amount of pay ...." According to Branco, whenPatterson had assured him that the employees would bepaid properly, he had gone outside the restaurant, but hadgone back inside upon discovering that some employeeshad not been paid correctly. However, he testified thatwhen he had broached Patterson about the discrepancies,the latter had replied that it was out of his hands and thatthere was nothing that he could do.Thereafter, Branco contacted Chubb and, ultimately, ameeting was conducted, shortly before Respondent Kall-mann opened the restaurant, at which Chubb representedRespondent Love's and the Union was represented byBranco, Mike Salerno, and attorney Stemerman. Brancotestified that at this meeting, he had given Chubb a list ofemployees who had not been paid correctly and had re-ceived a promise to correct any inaccuracies. According toBranco, the Union had also taken the position that Respon-dent Love's was still under contract, that Respondents werethe same entity, and that the Union wanted a meeting withRespondent Kallmann before the restaurant was againopened. Branco testified that Chubb had promised to set upsuch a meeting. The parties stipulated that, if called as awitness, attorney Stemerman would testify that Chubb hadoffered to set up such a meeting. Chubb, however, testifedthat he had said only that Branco should contact the fran-chisee himself because Chubb did not represent him. Hespecifically denied having said that he would arrange or setup a meeting between Respondent Kallmann and theUnion.G. Respondent Kallmann Prepares To ReopenInitially, Kallmann had been told that the restaurantwould be closed for only 2 weeks to be cleaned, but later hehad been told that more time would be needed. The resultwas that he did not open until October 20. In the interim,he undertook several measures to prepare for the opening.First, since Respondent Kallmann was purchasing Re-spondent Love's inventory at Hayward, Patterson and Kall-mann each had taken an independent inventory of all itemson the premises. As a result, when the escrow closed. Re-spondent Kallmann had gotten back approximately $3,500of the money that had been deposited in escrow to pay forthe inventory.Second, he began contacting purveyors to establish a re-lationship between them and Respondent Kallmann. Forexample, he arranged for credit from Niles Meat Company,Avard-Garth/Distribuco Inc.," Carnation Foods Com-pany, Columbo Baking Company, and C.E. Rhodes Com-pany. He signed a rental agreement with Exchange LinenCompany for such items as shirts and vests. He contactedCoors Distributing Company and arranged for it to changethe tap on his draft beer, as well as for credit, so that Coorsbeen would be sold, rather than Michelob beer that Re-spondent Love's had been selling. He agreed to OaklandCigarette Machine Company's proposal for retention of thecigarette vending machine that had been in the restaurant.He made a $2,000 utility deposit with Pacific Gas and Elec-tric Company and a $430 deposit with Pacific TelephoneCompany. Respondent Kallmann also obtained an em-ployee identification number from Internal Revenue Ser-vice and a City of Hayward business license.Third, Kallmann reserved two rooms at a nearby Vaga-bond Motel, the cost of which he paid, so that he couldinterview applicants there. In an effort to attract applicants,he contacted the placement services at Cal State Haywardand Chabot College and, additionally, placed advertise-ments with the Oakland Tribune and the Hayward DailyReview. According to Kallmann, he had placed these ad-vertisements with these two newspapers on Friday, Septem-ber 30, but the Review apparently had lost his advertise-ment. When it was not published, he had postponed hismotel reservation and had cancelled the Tribune advertise-ment, believing that it, alone, would not generate a suffi-cient number of applicants. Subsequently, he again hadplaced advertisements with both newspapers, the one in theReview to commence on October 12 and the one in theTribune to begin on October 13. In both newspapers, theadvertisement had stated simply that a new, but unidenti-fied, restaurant was hiring in specified classificationse andthat those interested should apply in person at the motel onWednesday, October 12. or on Thursday, October 13.Kallmann testified that he had conducted interviews atthe motel for 2-1/2 days, starting on October 12, and hadthen changed the situs to the restaurant. That shift is re-flected in the advertisements in which, for the first time, the39 Which supplies Respondent Kallmann with products bearing the Love'slabel, such as canned beans, sugar packets, place mats, coasters, etc., as wellas with other grocery and paper products. Kallmann testified that he hadbecome familiar with both Niles and Avard-Garth while managing Respon-dent Love's San Jose restaurant during the summer.s The initial advertisements specified that the classifications for whichapplicants were being invited were those of waitress, bartender, hostess/cashier or cashier, dishwasher, cook, and bus personnel. However, by Octo-ber 14, the classification dishwasher had been deleted from the advertise-ments. It was later restored in the Review advertisement of October 18, butthe bartender, cashier and bus personnel classifications had been deleted bythen. There were no advertisements in the Tnbune after October 16. WhileKallmann testified that he had deleted classifications from the advertise-ments when he had finished hiring and had sufficient additional applicants inthose classifications, he did not explain why the dishwasher classification hadbeen restored to the list in the Review advertisement of October 1895 DECISIONS OF NATIONAL LABOR RELATIONS BOARDname of "Love's Barbeque Restaurant," along with theHesperian Boulevard address, is substituted for the nameand address of the motel in the Review advertisements ofOctober 14 and thereafter, and in the Tribune advertise-ments of October 15 and 16. Kallmann instructed the moteloperator to refer applicants, who came to the motel, to therestaurant.H. The Interviews and the Initial Emplo ,ee ComplementBoth Mesker and Kallmann testified that, as part of thefranchise fee paid by Respondent Kallmann, RespondentLove's had been responsible for providing personnel to as-sist Respondent Kallmann in beginning operations. Amongthe personnel assigned to do this were Southern CaliforniaArea Operations Coordinator Key Kyle and Diane Crosby.an employee in Respondent Love's Los Angeles industrialrelations department. They had assisted Respondent Kall-mann in conducting the interviews. Kallmann testified thatthey had confined their activities to distributing applicationforms, assisting applicants in completing them, and collect-ing the completed forms from those who did not wish towait to be interviewed.Kallmann claimed that he had been the only official tointerview applicants and that he had conducted all inter-views. This testimony was contradicted by assistant man-ager David Sebban, who testified that his employment forRespondent Kallmann had commenced on October 14, thathe had "started interviewing the day I started there," andthat he had interviewed probably 20 applicants.Kallmann testified that he had hired approximately 30employees to start work in the restaurant when it hadopened on October 20. However, he claimed that the selec-tion of applicants to be hired had been made earlier, as doesindeed appear to have been the fact inasmuch as a 3-daytraining program, described infra, had commenced onMonday, October 17. According to Kallmann, by the sec-ond day of interviewing, on October 13 or 14, all threedishwasher vacancies had been filled; by October 14, thethree hostess-cashier positions had been filled; by approxi-mately October 15, all three bartenders' positions had beenfilled; and, by the morning of October 17, the six cooks' andfour busboys' positions had been filled. He believed that hehad hired nine waitresses, but gave no approximation as towhen those positions had been filled.Of the employees originally hired, the applicants of 28 ofthem were produced. Assuming that the dates listed thereonare accurate, two had applied on October 12, nine on Octo-ber 13, seven on October 14, one each on October 15 and16, seven on October 17, and one on October 18. Of theeight applications filed on October 17 and 18, three listwaitress only as the position sought by the applicants, threelist waitress or hostess-cashiers as the positions sought, onelists cook and kitchen helper or waitress, and the applica-tion of David Keneth Dugan, filed October 17, lists dish-washer and cook or cashier as the positions for which hesought employment. The significant point about Dugan'sapplication is that it bears the notation "Dish," apparentlywritten by Kallmann, in the left margin, indicating thatDugan had been hired as a dishwasher. If so, this wouldmean that Kallmann's testimony that all dishwashers hadbeen hired by October 13 or 14 was inaccurate.'None of these employees had ever worked at the Hay-ward restaurant. However, Respondent Kallmann did re-ceive seven applicants from former Hayward employees:that of Linda Malone-Morris dated October 13, for the po-sition of hostess-cashier; that of Porter, dated October 14,for the position of cook or waiter; that of Hansen, datedOctober 14, listing no position; that of John Boyd, datedOctober 17, for the position of busboy or dishwasher; thoseof Richard Logan and David Wadsworth, dated October17, for the positions of cook and D.M.O. (dishwasher); and,that of Richard Bishop, which is undated, but which hetestified that he had filed 4 days before Respondent Kall-mann opened the restaurant, for the positions of dishwasheror busboy. There was no testimony regarding the applica-tions of Malone-Morris or Boyd. Each of the other fiveformer Hayward restaurant employees described the cir-cumstances under which they had filed their applications.Porter testified that he had been "desparate for a job"and that on approximately Friday, October 10, he had seenan advertisement, in the Review, which had listed the Vaga-bond Hotel, but which had "read almost identical to the adthat I had answered for Loves in 1972 ...." Suspecting, hetestified, that the advertisement had been placed by Re-spondent Love's, Porter had telephoned the motel and hadbeen told that the interviewer had moved to the restaurant.He then had gone there that same day, where he had com-pleted an application and had been interviewed by Kall-mann.According to Porter, in reviewing the application, Kall-mann had noted orally that Porter was an ex-employee ofthe restaurant and when Porter had replied, "Yes, sir, Iam," Kallmann had responded, "Hum." Porter testifiedthat he had quickly "said, 'Well, I know there have been alot of problems here,' and I said, 'I know this store canfunction as a Union store and I know we can make it workand I feel that I can help you make it work,' type thing. Idon't know if I said those exact words." In response, testi-fied Porter, Kallmann had said that he would be hiring forthe rest of the week, and that he would "take" Porter'sapplication, thanking Porter "for being so honest with me."However, Porter testified that while Kallmann had prom-ised to telephone to report Respondent Kallmann's decisionon Porter's application, Kallmann had never called himthereafter.On cross-examination, Porter denied specifically thatKallmann's promise to telephone had been predicated onlyon a decision by Respondent Kallmann to hire Porter.Porter was then shown his pretrial affidavit in which he hadstated: "Kallmann said he would review my applicationand call me by Sunday if I was hired." After reading thisstatement, Porter testified that he did "not believe at thistime that that is what Mr. Kallmann told me," and that "Ifeel that he told me he would call within the week." Aneven more significant inconsistency between Porter's testi-41 Further support for the conclusion that Kallmann had been wrong whenhe had testified that all dishwasher positions had been filled by October 14 isfound in the reinsertion of that classification in the Review advertisement ofOctober 18, as mentioned in fn. 40. supra.96 I.OVE'S BARBEQUIE RESTAtRAN r NO. 62mony and his affidavit was the statement in the latter that"During the interview the Union was not mentioned at all."Porter testified that this had been written in response to theBoard Agent's question as to whether the Union had beenmentioned to Porter during the course of the interview."and that's what I wrote and that's what I said."Kallmann recalled that he had spoken with Porter. hadreviewed his application, and had considered him to be "afairly good employee if I was able to hire him." However.he testified that following the interview. "I started thinkinghow filthy the kitchen was. I mean absolutely filthy. Wehad to use drills to clean out the grease, and I didn't reallywant that type of employee working for me."42Wadsworth and Logan applied at the same time. Sincehe had been the first to complete his application. Logan hadbeen interviewed by Kallmann before Wadsworth. Accord-ing to Logan, Kallmann had inquired if Logan went toschool and Logan had said that he did, from 9 to I 1. butthat he could arrange his schedule so that he could workfull time on nights or days. Logan testified that as Kall-mann had read down the application, he had arrived at thepart where Logan had written that he had worked previ-ously at the restaurant." At that point, testified Logan.Kallmann had said that "there were no positions open ex-cept for maybe a dishwasher job that he wasn't certainabout, that a boy was supposed to call him." Logan testifiedthat he had told Kallmann that he would accept work as adishwasher, but that Kallmann had replied that he waspretty certain that the position "was taken also." LikePorter, Logan testified that Kallmann had promised to tele-phone him so that Logan would have noticed whether ornot he had been accepted, but had never done so."As had Logan, Wadsworth had written on his applicationthat he was applying for a job as cook or D.M.O.. and hadworked at the restaurant for Respondent Love's as a"DMO/Cook." He testified that he had not been going toschool at the time and had been available to work at anyhours of the day. According to Wadsworth, as Kallmannread over the application, he had come to the part whereWadsworth had written down his prior employment at therestaurant, at which point Kallmann had asked if Wads-worth had worked there before and Wadsworth respondedaffirmatively. Kallmann. testified Wadsworth, had then said"that there was only one job available and he doesn't knowabout it." However, in contrast to Logan. Wadsworth testi-fied that the job which Kallmann had mentioned had beenthat of a busboy. Initially, Wadsworth began to deny thatKallmann had offered him a position, but, after hesitating,he acknowledged that, "well, they offered me a busboy po-sition and I said that I felt-that I had worked my way upin seniority because I was working there before and I toldhim I would not be interested in working the busboy posi-tion."4 Kallmann testified that, during the interview. Porter had said that hehad been head cook at Hayward. Porter acknowledged that he had becomehead cook at the Hayward restaurant in mid-July and his application sostated.4iOn that part of his application. Logan had written that he had workedfor Respondent Love's at Hayward as a "DMO. (COOK,"4 Kallmann testified that he had received approximatels 200 applicationsand had interviewed approximately 125 applicantsKallmann agreed that he had interviewed Logan andWadsworth during the afternoon of October 17. However.he testified that he had told them that there might be aposition available in the future, but that at the present allpositions were filled. le denied specifically having told lo-gan that there was a dishwasher position available, "be-cause I had hired quite a few davs previously." But he tes-tified that he probably had told Wadsworth that theremight be a busboy position available in the future.4Hedenied that Logan had said anything about arranging hisschool schedule so that he could work at any time of day.He testified that the only reason that neither L.ogan norWadsworth had been hired was because of the absence ofopenings and not due to any conflicts with school schedulesthat either may have had. Yet, in his pretrail affidavit. Kall-mann had stated: "The only other former employee appli-cants I interviewed were, I believe. two bus boys. I did nothire them because they were not available to work days.Both indicated to me that they were attending school dur-ing the day. I needed employees for the day shift." Kall-mann agreed that the last two sentences had been added tothe affidavit, presumably by his attorney. However. he wasnot asked to explain the inconsistency between these sen-tences in his affidavit and his testimony concerning his rea-son for not hiring Wadsworth and ogan at the time thatthey applied.The fourth former lHayward employee to apply had beenHansen, who testified that after completing her application.she had been interviewed by Kallmann at the food counter.She testified that he had asked her name, age, and job forwhich she was applying, and had inquired about her experi-ence, saying that Respondent Kallmann was seeking experi-enced people. However. when it became apparent to Kall-mann that Hansen had been working at the HesperianBoulevard restaurant at the time that it had been closed.she testified that he had remarked. "oh, you were one ofthem." According to Hansen. Kallmann had said that hewould check with Ramsey concerning her and would let herknow. She never heard rom him again. Kallmann testifiedthat he did not believe that he had interviewed Hansen,although he later testified that a certain mark made by himon her application indicated that she was an experiencedemployee.The fifth former Hayward employee to testify about fil-ing an application for work with Respondent Kallmannwas Richard Bishop. He testified that, approximately 4days before the restaurant had been opened by RespondentKallmann, he had entered and had gone to the office usedformerly by Respondent Love's manager, where a manwhom he did not know at the time. but whom he laterlearned was Richard Sawyer., was present. According toBishop, when he had asked to speak to the manager. Saw-yer had replied that he was the manager and. at Bishop'srequest, Sawyer had given him an application to complete.'~ Kallmann testified that this had been a standard comment which he hadmade to most applicants "ecause the turnover rate in the Restaurant vorkis around 300 percent or so,. and so it the' come hack ai the right time. n theright place trpe thing, hen there could he .gd possblit ol his beinghired "An area operations c,ordinator Ioir Respondent Love's who normanilservices restauranls In Soulhern ('.;llltornlri. Arizonal. (olorado. nd texas97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen returning the completed application to Sawyer.Bishop testified that he had asked if he would get the job.pointing out that he felt that he should be hired inasmuchas he had worked at the restaurant before it had closed andthat it was unfair to hire new, rather than former, employ-ees. Sawyer, testified Bishop, replied that he would giveBishop a call and would try hard to get him a job.Sawyer did not appear as a witness nor was there anyexplanation for the failure to call him. However, Bishop'spretrial affidavit omits any mention of Sawyer having iden-tified himself as the manager of the restaurant. Rather, itstates only that "I went up to the manager, he was also inthe restaurant the day I picked up my check. I asked himfor an application and told him I had worked there before."At no point in the affidavit does Bishop state that his im-pression had been based on anything other than his ownassumption based upon the location (what had been themanager's office) where he had spoken with the man.There is one other employee who applied for employ-ment with Respondent Kallmann and whose testimony issignificant at this juncture.47That was Tara Blaylock. Ierapplication bears the date October 13. It is undisputed thatshe had been interviewed by Kallmann and ultimately hadbeen hired as a hostess-cashier. She testified that during thecourse of the interview, Kallmann had described the restau-rant's background, saying that it used to be union before ithad been closed, but that he had taken over and "now sincehe is hiring new people, he is going to go non-Union." Kall-mann denied specifically having discussed the Union withBlaylock during the interview, having told her during theinterview that the restaurant had been union before it hadbeen closed, and having made any statement to her to theeffect that since he was hiring all new employees, the res-taurant would now be nonunion.I. The Restaurant Reopens and Picketing CommencesOn October 20, Respondent Kallmann opened for busi-ness. On October 21, the Union began picketing the restau-rant and was still doing so during the hearing in this matter.During the early phase of the picketing, two incidents oc-curred which form the basis of allegations of independentviolations of Section 8(aX I) of the Act.The first incident involved comments made to picketsPingree and Turner by Kallmann and Sebben. Pingree tes-tified that Kallmann had approached them in front of thelounge door, had asked why they did not "lay your picketsigns downs," and had said to her (Pingree) that he wouldhire her immediately, because he needed experienced wait-resses, at the same wages and hours as before, "but it willnot be Union." According to Pingree, Turner had then in-terjected, asking if Respondent Kallmann would hire her.but Kallmann had "looked at her a few minutes and [hadsaid], no, I don't think so, I hear you are too radical." Pin-gree also testified that during the course of the conversa-tion, Kallmann had not mentioned needing experiencedhelp in any classification other than waitress, but that hehad said that three experienced persons had applied for47 Clotilde Roy also applied for employment with Respondent Kallmann,as discussed infra.employment with Respondent Kallmann. although he hadnot hired the two who applied to be hostess-cashiers "be-cause they acted like they owned the place and the otherwas a cook and he wouldn't hire him because the kitchenwas too dirtN."TTurner testified that this conversation had begun withKallmnann asking the pickets why they were picketing him.According to Turner, she had replied that they wanted theirjobs back and when Kallmann had asked why they did notthen picket Respondent Love's in Los Angeles. she had re-sponded that they did not work in Los Angeles. Then, testi-fied Turner. the pickets had given "Karl a bad time abouthis inexperienced help" in the restaurant and Kallmannhad agreed that he needed experienced help, since his expe-rienced people would not cross the picket line. Turner testi-fied that Kallmann had then offered to hire Pingree, if shewould put down her picket sign. and had offered to pay herunion scale and health and welfare, adding that she wouldnot have to pay union dues because there would be nounion. When, testified Turner, she had then asked if shecould have her job back, Kallmann had replied that he hadbeen told by Ramsey that Turner was a good bartender, butthat "after the things he had seen ITurner] do on the picketline, [she] was too radical" to be hired by Respondent Kall-mann. ITurner further testified that, during the course of theconversation. Kallmann had said that he felt that when hecame in, he was allowed to decide whether or not the res-taurant would be unionized. She testified that she had chal-lenged him, saying that it was the employees, not manage-ment, that made that decision and had added that therewere 33 experienced employees ready to return if Respon-dent Kallmann wanted an experienced crew.Kallmann denied having told Pingree and Turner that hewould hire them immediately for the same wages andhours, but that the restaurant would not be unionized. Hedenied having invited them to lay down their picket signsdenied having said that he had not hired two hostess-cash-ier applicants because they had acted like they owned therestaurant. He also denied having ever checked with Ram-sey about hiring any employees. Rather, he testified thatPingree had asked why Respondent Kallmann did not hireher, as she was a good waitress, and that he had respondedthat he could possibly have hired her, but that she hadnever applied" and, in any event. could not cross her ownpicket line. Kallmann further recalled that Turner hadasked. "Well, would you hire me too, Karl?" He testifiedthat he had replied only "Peggy, you have been pretty nas-ty." Finally, he testified that Pingree had said something tothe effect that the employees had not received all of theirwages, which had led him to ask why they were picketinghim, rather than picketing Respondent Love's in Los Ange-les, since Respondent Love's and he were not the same per-sons. This was all that Kallmann recalled of the conversa-tion.a Pingree testified that although she had not known to whom Kallmannwas referring at the time, she had later learned that he was referring toHtansen. Roy and Porter. She did not saly how she had learned this.'4 Pingree testified that while she had been aware that Respondent Kall-mann had been accepting applications she had never applied because shelelt that she would be wasting her time in light ,lI the comment that she hadoverheard Patterson make to Ramsey98 LOVE'S BARBEQUE RESTAURANT NO. 62The second incident pertained to Sebben having taken aphotograph of Logan and Wadsworth, sitting in the latter'scar, after the picketing had been concluded one day. Seb-ben acknowledged having done so. He testified that. "I wasactually right behind the car at the time and I looked insideand I saw two guys there and I noticed that they had acellophane bag full of' some green substance which I be-lieved at the time to be marijuana and I saw them rollingsome up so I decided to take their picture."50He testifiedthat he had been carrying the camera to take pictures ofany violations of the temporary restraining order issued inconnection with the picketing.The two pickets both testified that after the picture hadbeen taken, Logan, who had been seated on the passengerside of the vehicle, had begun to roll down the side windowand open the door, in the process asking Sebben why hehad taken the picture. According to Logan and Wadsworth.Sebben had retorted that Logan would learn how to do thatsomeday when he got older. Sebben testified that after hav-ing taken the picture, he had walked away. He denied hav-ing made any statement to the effect that Logan and Wads-worth would know how to do that when they got older.Finally, Kallmann agreed that during the early phase ofthe picketing, the Union's agents had advised him that theUnion wanted a contract with Respondent Kallmann andthat he had declined to discuss the matter further withthem.J. The Relationship Between Respondents1. The operating manualRespondent Love's furnished Respondent Kallmann with"Love's Barbecue Restaurant Operations Manual," whichis divided into 18 sections, lettered A through R. The firstsection, headed "Preface," admonishes the operator that its"success in working with others in the pursuit of customeracceptance and satisfaction is the key to LOVE'S future inthe restaurant business," and that Respondent Love's "poli-cies and standards have been developed into a systemwhich ... jilt is consummately important for [the operator]to learn ... thoroughly and ... apply rigidly ...." SectionB, "The Love's Story," contains a brief history of Respon-dent Love's, emphasizing the reputation that it has estab-lished and assuring the operator "that the policies andinstructions set forth in this manual have evolved throughcareful and proven analysis of each situation." Section C isentitled "Standard Operating Procedures" and lists a num-ber of rules pertaining to employees. It is reproduced asAppendix B to this Decision.Section D. "Craft Performance," contains a list of em-ployee classifications, with a brief description of the generalresponsibilities of employees in each classification and theirrelation to the overall success of the restaurant. For exam-ple, with respect to the waitresses, this section states that"[t]he word Waitress is synonymous with service. From the0 Logan testified that he and Wadsworth had been discussing a slip ofpaper that had been given to him by Patterson on the day that he hadreceived his final check. Wadsworth testified merely that they had been"looking over some papers."time the guests are seated, to the time they leave her care,good service should always be paramount. The Waitress isour number one public relations representative. The im-pression she creates will determine the LOVE'S image inthe minds of our clientele." This section concludes with theadmonition that all restaurant personnel should be pre-pared to "take on the responsibility of many crafts," fol-lowed by a listing of examples of interchangeable and com-binable duties, i.e.. "The duties of the Busboy and DMO attimes may be interchanged or combined." and with an ap-peal for teamwork to ensure the restaurant's success.Section E. "Personal Appearance & Uniform." containsa list of "what is expected in the way of personal appear-ance from employees of LOVE'S," covering general mattersfor all employees-such as hair length and style. appear-ance of hands and fingers. facial hair in the case of men,and make-up, stockings, and jewelry in the case ofwomen and specific appearance requirements for employ-ees in each classification. An example of the latter is thatthe cooks are required to wear a "standard white, collared.button front" shirt with short sleeves, standard "cook'schecks" or "whites" uniform pants, "square waist type"aprons affording "four changes per apron." "heavy dutycommercial type" shoes "with substantial arch supportsand rubber soles and heels" which must have "closed toeand heel," a "red cloth high crown Chef's style uniformhat" worn in the manner specified, and a red scarf "aroundthe neck, tied or looped in front." Section F, "Craft Dutiesand Responsibilities." lists specifically the functions to beperformed by employees in each classification. An exam-ple of the manner in which the duties of each classificationare delineated in the section pertaining to the classificationhostess. which is reproduced in Appendix C.Section G contains a list of abbreviations for items soldin the restaurant, i.e.., "Rib D" for Pork Rib Dinner, which"must be taught all new personnel." Section H, "GuestCheck Procedure." lists a control procedure for handling ofguest check books. i.e. "Partially used guest check booksare to be used up first," including a detailed description ofthe manner in which they are to be completed and pro-cessed.Section I is entitled "Product Specification." It providesat the outset that the "specifications are presented in orderto ensure the proper maintenance of Love's Restaurant'shigh standards of food preparation and presentation." not-ing that it is "absolutely imperative that we maintain a sin-gle entity image in the presentation of food and service toour patrons" and, further. that deviation "from these speci-fications may cause considerable damage to the reputationof not only your individual restaurant, but to that of otheroperators throughout the chain." It then lists private labelproducts, ranging from "Love's Meat Basting Sauce" to"Love's Special Children's Bibs," which are to be carried,followed by meat, produce, baked goods. dairy, and grocerspecifications. Each of specification categories is subdividedinto appropriate items with a specific description of the re-quirements for that item. By way of illustration, for frank-furters, the manual specifies "All beef (4/1) four to the5' Some classifications have been subdivided Thus under the generalheading of Cook is included wheel man. board man. broiler man. and "togo" man99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpound 6" long X 1-1/2" round. Ordered by weight, usuallycomes in 10 pound boxes. All meat franks are not accept-able." For grocery items, both a pack and a brand arespecified, e.g., for Au Jus Gravy Mix. "2/5 lbs. Per Case"Pack and Lawry's Brand.Section J, "Ordering Suggestions and Usage GuideLines," contains a list of "suggestions" for ordering mer-chandise and for handling and stocking it after its receipt.In the preface to this section, Respondent Love's states "wewill provide some tips which if utilized should help youmaintain closer control over your product usage and, there-fore, guarantee better profits. It is important to rememberthat regular inventories and strict product control proce-dures are imperative in minimizing theft, waste and generalemployee inefficiency."Sections K and L are devoted to food production. Theycontain, in essence, recipies for the preparation of each itemand, in the case of the items listed in section 1., for placingthe items on plates for service to customers. Section M,"Dining Room Operation," carries this process to the nextstage by describing how waitresses should prepare the tablesettings and serve customers. Section N describes the sameprocedure for service in the cocktail lounge.Section O lists "several steps to be followed in order toavoid unnecessary cash losses which in the final analysismeans diminished profits." Section P. "Accounting," incor-porates by reference the "Accounting Reporting Proce-dures" published in a separate manual.sSection Q contains several forms to be used fior such mat-ters as recording payment of C.O.D. invoices from the cashregister, accounting for broken liquor bottles, and recordingdaily sales. Among the instructions accompanying theseforms, specific mention of their use by franchisees and own-ers occurs with respect to the Accounts Payable Schedule(form L-101), Cash Removal (form -104), Employee Rec-ord Card (form L-108), and Employee Termination (formL-109) forms. Conversely, the instructions accompanyingcertain other forms refer specifically only to manager: Li-quor Breakage (form L-103), Waitress ReconsiderationForms (form L-1l 10), Registration Correction Form (formL-I 13), Daily Restroom Inspection Form (form L- 16), andStarting Bank Form (form L-117). No reference is madespecifically to franchisee, owner or manager for the follow-ing forms: Cash Payout (form 2), Application for Employ-ment (form L-102), Daily Report (form L-106), EmployeePayoff (form L-107), Work Schedule Form (form L-l 119),and Transmittal Form (form L-132).'The final section of the manual, "Miscellaneous Operat-ing Procedures," sets forth detailed procedures to be fol-lowed for telephone etiquette, injuries and emergencies.robbery, counterfeit money, and lost and found.Both Mesker and Kallmann testified to the applicabilityof these sections of the manual to franchised operations.Kallmann testified that he never had been told that he hadto follow any portions of the Manual save fr sections 1, K,and L, and that part of section M pertaining to the portionsof each item that must be served to customers. He furthertestified that he had been told that the reason fi)r requiringadherence to these sections was to preserve the quality and" Not introduced in the instant matter.uniformity of products served throughout the chain. In ad-dition, Kallmann testified that he was obliged to preparethe Daily Report Form (form L-106), but was not requiredto prepare and maintain any of the other forms in section Qof the manual. Further, testified Kallmann, though neverinstructed to do so, he had followed some of the uniformprovisions of section E.Mesker testified that franchisees are required to followthe product specifications of section I and some of the por-tioning requirements of section M. such as glass sizes andamounts of various ingredients used in chefs salads, butthat many other items in that section, such as desserts, arenot readily susceptible to consistency. In addition, testifiedMesker, franchisees were obliged to adhere to the uniformprovisions of section E, "Personal Appearance & Uni-forms." because food and the physical appearance of therestaurant were "probably the two things that constitute therestaurant's image more than anything else ...." ExplainedMesker, "People relate a chain to its appearance as well asits fbood, and the reason that the uniform procedure is onethat we wish to enforce in all restaurants is that it has to dowith our image and what you are selling when you sell afranchise is image." Finally, Mesker testified that the onlyform that franchisees are required to use is the daily reportform.All other sections of the operating manual, testified Mes-ker, are merely suggestions and guidelines, insofar as fran-chisees are concerned, for more effective operation, beingthe product of common sense in some cases and of pastsuccess and failures in other cases. For example, with re-spect to section C, "Standard Operating Procedures," Mes-ker testified that it "contains suggestions and guidelines"evolved from experience with successful and unsuccessfuloperations. Regarding section D, "Craft Performance,"Mesker testified that it was not required that franchiseesadhere to the duties specified for each classification, butthat inasmuch as common sense dictated that certain dutieshe performed by waitresses, cooks, etc., it was a require-ment, though not to "the point of this being a rule or regu-lation that is enforced to the letter by the Company." Simi-larly, Mesker characterized section F, "Craft Duties andResponsibilities," as "purely a guideline that is in the opin-ion of Company management, if followed the restaurantwould be operated more effectively and it is to be used bythe franchise as a guideline."Mesker testified that none of these sections would ever beused as a basis for attempting to disenfranchise a franchiseeand, further, that none of them had ever been relied uponto do so. Thus, while area operations coordinators preparecall reports, evaluating the efficiency of operations at therestaurants on the basis of periodic visits and inspections,fo)r both franchised restaurants and for those operated byRespondent Love's, Mesker testified that franchisees arenot required to do anything as a result of these reports andthey are "simply a tool that is provided by the area coordi-nator as an objective professional's point of view to providethe franchisee with assistance in evaluting the efficiency ofhis operation, the effectiveness of his operation." Similarly,whenever customer complaints are received by RespondentLove's concerning a franchised operation, Respondentl.ove's. according to Mesker. conducts no investigation of100 LOVE'S BARBEQUE RESTAURANT NO. 62that complaint, but instead automatically sends a letter ofapology to the customer, accompanied by a gift certificatefor which Respondent Love's reimburses any franchisee atwhose restaurant the certificate is redeemed.Indeed, Respondent Love's has only ever attempted todisenfranchise two franchisees in the past 5 years: one fornonpayment of rent and royalties, and the other for non-payment of royalties and for failing to comply with theproprietary food specifications contained in the operatingmanual. Mesker testified that based on his experience, "Idon't believe you could possible prevail in disenfranchisinga franchisee for alleged failure on his part to maintain theservice standards," due to the difficulty of proof and, fur-ther, that bad service at a franchised restaurant would beself-correcting, since it "would very quickly result in dimin-ished sales which would result in the franchisees inability tomaintain his business."2. The craft booksRespondent Love's training department has prepared aseries of craft books for each employee classification, i.e.,waitress, busboy, cook, etc. Each of these books, regardlessof classification, contains a list of Respondent Love's stan-dard operating procedures, taken from section C of the op-erating manual and reproduced in Appendix B to this Deci-sion, and, also, a list of the personal appearance anduniform requirements set forth in section E of the operatingmanual. In the book for each specific classification is repro-duced that portion of the operating manual pertinent to theclassification covered by the book. For example, in the craftbook for busboys, that portion of section F, "Craft Duties& Responsibilities," and that portion of section M, "DiningRoom Operations," describing the functions and duties ofbusboys are reproduced verbatim. Similarly, a comparisonof every other classification's craft book with the operatingmanual discloses that provisions of the former for each craftare taken from the latter.Mesker testified that although Respondent Love's train-ers are supposed to use these books when training new em-ployees, Respondent Kallmann had not been required toaccept nor to use these books at Hayward. Indeed, if it doesdesire to use them, it is required to purchase them at theprice of $1 per copy. Kallmann testified that copies of thesebooks had been among the inventory which he had pur-chase from Respondent Love's. He testified also that theyhad been passed out to waitresses, who had been told thatthey would be tested on them, but that as far as he knew,this had been the only classification of employees to whomthis had been said. Thus, while the appropriate books hadbeen distributed to busboys, Kallmann testified that he hadnot told them that they would be tested on their contents,but, instead had told them to "take with a grain of salt...." Kallmann also testified that to his knowledge, bookshad not been distributed to the initial complement of host-ess-cashiers, cooks, or bartenders." Indeed, neither bar-s As described infra, it had been primanly officials of Respondent Love'swho had trained Respondent Kallmann's initial employee complement and.consequently, Kallmann would not necessarily possess firsthand knowledgeof all that had transpired during those training sessions.tender Deborah Dawson nor waitress Carol Totmanclaimed that craft books had been issued to them, thoughboth were hired by Respondent Kallmann.With regard to employees hired subsequent to the restau-rant's opening, Kallmann testified that he had purchasednew craft books from Respondent Love's only for wait-resses, but that when they had been distributed, "I usuallyverbatim said 'take it with a grain of salt, because there areso many things in those craft booklets that we don't do, thatI don't do, and I gave it to them as a brief outline." Kall-mann also testified that he did not distribute any otherbooks or other documents to employees describing whattheir jobs entailed.3. The training periodDuring Respondent Kallmann's initial period of opera-tion, certain officials of Respondent Love's had worked atthe Hayward restaurant. Both Mesker and Kallmann testi-fied that their functions had been to train Respondent Kall-mann's initial employee complement and that their serviceshad been included in the franchise fee which RespondentKallmann had paid to Respondent Love's. Initially, thetraining team had consisted of Ramsey, Fred Kroeger, andKen Kyle, with Kyle being in charge of the training team."Kallmann testified that Savyer had arrived at noon atSaturday, October 22, to replace Kyle, remaining until ear-ly November when he, in turn, had been replaced by Mcin-tyre who had remained until late November. Kyle. Sawyer.and Mcintyre, according to Kallmann and Mesker, and allperformed the same functions, each, of course, for differentperiods. Those functions, according to Kallmann, had beento assist Respondent Kallmann in training hostess-cashiersand bartenders, and to be certain that Ramsey and Kroegerwere training employees in other classifications, as well toanswer Kallmann's questions about such matters as theidentity of purveyors who could provide certain productsand to point out licensing and other requirements and mat-ters that Respondent Kallmann needed to accomplish tocommence business. Mesker testified that, in general, Kylehad been dispatched to Hayward "as the head of the train-ing team, to supervise the total training thrust with Mr.Ramsey and Mr. Kroeger." and "to assist Mr. Kallmann ingetting his business structure organized"5as well as "to54 Kallmann testified that Ramsey and. apparently later. Kyle had beenworking at the restaurant during the penod that it had been closed, supervis-ing the personnel who had been cleaning the restaurant. as well as perform-ing some of the cleaning themselves. Mesker and Kallmann testified thatSpence had been at the restaurant on October 21 and 22, representing Re-spondent Love's at Respondent Kallmann's opening. Martin testified thatwhile on the picket line, he had observed discussions among Kallmann. Saw-yer. Sebben. Ramsey, and Spence taking place at one of the tables. withSpence appearing to act as leader or moderator of these discussions Hetestified that these meetings had occurred during the first week of picketing,with the first one being on the first Saturday or Monday of the picketing, butthat he had not seen any such meetings thereafter. Martin also testified thathe had seen Spence at the restaurant dunng its first and second weeks ofoperation Though it is argued that Spence had been gising directions to allpresent, including Kallmann, during these meetings. it is equally inferrablethat Kallmann, the franchisee, had been simply listening to what Spence toldRespondent Love's personnel conducting the training."5 That it was, in fact. Respondent l.sve's practice to provide trainingassistance to franchisees is shown bh Porter's estlmon) that he had recei'sedt('ontlnued)101 DECISIONS OF NATIONAL LABOR RELATIONS BOARDterminate [Respondent Love's] responsibility from thestandpoint of various governmental agencies, utility compa-nies and vendors." No explanation was advanced for thereplacement of Kyle with Sawyer, nor for the latter's re-placement by Mcintyre.With respect to Ramsey and Kroeger, Kallmann testifiedthat the former had been responsible for assisting in train-ing waitresses, busboys and, to some extent, hostess-cash-iers, while Kroeger had helped to train the kitchen person-nel. Both Kallmann and Mesker testified that these fiveindividuals, particularly Ramsey and Kroeger, had notbeen assigned to do craft work and had not done so, exceptto the degree necessary to demonstrate to newly hired em-ployees how to perform their duties. As Mesker testified,"[w]hen you are involved in training, show and tell is theway you do it, so quite often it would include doing it todemonstrate how it is done to new people."However, several of the picketing former employees de-scribed occasions when they had observed Ramsey, by her-self and with no one else around, performing craft duties.For example, Pingree testified that she had seen Ramsey.by herself, waiting on tables during the first week of thepicketingisTurner, who had picketed until early Decem-ber, testified that she had seen Ramsey, every day duringthat period, "washing tables, taking customers' orders,hanging tickets, running cocktails, cleaning menus, seatingcustomers, taking cash, cutting pies, fixing salads, makingmilkshakes, everything." Likewise, Porter testified that fromthe commencement of picketing until November 7, he hadregularly seen Ramsey performing work normally per-formed by employees:I saw her sweeping the floor. I saw her filling mints atthe hostess station. I saw her taking cash. I saw herrunning cocktails. I saw her hanging orders. I saw hermaking salads. I saw her cutting pies, marking cheesecakes, making sundaes and milkshakes, dishing soups,bussing off tables, using the vacuum sweeper to cleanup the floor. On one occasion I even saw her cooking,putting beans in the bean cook and turning over bread,this type of thing.In addition to Ramsey, Turner and Porter describedwork which they purportedly had seen Kroeger performingin the restaurant while the picketing was in progress. Thus,Porter testified that he had observed Kroeger seating peo-ple, occasionally taking cash, and, while standing at thedoor from where he could see "straight in" to the kitchen,"I could see him putting buns in the toaster. I could see himbuttering breads and I could see him down at the other endof the kitchen filling bean cups, and I could see him usingthe slicer." However, while Porter denied that other person-nel of the restaurant had been near Ramsey when she hadbeen performing the tasks which he had described, he didnot similarly testify that Kroeger had been alone when pur-portedly performing these tasks. Turner claimed that shehad seen Kroeger cooking, seating customers, and, once,training at one of Respondent Love's restaurants to enable him to beginwork at the Hayward restaurant once it was opened in 1973 by the originalfranchisee.56 Pingree further testified that following the first week of picketing. Re-spondent Kallmann had "pulled the drapes and you couldn't see her ...."sweeping the floor. Like Porter, however, Turner did nottestify whether Kroeger had been alone when performingthese tasks or whether restaurant employees had been withhim. Turner also testified that she had observed Kyle seat-ing people, taking cash, and directing the busboys by "tak-ing to a busboy and pointing over there and the busboywould go over there."While the foregoing testimony tends to contradict that ofMesker and Kallmann that Respondent Love's personnelhad not performed the duties of employees while at theHayward restaurant, certain other testimony tends to con-firm that of Mesker and Kallmann. Thus, Pingree testifiedthat she had observed Ramsey at the wheel7and showingwaitresses how to serve the food. Hansen testified that inaddition to having observed Ramsey standing alone at thepodium-straightening out menus, arranging the podium,and writing with a crayon-she had also seen Ramseystanding in front of the wheel talking to the cooks who, ofcourse, did have work contacts with waitresses. Bishop tes-tified that he had observed Ramsey working the cash regis-ter, on which employees needed to be trained, as evidencedby Turner's testimony that she had previously trained em-ployees to operate it, but he did not claim that she had beenalone at the time. Finally, Roy testified that "most of thetime I saw [Ramsey] was with waitresses, where the wait-resses' station is, and many times I saw her cleaning aroundin there where the salad bar was and like telling the wait-resses something, like showing the tables or something likethat." Like Hansen, Roy testified that she had observedRamsey at the hostess' stand, but she described Ramsey ashaving been "lust standing there."On rebuttal, the General Counsel produced three wit-nesses who had been hired by Respondent Kallmann: Tot-man. Dawson, and Blaylock. Both Totman and Dawsonclaimed to have been interviewed and hired by Kyle. appar-ently at the same time," without having seen or met Kall-mann until after they had commenced working fr Respon-dent Kallmann. Kyle did not dispute having spoken withthem when they had filed their applications. Indeed, heconceded that when Dawson had applied for employment,he had noted on her application certain information sup-plied by her.9However, Kallmann testified that he hadlater telephoned Dawson and "she could work the hoursthat I needed and she had experience as bartender, so Ihired her," Kallmann further testified that he had hiredTotman to replace Blaylock, when the latter, having beenaccepted for employment and having gone through the Oc-tober 17 to 19 training session, had declined to cross thepicket line. thereby necessitating her replacement. Thus, ac-cording to Kallmann, Totman had not been hired until af-ter the picketing had commenced on October 21. In resolv-' A circular object, suspended from the ceiling. over the counter separat-ing the kitchen from the public area of a restaurant and on which customerorders are hung by waiters and waitresses so that, by spinning the wheel, thecooks can ascertain the items which have been ordered.15 Of course, if there had been a hiatus between these two events (interviewand notification of hiring) then it cannot be inferred that Kyle had notifiedthese two employees that they had been hired without consultation withKallmann.59 Some applicants had merely left their completed applications withoutwaiting to speak with Kallmann. Kyle placed Dawson as having been amongthis group of applicants.102 LOVE'S BARBEQUE RESTAURANT NO. 62ing the dispute as to who had hired Totman and Dawson. itis noteworthy that neither of them testified as to the date onwhich they had been interviewed. Dawson's applicationbears the date October 13. Kyle testified that it had been onthat date that he had spoken with her. Seemingly, therefore.had she been hired by Kyle in the manner that she de-scribed, Dawson would have been among the employeeswho had undergone the 3 day training session. Yet, she didnot testify to having been among the group that had partici-pated in that training. Further, the General Counsel sub-penaed an extensive number of documents from Respon-dent Kallmann, among which were the "payroll andpersonnel records, showing the names ...of all personsemployed" at the Hayward restaurant on October 20. Dur-ing the fifth day of the hearing, the General Counsel se-lected and confronted Kallmann with a set of timecards,securing Kallmann's agreement that these were the time-cards of the employees hired originally by RespondentKallmann. Had Dawson been hired following her inter-view, as she claimed, her card should have been among thatgroup of timecards presented to Kallmann by the GeneralCounsel. Yet, it was not.Similarly, while Totman did not specify a date on whichshe had been interviewed, her application bears the dateOctober 17. That is the first date on which the trainingsession had been conducted. But, as was the case with Daw-son and in contrast to other employees whose applicationsalso bear the date October 17 (Beverly Steward, DeniseMcDonald, Deborah Davis, David Dugan), no timecardwas presented for Totman. Nor did she claim to have par-ticipated in the training session which had commenced thatday and which had extended over the following 2 days.though Steward, McDonald, and Davis had apparentlydone so, since their timecards were among those shown toKallmann.60Blaylock, the third employee called by the GeneralCounsel who had been hired by Respondent Kallmann.gave testimony in three specific significant areas. First, shetestified that after lunch on Tuesday, October 18, Ramseyhad distributed craft books and had reviewed their con-tents, page by page, saying that "this is the way Love's doesthings and we are to follow the book." According to Blay-lock, craft books were given to all waitresses, all hostess-cashiers and all bartenders.The second facet of Blaylock's testimony pertained to anincident where a woman, apparently Clotilde Roy. had spo-ken to Ramsey and then had left the restaurant. Accordingto Blaylock, Ramsey had then told the group being trained"that she knew the girl from previous Love's training andshe worked here before the store had closed with the Union.The girl wanted to know if she could come and have her jobback and Betty told her no, because this wasn't a Unionshop anymore, it was non-Union, they had hired all newemployees." Not only was there no corroboration of Blay-lock's account of what Ramsey had purportedly said thatafternoon,"' but Roy's own description of her inquiry con-'0 Dugan did not participate in the training sessions. but he was only apart time employee.61 Respondents produced Linda Bodas, originally a waitress and later ahostess-cashier for Respondent Kallmann. who testified that she had beenpresent at these training sessions and who denied that Ramsey had made thecerning employment at the restaurant casts doubt on Blay-lock's description.Roy testified that after entering the restaurant, she hadobserved Ramsey in the dining room with 10 or 12 otherwomen and that she had spoken with Ramsey privately,inquiring if Respondent Kallmann was taking applications.Ramsey, according to Roy, had replied that RespondentKallmann was taking applications and that Roy could ob-tain one and talk to the new owner in the manager's office ifshe so desired. According to Roy, "I said, yes, I will, andthen she said, okay, it was nice to talk to you and probablysee you around, and that's all."62The final subject about which Blaylock testified specifi-cally pertained to comments made about the nonunion sta-tus of the restaurant, assertedly by Respondent Love's offi-cials, during the training sessions. She claimed that onMonday-in the presence of the bartenders, cocktail wait-resses, hostess-cashiers, and waitresses-Kallmann had re-viewed the history of the business, had mentioned Respon-dent Love's restaurants at other locations, and had said"that the restaurant used to be Union and now it was non-Union, that's why we were there." Similarly. testified Blay-lock, that afternoon, when speaking to the group, Kyle hadalso reviewed the history of the business, saying "you mightwell know that Karl mentioned the fact that we are non-Union, we are a non-Union store now, but it was Unionbefore. He said we hired all new employees and this is theway we are going to run the Love's now-he stressed on'we." According to Blaylock, the following morning, Ram-sey had begun to train the waitresses and hostesses, duringwhich time she too had told the employees that the restau-rant "used to be a Union store and it had went under re-modeling, they closed for remodeling purposes and it wasnow a non-Union shop and they had hired all new employ-ees."Not one other witness was called to corroborate Blay-lock's testimony concerning these remarks. Kyle testifiedthat he had addressed the employees on Monday and that,during that address, he had described Respondent Love'shistory. However, both he and Kallmann, who had beenpresent when Kyle had spoken to the group, denied specif-ically that Kyle had made such remarks pertaining to theUnion during the course of his address. Both also deniedspecifically that Kallmann had made the comments con-cerning the Union that Blaylock had attributed to him.Further, Kyle testified that he had heard Ramsey's speechto the employees on Tuesday morning. He denied specifi-remarks that Blaylock attributed to her concerning Ro) Yet,. as the GeneralCounsel points out in his brief. there is doubt as to whether Bodas had evenbeen present at these training sessions in light of the fact that, as had beentrue with regard to Dawson and Totman, no timecard was produced show-ing that she had worked on October 17-19.62 To finish this sequence, it appears from her description that Roy hadthen spoken with Sebben, who had given her an application and, when Royhad said that she had worked as a hostess-cashier before, had said that "itwas good" that she had expenence. According to Rot. Sebben had thenasked where she had worked and when Roy had replied at the Haywardrestaurant for almost 2 years, Sebben had said something to the effect that:he new crew was already filled, but that she could complete an applicationand leave it and "if sometime later we need somebody we can give you acall." Roy testified that she had taken the application with her. had com-pleted it and. on the day that the restaurant had reopened, had lelt it with ahostess at the restaurant. asking her to give it to the manager.103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcally that she had made any of the above-described com-ments which Blaylock claimed that Ramsey had made.4. Comparative operationsKallmann testified that he alone has been responsible forall personnel decisions at the Hayward restaurant since Re-spondent Kallmann had become the operator there, al-though he has delegated some of his authority to AssistantManager Sebben and Head Waitress Beverly Stewart. Kall-mann testified that he was responsible for and had postedsome labor relations policies. Introduced were three docu-ments which Kallmann acknowledged having posted andwhich list instructions for employees to follow. Two of themare printed on Respondent Love's letter head and make nomention of either Respondent Kallman or of Kallmann, byname.6' The third is typed on Respondent Love's memoran-dum form, but states that it is from Kallmann to "All Em-ployees." It pertains to "General Employment Policies." Onit are typed a list of rules with respect to the general catego-ries of timecards, breaks, shift-trading, meals, and thelounge.Respondent Love's provides a group health, major medi-cal health, and life insurance program for its employees, aswell as a participatory long term disability program for anyemployee who make more than $800. Respondent Kall-mann provides only life insurance and only for approxi-mately 10 employees who were chosen for coverage byKallmann. Both Respondents use Walter Kaye InsuranceAgency which had an office in Los Angeles. However, it isone of the primary insurance brokers servicing the foodservice industry in the United States. Kallmann testifiedthat he had become familiar with the firmly by virtue of thefact that his father had used it at the Fresno restaurant ofRespondent Love's. Whereas Respondent Love's and therestaurants that it operates in California bank at SecurityPacific National Bank, Respondent Kallman, though it ob-tained its initial loan from the Fresno branch of that bank,maintains its commercial bank account at Crocker NationalBank because of the proximity of its Hayward branch loca-tion to that of the Hesperian Boulevard restaurant.Respondent Love's wage rates are determined by a com-mittee which normally meets on a quarterly basis and setsranges, subject to Mesker's approval, within which individ-ual restaurant managers can set the specific rates for par-ticular employees. This process, testified Mesker, has noapplication to Respondent Kallmann which, both he andKallmann testified, sets its own wage rates for employees atthe Hayward branch. Employees at Respondent Love's res-taurants receive 2 weeks' paid vacation at the end of I yearof employment, 3 week's paid vacation after 5 years of em-ployment, and 4 week's paid vacation after 5 years of em-ployment. It is Respondent Kallmann's intent to provide 1weeks' vacation after I year of employment, 2 weeks' vaca-6The instructions contained on one of these documents concerns theopening and closing duties of the hostess (e.g.. "Turn on light and music,""Try and have everything clean before you leave!"). None of these mattersare listed in either the operating manual or the craft book for hostesses. Thesecond document lists the sidework duties of waitresses upon closing (e.g.,"Make sure everything is wiped clean" and "Clean ice tea machine") Again,none of these matters are in the operating manual or waitresses' craft book.tion after 2 years employment, and 3 weeks' vacation after5 years employment. Kallmann testified that it had been hisdecision to establish this vacation policy for RespondentKallmann.With respect to meals for employees at the Hayward res-taurant, Respondent Kallmann allows employees to pur-chase them at half-price for all items, save steak andshrimp, under a policy established by Kallmann. Respon-dent Love's policy was set by Mesker and under that policyall employees, except cooks, pay full menu price for foodconsumed in company-operated restaurants. Grievances atRespondent Kallmann are the responsibility of Kallmann,as manager, and, similarly, at Respondent Love's restau-rants, they are ultimately the responsibility of the manager.With regard to hours of operation. Mesker testified thatRespondent Kallmann must stay open 7 days a week, ex-cept for Thanksgiving and C('hristmas Day, from 11 a.m.until II p.m., though on Friday and Saturday nights it mustremain open until midnight. According to Mesker. thosehours can be adjusted, either extending or reducing them,to account for local business conditions. However, Meskeragreed that he did not believe that those hours of operationwere included as a specific term of the franchise agreementwith Respondent Kallmann. That is the fact. Moreover,Kallmann testified that when Respondent Kallmann hadtaken over the Hayward restaurant, there had been a signon the door specifying the hours of operation as I I a.m. to10 p.m., but that he had taken it off, had extended the hoursto I I p.m., and then later had changed the closing timeback to 10 p.m., all without seeking Respondent Love's ap-proval.There is no evidence that any interchange or temporarytransfers of employees have occurred between RespondentKallmann's restaurant and other restaurants operated byRespondent Love's franchisees or Respondent Love's di-rectly. Although a few employees who formerly worked atother restaurants operated by Respondent Love's haveworked for Respondent Kallmann, the record disclosed thatthese were employees with whom Kallmann had been fa-miliar by virtue of his past association with RespondentLove's and that, based on that familiarity, he had chosen tohire them. There is no evidence that Respondent Love's hasever participated in such decisions or that it has ever noti-fied Respondent Kallmann of the availability of employeesfor hire.Although Respondent Kallmann must sell all items listedon Respondent Love's menu, it has considerable discretionas to the prices that may be charged for these items. Thus,Respondent Love's has established three sets of prices forits menus and Respondent Kallmann is free to select which-ever of these price ranges it wishes to charge. More signifi-cantly, it may disregard these sets of prices altogether andset its own prices for the items listed on the menus. Further,while Respondent Kallmann may purchase these menusfrom Respondent Love's, it is also free to purchase themfrom any' printer so long as the format is consistent withthat of Respondent Love's restaurants. Thus, in being ableto purchase menus from any printer. Respondent Kallmanncan set prices of which Respondent Love's has no knowl-edge.104 LOVE'S BARBEQUE RESTAURANT NO. 62With regard to suppliers, Kallmann testified that he se-lected the purveyors and that Respondent ove's did notrequire that Respondent Kallmann use any particular sup-pliers. Respondent Kallmann used many of the same sup-pliers as had been used when Respondent Love's had oper-ated the Hayward restaurant. However, this appears tohave resulted simply from the fact that it was these suppli-ers with whom Kallmann had become familiar during hispast affiliation with Respondent Love's. There is no evi-dence that Respondent Love's dictated his choice of suppli-ers. Further, although Respondent Kallmann must carrycertain products bearing Respondent Love's label, Kall-mann testified that he was free to purchase them from sup-pliers of his choice.Mesker testified that managers at restaurants operateddirectly by Respondent Love's must file a number of re-ports, e.g., daily bank deposit slips, weekly lists of invoicesof vendors from whom products are purchased. and weeklymanagers' reports. Respondent Kallmann is not required tosubmit any of these reports to Respondent Love's. Instead.it need only submit weekly summary reports- showing thedaily sales figures, subdivided into various categories, andthe amounts to be paid to Respondent Love's for royalty,equipment lease, etc. -and, attached thereto, the daily salesreports, containing the daily sales figures in these catego-ries, the register totals, and cash amounts paid. So far as therecord discloses, Respondent Kallmann makes no report toRespondent Love's concerning labor costs. Moreover. whileRespondent Love's employees are paid on a weekly basis.Respondent Kallmann pays its employees on a semi-monthly basis, with its payroll, as well as other financialdocuments. being prepared with the aid of a certified publicaccountant in Hayward selected by Kallmann to performsuch work.?AnalysisRespondent Kallmann has been an employer within themeaning of Section 2(2) of the Act, was it nevertheless oper-ated in reality as an alter ego of Respondent Love's? Fifth.if Respondent Kallmann has independent employer statusand has not been an alter ego, did Respondent Love's,nonetheless, exercise sufficient control over the restaurant'soperations to qualify as a joint employer of the emploseesworking there on and after October 20? Sixth. if there hasbeen no joint employer relation between Respondents, didRespondent Kallmann refuse to hire former employees ofthe Hayward restaurant fior considerations unlawful underthe Act and was it, therefore, a successor of RespondentLove's. obliged to continue recognizing the Union as therepresentative of the employees employed there?Seventh, did the conduct of the Kallmann and Sebbenduring the early stages of the picketing violate Section8(a)(1) of the Act? Finally, if Respondent Kallmann vio-lated the Act in any manner, has the volume of its opera-tions been of sufficient magnitude to warrant the assertionto jurisdiction over it based upon the Board's standard forasserting jurisdiction over retail operations.Before turning to consideration of these issues, it is im-portant to note that during the course of this proceeding, Ifelt that a number of witnesses abandoned any effort toaccurately describe events as they had taken place andwere. instead, making every effort to tailor their accounts ofevents to buttress the positions of the sides that the) fa-vored. Thus, while I felt that union representatives Martinand Branco. Vice President Mesker" and former employeesKruger. Pingree, and Hansen were attempting to testifyhonestly, I felt that other witnesses, to a greater or lesserextent, were not being completely candid, even though. insome cases, their testimonies were not contradicted. "Atrier of fact need not accept uncontradicted testimony astrue if it contains improbabilities or if there are reasonablegrounds for concluding that it is false. It is well settled thata witness' testimony may be contradicted b circumstancesA. IntroductionWhile there is a degree of overlap in the factual settingunderlying the issues presented in the instant case, the is-sues, themselves, are susceptible of consideration in the fol-lowing order. First, will the evidence establish that Respon-dent Love's closed the Hesperian Boulevard restaurant forreasons unlawful under the Act? Second, if not, did Re-spondent I.ove's observe the bargaining obligation imposedupon employers who close a facility where its employeesare represented?Third, if no violation occurred with respect to the clo-sure, was Respondent Kallmann truly an independent em-ploying entity or did Respondent Love's, regardless of itsmotive, retain so much control over Respondent Kall-mann's operations that the latter has not been an employerwithin the meaning of Section 2(2) of the Act? Fourth. ifAlthough the franchise agreement provides for a 0.4 percent reductionin the royally which Kallmann has to pay because he "elected not to availhimself of accounting services heretofore provided by the Franchisor." Mes-ker testified that this clause has not been revised since Respondent Love'sceased to provide such service to franchisees and that, in fact, RespondentKallmann could not have elected to use Respondent Love's accounting ser-vice.*' Mesker was called initially as an adverse witness. While a review of therecord discloses some testimony that appears at odds with other evidencepresented by Respondents. it was my impression that he had not always fullycomprehended what information was being sought from him while he wastestifying as an adverse witness, with the result that some of his answersappeared to have been based upon his own mpression of what was wanted,rather than. as shown by the arguments made. the information that wassought Even for the ablest counsel, the technique of asking questions of anadverse witness is one which must be done carefully inasmuch as the witnessis not familiar with counsel's technique of asking questions, counsel mayhave less than perfect knowledge of the facts about which the witness istestifying. and lack of familiarity frequently gives rise to misunderstandingsOne example of such a misunderstanding by Mesker is described in footnote29. supra. Seemingly, another example of this occurred when Mesker testifiedabout the decision to close. Asked if Respondent IAve's had ever wanted toterminate the contract with the Union, he replied "inasmuch as we ulti-mately reached a decision to close the restaurant which would result in thetermination of the contract, yes." The question that elictted this response didnot refer to a specific contract and two collective-hargaining agreementswere referred to during the course of the heanng: the original one that hadgoverned conditions at the restaurant for most of the time that it had oper-ated and the successor agreement. negotiated dunng the summer. Thoughthe General Counsel and the Charging Parts xboth argue that Mesker wasreferring to the original contract, neither the question nor the answer soconfined the matter. In any event, as discussed on page 5, intr, it is not themaking of a decision that is the material issue, rather, it is the emploer'sopenmindedness and willingness to bargain about that decision that is thesignificant issue in determining whether there has been a violation.105 )DE CISIONS OF NATIONAL LABOR RELATIONS BOARDas well as by statements and that demeanor may be consid-ered in such circumstances. [Footnote omitted.]" OperativePlasterers' & Cement Mason.' International Association, Lo-cal 394 (Burnham Brothers. Inc.), 207 NLRB 147 (1973). Ofparticular note in this regard were Porter and Turner.Porter displayed eagerness to testify in a manner injuri-ous to Respondents' position. As a result, his testimony col-lided with statements in his own pretrial affidavit with re-spect to significant matters. For example, even though hispretrial affidavit stated that he did not recall any manage-ment personnel having ever said that Respondent Love'swas attempting to get rid of the Union, Porter testified thatin August, then Assistant Manager Washer had commentedthat he (Washer) felt that the Union would go. This testi-mony was given in response to a question on cross-exami-nation as to whether it were not true that no one in Respon-dent Love's management had even said anything abouttrying to get rid of the Union. The question was obviouslydesigned to secure an answer favorable to RespondentLove's and it appeared equally obvious that Porter was at-tempting to avoid giving such an answer.In an effort to explain the inconsistency, Porter claimedthat he had promised Washer, a personal friend, not torepeat the remark so long as Washer was employed by Re-spondent Love's. The difficulty with this explanation is thatthere is no evidence that Washer's employment with Re-spondent Love's had survived that September closure of theHayward restaurant. Indeed, it appears to have ended evenprior to that time. Yet, Porter's affidavit had been taken inNovember. Accordingly, any promise conditioned onWasher's employment status with Respondent Love'swould not have been effective at the time that Porter hadgiven his affidavit. Nor did Porter mention Washer's pur-ported comment during direct examination, although coun-sel for the General Counsel's examination was painstak-ingly thorough and designed to elicit every instance wherecomments had been made to Porter regarding the Union.The asserted Washer comment was not the only illustra-tion of Porter's tendency to embellish his testimony in amanner that proved to be inconsistent with his affidavit. Asimilar inconsistency developed when Porter claimed thatduring his interview with Kallmann, he had raised the sub-ject of the Union, assuring Kallmann that despite pastproblems, the restaurant could be successfully operatedwith a Union. In his affidavit, Porter had stated that, duringthe interview, "the Union was not mentioned at all." Toexplain this inconsistency, Porter maintained that theBoard agent, taking his affidavit, had only asked if Kall-mann had said anything about the Union during the inter-view. Though an ingenious explanation, it was at odds withboth Porter's demeanor at the hearing and with his ownaccount of how he had reacted during the events whichoccurred in the instant matter. For, Porter was not a reti-cent individual, reluctant to voice his opinions and posi-tions. To the contrary, he appeared to be quite outspoken,as his January run-in with Choy demonstrates. Thus, ithardly seems likely that he would have answered a questionconcerning whether Kallmann had mentioned the Union tohim without having volunteered that he had raised the topicduring the interview, had he done so.Moreover, he claimed that Kallmann had promised tocall him when Respondent Kallmann had reached a deci-sion as to whether or not to hire him, even though Porter'sown pretrial affidavit recites that Kallmann's promise hadbeen to contact Porter only were he to be hired. Ihile aseemingly minor matter, the theory underlying the com-plaint is that Respondents had been acting with stealth andcunning to avoid continued representation of the restau-rant's employees. One element of this theory is the refusalto rehire any of the employees who had worked there priorto the closure. In describing this incident, Porter appearedto be attempting to augment this theory by testifying in amanner that would give rise to the normal suspicion gener-ated by a promise made and broken without apparent ex-planation. In so doing, he overlooked the fact that at thetime, Kallmann had been attempting to handle all of thematters involved in opening for business. Having inter-viewed over 100 applicants for approximately 30 positions,it hardly makes sense that Kallmann would gratitiously bevolunteering to take time to notify those who were not to behired of their rejections.While Porter's testimony tended to dwell on commentspurportedly made by and to Respondent's officials. Tur-ner's testimony took a somewhat different tack. She ap-peared to be concentrating on developing facts sufficient toestablish that Respondent Love's had reason to be hostiletoward the Union and did, in fact, habor such hostility. Inher haste to achieve this apparent end, she testified in amanner contrary both to the accounts of other witnessescalled by the General Counsel and to the objective realitiesof the very situations which she described. An example ofthe former was her claim that she had been present whenMartin and Branco had met with Choy. Neither Martin norBranco supported her testimony in that respect.Her testimony that she had been present during thatmeeting, appeared to have been designed to create a vehiclefor testifying adversely to Respondent love's position.Which, indeed, Turner did do with regard to that meeting.For, she claimed that during the meeting, Choy had deniedever having complained about employees going to theUnion with their problems and had denied ever having saidthat he wanted or intended to replace the existing employeecomplement with one of his own choosing. This was notcorroborated by Martin and Branco. To the contrary, Mar-tin testified that Choy had acknowledged having madethose remarks and, in effect, had agreed to cease makingthem.'*Further. with respect to the one specific incident involv-ing another employee which Turner did describe, that em-ployee-dishwasher Gutfield--was never called to corrobo-rate Turner's account of what Choy had assertedly said. Itis, of course, accurate that corroboration, when possible, isnot a condition precedent to crediting the testimony of ai While it might be argued that Turner may have been referring to aseparate meeting, she did testify that Martin and Branco had been in attend-ance at the meeting during which Choy had purportedly denied having madethese comments. Neither Branco nor Martin described a second meetingwith Choy, though Martin was called upon to testify in detail regarding hiscontacts with Respondent Love's during 1977. Moreover. it is unlikely thatChoy would willingly acknowledge during one meeting having made com-ments that he would deny having made during another meeting.106 LOVE'S BARBEQlE RESTAAURANT NO. 62witness. See C. P. & W'. Printing Ink Compan. Inc.. 238NLRB 1483 (1978). Yet, the unexplained failure to producea corroborating witness does allow an inference to hedrawn that if called, that witness would not have supportedthe uncorroborated testimony given. See, e.g.. Golden SlateBottling Comrpav. Inc.. fir0nerlv Pepsi-(Cola Bottling (tom-pany of Sacremento v. N,.L.R. B. 414 U.S. 168. 174 (1973),and cases cited therein.In another area, most of the employees described whatofficials of Respondent Love's had been doing following theOctober 20 restaurant reopening in a manner that was notinconsistent with Respondents' position that they had beentraining Respondent Kallmann's newly hired employees.Only Turner and Porter went beyond this. In the most ex-treme testimony, given in the very broadest sweep. the,described Respondent love's officials as having performedvirtually every act that employees could perform in the res-taurant. Not only was their testimony in this respect uncor-roborated, but it intended to be contradicted by Pingree'stestimony that following the first week of picketing, Re-spondent Kallmann had "pulled the drapes" of the restau-rant, with the result that the employees could not see whatRamsey and the other officials of Respondent Love's hadbeen doing.Had Respondents been attempting to operate as a dis-guised continuance of Respondent Love's. as the GeneralCounsel and Union alleged, it hardly seems likely that theywould have openly employed Respondent love's supervi-sors, known to the employees, to perform the very workthat those employees had been performing prior to the clo-sure. Indeed, wholly apart from that consideration, it seemsmost unlikely that highly paid supervisors would be em-ployed to perform work for which there were numerousapplications on file with Respondent Kallmann. CertainlyRespondents, even if their motives had been impure, wouldhave gained nothing by so employing Respondent Love'ssupervisors. Conversely, by making it appear that Respon-dent Love's, through its supervisors, had been continuing tooperate the restaurant, Porter and Turner could support theallegation that there had been a violation of the Act.Both Porter and Turner described Ramsey as havingbeen upset on the day of the closure. In so doing. theyappeared to be attempting to create the impression thatRamsey had been reacting to evident wrongful conduct byRespondent Love's and had become emotionally dis-traught. Yet, this simply makes no sense Ramsey had notlost her job. There is no indication in the record that herrelationship with the employees had been one of sufficientcloseness that she would have become emotional as a resultof any wrong directed at them.Moreover, there is a singular absence of corroborationfor Porter and Turner's account that Ramsey had been up-set that day. Porter described Ramsey as having been "sniv-eling" when he had spoken with her on the telephone thatmorning. Both he and Turner described her as having beencrying and upset when they had been admitted to the res-taurant that afternoon to obtain their checks. Yet. seem-ingly other employees would have witnessed Ramsey's tearsthat day, had they been shed. But, none so testified, eventhough others did describe what had occurred on Septem-ber 16 and even though four of them referred specifically toRamsey during their descriptions of the events of that day.In short, Turner and Porter's insertion of a tearful Ramse',into the events of September 26 appears to he no more thanan added effort to shore the case tfr a violation b creatingthe impression that Ramsey had been upset hb the wrong-doing of Respondent Love's.In sum. I do not credit either Porter or I urner. Nor do Icredit the testiomony of Tara Blaylock. who. "like air-breadth Harry in a Drurv Lane melodrama.'T-suddenlyappeared as the General Counsel's final rebuttal witness toprovide testimony in several new areas that lent significantsupport to the General C'ounsel's prima li(c:t case. I-or ex-aniple. she testified that during her emplosyment inlteri, es.Kallmann, Slluddenly and graluitous[ .had njected a de-scription of the restaurant's background wkhich. conxe-nientl. had included the assertion that ahile it had beenunioniied, this would no longer be the case "since he Ishiring new people, he is going to go non-l'nion.' Otherwitnesses also described what had been said to them duringtheir interviews with Kallmann. Not one )of them describeda similar comment having been made by Kallmann. So taras the record discloses, there was nothing so uiiLque iaboutBlaylock's interview that it would have been naturail orplausible for Kallmann to hasve directed such a. remark toher. 'To the contrary, it seems most likely that it', s is con-tended by the General Counsel and n'lion, Respondentshad been attempting surreptitiously to continue operalingthe restaurant on a nonunion basis, as a disguised continu-ance of Respondent Love's, Kallmann would so willinglhaste olunltceredl such damaging information. tor no appar-ent reason, to a total stranger whose union impathies. sofar as the record discloses. had been unknown to him at thetime.A similar consideration governs an assessment of Bla,,-lock's uncorroborated testimony that during the first 2 daysof the training session. arious officials of both Respondentshad made comments to the effect that the employees hadbeen hired as part of an effort to switch the status of therestaurant from one where the employees were representedby the Union to one where the employees would not berepresented. It appeared that in advancing this testimony.Blaylock. like Porter and Turner. was making an effort toconstruct a case against Respondents bh creating conllersa-tions purely out of whole cloth. F-or, accepting argiun(b, thecontention that the entire transaction between Respondentswas no more than a carefully crafted plan designed to ex-clude the Union as the representative of the restaurant'semployees, it hardly makes sense for Respondents to admitas much publically in front of a large group of' potentialwitnesses, all of whom were relative strangers and whoseunion sympathies were unknown to Respondents. More-over, Blaylock's own description of the seriatim admissionsmade by the various officals who addressed the assembledemployees seemed highly artificial and contrived. although.of course, it lends good support for estahlishing an unfairlabor practice, if credited.667 Sherman Distributing Compan, In d;a Schroeder Dsribhuing (r,mpany. 171 NLRB 1515, 1526 (1968).i* So ohious was the arlficiahit of Bl aslak' lestmon in this regard Ithileven she appeared to preceive as much and she alempiedl Io suppth in expla-nation ior whs Ramse) would hke repeated whoa Kallmann and Klile pur-I( nllnue'd)107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAside from the absence of any support for Blaylock'sdescriptions of what had been said to the newly hired em-ployees during the training session, Clotilde Roy's testi-mony concerning her conversation with Ramsey tends torefute Blaylock's account that following that conversationwith Roy, Ramsey had rejoined the group and had an-nounced that she had refused to permit Roy to have her jobback "because this wasn't a Union shop anymore, it wasnonunion, they had hired all new employees." Roy's testi-mony, of course, was to the contrary. She testified thatRamsey had said that Respondent Kallmann was takingapplications and had invited her to speak with the newmanager if she so desired.Of course, it is possible that Ramsey had said one thingto Roy, to avert Roy's suspicion, and then had said theconverse to the newly hired employees. Yet, this is a some-what inconsistent scenario. For, if Respondents had in-tended to avoid hiring the restaurant's former employees, itseems likely that Ramsey would have immediately discour-aged Roy from even filing an application. Indeed, a pretext-uous excuse was readily at hand, since the newly hired com-plement of employees was then being trained. It wouldhave been a simple matter for Ramsey to have merelypointed out to Roy that all positions were taken. On theother hand, if her comments to Roy had been designed toavoid generating suspicion and to construct a plausible de-fense to not hiring her, by simply permitting her to applyand then, as happened, not hiring her, it hardly seems likelythat Ramsey would them promptly destroy the basis forthis somewhat sophisticated defense by immediately admit-ting the unlawful underlying motive to a group of relativestrangers. See, e.g., Los Angeles Marine Hardware Co., Divi-sion of Mission Marine Associates, Inc.. et al., 235 NLRB720, 733-734 (1978).Therefore, as was the case with Turner and Porter, I donot credit Blaylock. Neither do I feel that Wadsworth andLogan were fully candid regarding Kallmann's remarksduring their interviews. Wadsworth made this obvious byhis reluctance in admitting that Kallmann had offered hima position, that of busboy,9and that he had rejected theoffer. Moreover, inasmuch as Logan had been interviewedon the same occasion as Wadsworth, the latter's concessionregarding Kallmann's offer casts doubt on Logan's testi-mony that Kallmann had refused to offer him a position.Surely, since Logan and Wadsworth had come to the res-taurant together and had applied for the same positions ontheir applications, it seems unlikely that, for reasons unlaw-ful under the Act, Kallmann would have been willing toportedly had already said by testifying, "Ken and Karl weren't around rightthen so I guess she didn't know that they had already told us." Of course,Ramsey is the supervisor who, were Turner and Porter to be believed. hadbeen reduced to tears by Respondent Love's closure of the restaurant. Yet.Blaylock portrays her as, shortly thereafter, having joined the antiunionbandwagon by admonishing employees not to become involved with theUnion since Respondents had a master plan to preclude it from representingemployees at the restaurant.i9 Inasmuch as the bargaining unit had included busboys, as well as cooksand dishwashers, it would make no difference in the General Counsel's the-ory what position Wadsworth had been offered. The fact that he had beenoffered a bargaining unit position at Respondent Kallmann weakens theargument that the latter had been unwilling to hire any of the former em-ployees of the restaurant.offer a position as busboy to one, but not the other. Indeed,Logan omitted any mention of a possible position as bus-boy, claiming, instead, that Kallmann had mentioned onlya possible dishwasher's position. In the final analysis, it ap-pears that Logan, like Wadsworth, had been simply unwill-ing to accept employment as a busboy, but, unlike Wads-worth, had not been willing to admit that fact.Similarly, neither Dawson nor Totman were impressivewhen each testified that she had been hired by Kyle. Nordoes the content of their testimonies conform to other cir-cumstances in this proceeding. For, had Dawson been hiredwhen she gave her application to Kyle on October 13, sheseemingly would have been included in the group trainedon October 17 19. Yet, she did not testify that she hadparticipated in this training. Nor was her timecard amongthose selected by the General Counsel from among thoseobtained as a result of his subpoena for the timecards of allemployees included in the initial employee complement.Consequently, there is a very real basis for doubt that Daw-son had even been hired prior to the opening of the restau-rant by Respondent Kallmann.Of course, it could be that she had been notified of herhire on a date later than October 13. It could even be thatnotification of her hire had been given to her by Kyle. If so,this would not be inconsistent with Kallmann's testimonythat he had been the one to select the employees who wereto be hired by Respondent Kallmann. For, if, as the Gen-eral Counsel argues, it can be inferred by virtue of Kyle'snotification that he had been the one to select Dawson foremployment, it is equally inferrable that Kallmann hadmade the selection and Kyle had served merely as the con-duit for its communication to Dawson.In a like vein, though Totman did not testify about thedate on which she had been interviewd by Kyle, her appli-cation bears the date October 17. Presumably, therefore, ithad been on that date that she had been interviewed. If so,however, she should have been a participant in the trainingsession as were other applicants interviewed and hired thatday. Yet, a timecard showing that she had been in attend-ance was not handed to Kallmann and, further, Totman didnot claim that she had attended the training session. More-over, Kallmann's account of how Totman came to hire wasuncontroverted. Thus, he testified that when Blaylock hadrefused to cross the picket line to work, he had needed areplacement and Totman had been the applicant hired toreplace Blaylock.Consequently, I do not credit the accounts of Dawsonand Totman regarding how they came to be hired by Re-spondent Kallmann and I find that the evidence will notsupport a finding that it had been Kyle who had been theone to hire them.Nor do I credit Bishop's account that 4 days before therestaurant had opened, he had filed an application with anindividual who had identified himself as the manager andwho, Bishop testified, he had later learned was Sawyer. Inhis pretrial affidavit, Bishop made no mention of that indi-vidual having identified himself as the manager, but merelystated that "I went up to the manager, he was also in therestaurant the day I picked up my check." More signifi-cantly, aside from Bishop's testimony, it was undisputedthat Sawyer had not even arrived at the Hayward restau-rant until the Saturday after Respondent Kallmann had108 LOVE'S BARBEQUE RESTAURANT NO. 62opened, when he had replaced Kyle as head of the trainingteam. In fact, though the affidavit had been taken during aninvestigation begun after Sawyer had been at the restau-rant, Bishop still did not identify Sawyer by name in theaffidavit. In short, Bishop's testimony appears to be nomore than another effort by a witness to link the two Re-spondents by embellishing descriptions of events.In addition to the foregoing witnesses who appeared onbehalf of the General Counsel, I do not credit Kallmann'stestimony with respect to his May meeting with Mesker andwith regard to the manner in which employees were hiredto staff Respondent Kallmann's initially. When testifyingconcerning the latter subject, Kallmann appeared nervousand, in both areas, his testimony was at odds with otherevidence. Thus, while he claimed to have been the onlyofficial to have interviewed applicants, his own assistantmanager controverted that testimony by testifying that he,also, had interviewed applicants. Moreover, it is clear that,at least with regard to Dawson, Kallmann had not beenreluctant to hire an applicant without having personallyinterviewed that person. Moreover, Kallmann gave testi-mony at odds with his affidavit as shown, for example,when he recited a reason for not hiring Wadsworth andLogan that was inconsistent with his testimony that therehad been no openings for them at the time that they hadapplied.B. The Motivationfor Respondent Love's Closure of theRestaurantThe General Counsel and the Union contend that in clos-ing the restaurant on September 21 and in terminating allof the employees then employed there, Respondent Love'sacted to dispose of the Union as the representative of theemployees working there. Obviously, the issue presented isone where "the pivotal factor is motive." N.L.R.B. v. Lip-man Brothers, Inc., 355 F.2d 15, 20 (2d Cir. 1966). In assess-ing the evidence presented in the instant case, several fac-tors emerge which operate to negate the contention thatRespondent Love's acted on the basis of a motivation un-lawful under the Act.First, the relationship between Respondent Love's andthe Union was not of recent origin. It had existed for almost4 years prior to the closure, and, so far as the record dis-closes, was one which had been voluntarily entered into byRespondent Love's. Consequently, it can hardly be saidthat Respondent Love's had a history of hostility towardthe principles of collective bargaining.Second, while there is evidence that disputes had arisenbetween the Union and Respondent Love's, particularlyduring the year prior to the closure, there is no evidencethat Respondent Love's had been opposed to meeting withthe Union and to attempting to iron out the differenceswhich had arisen. This was amply illustrated by Martin'sdescription of his meeting with Chubb, for as Martin re-viewed the matters that had given rise to employee com-plaints, Chubb had agreed to attempt to have them cor-rected. Neither at this meeting nor at the earlier meetingwith Choy did Martin describe any acrimony that wouldform the basis for inferring that Respondent Love's hadbeen upset or hostile toward the Union because it had cho-sen to meet and discuss these matters.Third, many of the substantive matters listed by Martinand Branco as having led to employee complaints were notthe types of items that would lead an employer to becomehostile toward a bargaining representative. The majority ofthem involved operational matters that affected not onlythe employees, but were hurtful to Respondent Love's busi-ness as well. Seemingly by correcting these matters, Re-spondent Love's could improve both its operations and,concomitantly. its partronage. Such a result could hardly beone that Respondent Love's would find distressing. More-over, with regard to other matters, it hardly seems likelythat Respondent Love's would become so upset with theUnion that it would decide to go to the trouble of closingthe restaurant simply, for example, because there had beendisagreements over whether Turner would wear a skirtwhen she tended bar, not because there had been a disputeover the duties that bartenders would perform during theyear prior to the closure. In short, these were not matters ofmajor moment.Fourth, there was testimony concerning remarks madeby supervisors to the effect that the restaurant might beclosed because of high labor costs arising from the collec-tive-bargaining agreement with the Union."' Yet, in the fi-nal analysis, that was the very reason that RespondentLove's did claim that it had closed the restaurant. Such areason for closure is not unlawful. It cannot be found that"because a condition of employment imposed by a collec-tive-bargaining agreement was the economic 'straw' which'tipped the scale' in the decision to close, Respondents' mo-tive for closing was to defeat employees' statutory bargain-ing rights and, therefore, was unlawful." McLoughlinManufacturing Corporation, et al.. 164 NLRB 140. 141(1967). enfd. as modified. 463 F.2d 907 (D.C. Cir. 1972): seealso, Los Angeles Marine Hardware Co.. upra at 733.There was also testimony that certain supervisors hadsaid that Respondent Love's intended to get out of theUnion and that Respondent Love's was having problemswith the Union which would lead it to close. For example,Turner testified that in 1976, then Assistant Manager Garri-son had said that Respondent Love's intended to get out ofthe Union because the restaurant never made any moneydue to the union wage rates, and, also, that in March orApril, then Assistant Manager Gordon had said that Re-spondent Love's was going to try to get out of the Unionwhen the collective-bargaining agreement expired in Au-gust. Clotilde and John Roy described various remarks byChoy. Thus, Clotilde Roy testified that, in the spring. Choyhad said that the restaurant might close by August and.asked for a reason by her. Choy had replied that it wasbecause of "all the problems we are having with the Unionm Both the General Counsel and the Union assail Respondent I.ove's forhaving sent a letter to the Union on May 25. providing notification of intentto terminate the then effective collective-bargaining agreement, on theground that since the agreement did not expire until 1978. RespondentLove's notification was untimely. Such an argument plays somewhat ooselwith the facts. For, the agreement was assOxiationside and, hile there isvery little testimony regarding how it came to be entireI renegotiated in1977. there is no evidence that Respondent Love's had been responsible forthis turn of events.109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand besides that the Restaurant is not making enoughmoney to pay the high wages that the Union has." He alsosaid, according to Roy, that Respondent Love's would closein August because that was when it would have to sign thenew contract and he did not think that it would do so be-cause of the high wages.Both Roys described a dinner conversation in whichChoy had assertedly stated reasons for the closure. How-ever, aside from the discrepancy between the Roys as towhen and where this had occurred, Clotilde Roy testifiedthat Choy had attributed the closure both to high wagerates and the "problems" between Respondent Love's andthe Union occasioned by the employees going to the Unionfor everything, while John Roy testified that Choy had saidonly that the closure would be because of high wage rates.Finally, of course, there was Naylor's comment to Krugerthat Respondent Love's would close the Walnut Creek res-taurant before letting it be unionized and was thinking ofclosing the Hayward restaurant.To find that terminations are unlawful under the Act, itneed not be shown that the unlawful motive had been thesole cause of those terminations. Thus, if, in fact, Respon-dent Love's terminated its restaurant operations at Hay-ward because of problems with the Union or in an effort toget rid of the Union, in addition to the economic reason ofhigh wage levels arising from the collective-bargainingagreement, then there would be a basis for finding a viola-tion of Section 8(aX3) and (1) of the Act. But, see, HambreHombre Enlerprises, Inc., dbl/a Panchito' v. N.L.R.B., 581F.2d 204, 207, fn. 4 (9th Cir. 1978). Yet, certain factors arepresent which belie the conclusion that this testimony of theformer employees should be relied upon in appraising Re-spondent Love's motivation for the closure. For, it was theless than credible Turner who had attributed the foregoingclosure statements to Garrison and Gordon. Similarly, onthe one occasion when it was possible to ascertain if Clo-tilde Roy's testimony pertaining to Choy's remarks could becorroborated, it was not. While she claimed that, at thedinner conversation, Choy had attributed the closure bothto high wage rates and to the Union, her husband testifiedthat Choy had listed only the wage rates as the reason forthe closure.Furthermore, the substance of these statements attrib-uted to the supervisors is at odds with objective consider-ations present in Respondent Love's relationship with theUnion. As found above, Respondent Love's had a substan-tial bargaining history with the Union. There is no evidenceof "problems" between the two that would cause Respon-dent Love's to harbor that degree of hostility reasonablywarranting the inference that it would go to the trouble andcost of closing the restaurant and, thereafter, operating it ina disguised manner.Moreover, as discussed in the following subsection. Re-spondent Love's did attempt to negotiate a reduction inwage rates so that its operation of the Hayward restaurant,and the represented status of the employees working there,could continue. Indeed, even when it proved impossible tosecure a wage reduction from the Union and after the deci-sion to close had been made, it is undisputed that Respon-dent Love's, through Chubb, had approached the Unionabout the possibility of avoiding the layoffs of employeesworking there only to be rebuffed again by Medeiros. Suchovertures are hardly the hallmark of an employer anxiousto clandestinely dispose permanently of the employees andof their representative.I credit Krugger's account of Naylor's comment at Wal-nut Creek and it is, of course, possible that Choy did makethe comments attributed to him by Clotilde Roy. Moreover,it is undisputed that in July 1978, Choy had told John Roythat Respondent Love's attorneys had devised the franchis-ing scheme as a device for Respondent Love's to rid itself ofthe Union, which had been viewed as a problem. Yet, it isclear that of all the managers and assistant managers whohad been assigned to the Hayward restaurant, Choy hadbeen the one who had harbored an intense dislike of theUnion because the employees took their complaints to it.Indeed, prior to his first meeting with Martin and Branco,the object of some of these complaints had been commentsmade by Choy. Choy was characterized as "a small man"and it is not unlikely that, given his hostility toward theemployees for their efforts to obtain the Union's protection,he had simply used the closure as a touchstone for, in effect,taunting them by saying that their terminations had beenthe result of their own efforts to attain the protection oftheir bargaining representative.In any event, the decision to close the restaurant hadbeen one made at a very high level of management hierar-chy. There is no evidence that the reasons fr closing theHayward restaurant had been communicated to or dis-cussed with the assistant managers, managers, and area op-erations coordinators of Respondent Love's. To the con-trary, the comments of Dobson. the last manager atHayward prior to the closure, to Roy in August-to theeffect that the rumors of closure could not be true because,argued Dobson to Roy, Respondent Love's had recentlyspent $2,000 to repair things and closure would costmoney-tends to indicate that lower supervision had notbeen made privy to the decisions being made by Mesker.Consequently, their sources of information concerning thepossibility of closure and the reasons therefor would havebeen no better than the rumors which had served as indica-tors of closing to the employees. Indeed, had Ramsey beencrying on September 21, as claimed by Porter and Turner,it would only confirm the conclusion that these lower levelsupervisors had been caught unaware when the closure de-cision had been announced.Further, it is significant that most of the comments attrib-uted to Choy were made made after he had ceased beingemployed by Respondent Love's. Accordingly, there is evenless basis for concluding that he had been speaking withknowledge of Respondent Love's actual motive at the timethat he had dinner with the Roys or, in 1978, when he haddescribed to John Roy how the closure and franchising ofthe Hayward restaurant had been a device employed byRespondent Love's attorneys to be shed of the Union.Recently, the Board found that an agent's statements toemployees regarding the relationship between the filing of arepresentation petition and the greater scrutiny accordedemployees' work, while violative of Section 8(a)(1) of theAct, had been untrue and the reviews of work performancehad not resulted from considerations unlawful under theAct, notwithstanding the agent's comments to the contrary.110o LOVE'S BARBEQUE RESTAURANT NO. 62Joint Industry Board of the Electrical Industry and PensionCommittee, et al., 238 NLRB 1398, slip op at 6, fn. 4 (1978).The situation in the instant case appears to be similar, for apreponderance of the evidence does not show that dissatis-faction with the Union, in general, or with the particularcomplaints which the Union had brought to RespondentLove's attention, in particular, had been a factor leading tothe closure decision.The distinction between closing because of economicconsiderations arising from a collective-bargaining agree-ment and closing because of dissatisfaction with the bar-gaining agent is not one easily drawn, either when makingor when listening to an explanation for a closure. Thus. itwould not be surprising for Naylor and Choy-or for anyother assistant manager, manager, or area operations coor-dinator-to confuse the two concepts in whatever theyheard from higher management or when trying to explainthe reason for the closure to employees. Nor would it besurprising for employees such as Kruger and Roy to con-fuse the two concepts in what they heard from Naylor andChoy, respectively. In any event, the other evidence in thismatter does not support the truth of the remarks attributedto Naylor and Choy. Nor is there evidence that Mesker orany other official of Respondent Love's had been aware oftheir "mouthings." See American Clay Forming Plant, Elec-tro Division, Ferro Corporation, 238 NLRB 1052, (1978).Therefore, I place no reliance upon these comments in re-solving the issue of the reason for the closure of the Hay-ward restaurant.Both the General Counsel and the Union point out in thebriefs filed on their behalf that no documentary evidencewas presented to support Respondent Love's contentionthat the Hayward restaurant had been financially unsuc-cessful prior to its closure. It is, of course, accurate, as theyargue, that a failure to produce such evidence does tend togive rise to an inference that if produced, it would havebeen adverse to the party who controlled and failed to pro-duce it. See e.g., Colorflo Decorator Products, Inc., 228NLRB 408, 410 (1977), enfd. by memorandum opinion 582F.2d 1289 (9th Cir. 1978). On the other hand, where, ashere, a party has the burden of producing evidence of in-tent, his opponent's failure to prove the contrary may notbe substituted as satisfaction of that burden. "The burdenof establishing every element of a violation under the Act ison the General Counsel." Western Tug and Barge Corpora-tion, 207 NLRB 163, 1 (1973). "The employer does not havethe burden of disproving the existence of unlawful motiva-tion ...." Federal-Mogul Corporation v. N.L.R.B., 566 F.2d1245, 1259 (5th Cir. 1978).As found above, a preponderance of the evidence doesnot support the allegation that the closure had been moti-vated by other than economic considerations. Conse-quently, the absence of documentation to support the de-fense is not material here, for "until the burden ofproducing evidence has shifted, the opponent has no call tobring forward any evidence at all, and may go to decision]trusting solely to the weakness of the first party's evidence."2 Wigmore on Evidence, sec. 90, p. 179 (3d ed. 1960). Wherean employer has closed a facility for assertedly economicreasons, the fact that less than comprehensive evidence isproduced to support that defense does not mandate theconclusion that it is baseless nor does it mandate the conclu-sion that the motivation for the closure was one unlawfulunder the Act. See Lori-Ann of Miami, Inc., et al., 137NLRB 1099, 1109-1110 (1962); Los Angeles Marine Hard-ware Co., supra, 235 NLRB 720, 732. 733 (1978).In the instant case. Mesker testified regarding the eco-nomic straits in which Repondent Love's had found itself atthe Hayward restaurant and, further, testified that thesedifficulties had been such that Respondent Love's felt clo-sure to be warranted, absent relief from the high labor costswhich it was incurring under the terms of the collective-bargaining agreement. Prior to the hearing, the GeneralCounsel had issued a subpoena duces tecum requiring Re-spondent Love's to produce certain documents, which, intotal, included virtually, if not, all of Respondent Love'sfinancial records pertaining to the Hayward restaurantfrom January 1976 until its closure." As the record dis-closes, not only was Respondent Love's directed to producethe documentation, but seemingly it did so and a recess wastaken for a time which the General Counsel felt adequate toreview the material presented. Consequently. the financialdocumentation regarding the Hayward restaurant's finan-cial status since January 1976 was equally available to theGeneral Counsel who, nevertheless, did not challenge Mes-ker's testimony concerning the economic difficulties at thatlocation."Where evidence is available to both parties to a lawsuit,some courts have said that no inference may be drawnagainst either side and others have held that "the failure toproduce is open to an inference against both parties, the par-ticular strength of the inference against either depending onthe circumstances." 2 Wigmore, supra, sec. 288. p. 171. Un-der either test, however, it cannot be said that the GeneralCounsel here is in the same position to argue the inferenceagainst Respondents as would be the case had RespondentLove's refused to produce the documentation.' See attachment to G.C. Exh I(u." There are two exhibits containing financial information pertaining to thepreclosure finances of the Hayward restaurant. One is a set of weekly re-ports, listing financial information at Hayward for the period December 29,1975, through September 25, 1977. These were offered for the purpose ofadding the sales figures to compute the gross volume of business at Haywardprior to the closure Accordingly, no evidence was sought or elicited regard-ing other facets of these documents, such as the specific meaning of otherfigures and the manner in which profits and losses were computed on thebasis of these figures. Indeed, it is not even clear whether these forms containall of the cost items needed to compute profits and losses. The second exhibitis the summary comparative cost breakdown which Chubb showed to Me-deiros on May 12. It was received solely as having been part of conversation(transaction) which had taken place between these two representatives onthat date. It was specifically pointed out., in response to objections, that itwas not being received as substantive evidence of the matters containedtherein. Again, no effort was made to analyze the figures shown on thatdocument. Yet. arguments based on analyses of the substance of both exhib-its appear In the bnefs filed on behalf of the General Counsel and the Union.In view of the purposes for which these exhibits were received and in light ofthe very sparse explanations of their contents, based on those purposes, I amunable to derive any meaningful conclusions from the content of these exhib-its. Had it been made known at the hearing that their contents were to be putin issue, more comprehensive explanations could have been elicited, therebyproviding some basis for conclusions more firmly grounded in evidence andbased upon other than speculation as to how they should be analyzed.?" This is not simply an abstract matter, involving nothing more than atheoretical allocation of who must do what to reach a particular result. Theissue of whether the economics of a situation truly warrant a particular(Continued)III DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn any event, I find that a preponderance of the evidencedoes not establish that Respondent Love's was motivatedby an unlawful consideration when it made the decision toclose the Hayward restaurant.C. The Bargaining Obligation Owed to the Union byRespondent Love'sBoth the General Counsel and the Union assail the noti-fication afforded by Respondent Love's to the Union re-garding the closure and the manner in which RespondentLove's attempted to bargain concerning that subject. Yet, areview of the facts leads to the conclusion that RespondentLove's acted reasonably with respect to the bargaining obli-gation owed to the Union.If "a union has sufficiently clear and timely notice of anemployer's plan to relocate, close or subcontract and there-after makes no protest or effort to bargain about the plan, itwaives its rights to complain that the employer acted inviolation of Section 8(a)(5) and (I)." International Ladies'Garment Workers Union, AFL-CIO v. N.L.R.B., 463 F.2d907, 918 (D.C. Cir. 1972). Here, Chubb met with Medeiroson May 12, alerted him of Respondent Love's financial dif-ficulties with its labor costs and of the possibility of closurewithout relief, and sought relief. Medeiros admittedlyturned a deaf ear. On June 1, Chubb again broached Me-deiros with a renewal of that message and plea for relief.Again, Medeiros rebuffed Respondent Love's overatures fornegotiation of the matter. Further, it is undisputed that inmid-July, Chubb again met with Medeiros, at which timehe notified Medeiros that a final decision to close had beenreached" and he sought suggestions to avoid having to layoff the employees then working at the restaurant. Ratherthan negotiate with regard to the effects of the closure onthe employees, Medeiros simply dismissed further consider-ation of the issue, saying that he would rather have therestaurant closed7'and admonishing Chubb to be certainthat the employees received the full wages and benefits towhich they were entitled.course or action by an employer is one that could occupy several days ofhearing, if disputed and if litigated thoroughly. Where the General Counselhas available the same financial information as a respondent, but does notquarrel, based on that information and after an investigation has been con-ducted, with assertions of adverse financial circumstances, the situation issomewhat akin to one where hearsay evidence is offered without objection:[It is a clear indication that the evidence is not disputed, hence the absenceof [the presentation of controverting documentary evidence]." N.L.R.B v.International Union of Operating Engineers, Local Union No. 12 LedfordBrotiers], 413 F.2d 705, 707 (9th Cir. 1969). In this fashion, tnal time andeffort can be concentrated on those factual matters which are in dispute."4 That, as Mesker testified, Chubb had not been directed to contact theUnion once the closure decision had been made does not mean that he didnot do so. Chubb was a seasoned negotiator and had long been involved inhandling matters under the Act, as shown by his testimony reciting his back-ground. Thus, it hardly needed Respondent Love's specific direction for himto be aware of what had to be done. That he would notify the Union,without having to obtain Respondent Love's specific direction to do so, issimply part of the reason that he had been retained to represent RespondentLove's: to take those measures which were necessary in the labor relationsarea so that Respondent Love's satisfied the obligations imposed on it bylaw. In short, Chubb simply did the job he had been hired to do.7" Apparently, rather than negotiate an exception to the economic provi-sions of the associationwide collective-bargaining agreement.In sum, Respondent Love's provided full notice to theUnion of its financial situation and of its intentions if thatsituation were not corrected. It offered the Union adequateopportunity to negotiate a solution to the problem. Whenthe Union rejected the opportunity to negotiate about theeconomic problem, Respondent Love's then notified it of itsdecision to close and attempted to negotiate concerning theeffects of that closure on the employees. In these circum-stances, there is simply no basis for finding that RespondentLove's acted to foreclose bargaining about either the deci-sion or its effects on the employees. See The Lange Corn-pan),, a Division of Garcia Corporation, 222 NLRB 558, 562-564 (1976); Los Angeles Marine Hardware Co.. supra, 235NLRB 720, 732-733 (1978).Yet, several arguments are advanced in support of thecontention that Respondent Love's should have done moreto satisfy the bargaining obligation imposed upon it by theAct. First, it is urged that Respondent Love's should haveemobodied its notification to the Union of financial difficul-ties and of the possibility of closure in a written documentbecause Medeiros was aware that Chubb and a history ofpleading financial distress as a tool for extracting unwar-ranted concessions from labor organizations. Whether thelatter is accurate or not is hardly the point, for there aremeans available under the Act to check such spurious con-tentions. See, e.g., N.L.R.B. v. Western Wirebound Box Co.,356 F.2d 88 (9th Cir. 1966). Moreover, Chubb did provideMedeiros with the cost comparison document, signed byFackrell. While this did not spell out every detail of Re-spondent Love's financial plight and did not state in haecverba that the restaurant would be closed absent relief, itcertainly should have served as notice to Medeiros thatsomething other than Chubb's individual bargaining tech-nique was involved. Indeed, when the restaurant wasclosed, the Union showed no surprise nor did it protest thefact that it had closed. Branco's only complaints concernedthe shortness of notice to the employees and the amountsthat they were paid. No charge was filed until after therestaurant was opened by Respondent Kallmann.Second, it is argued that Respondent Love's failed to pre-pare a set of written proposals identifying the precise typeof relief and the specific reductions that Respondent Love'swanted to negotiate. Yet, it is undisputed that during hisMay 12 conversation with Medeiros, Chubb had enumerat-ed several areas-in classifications, health, and welfare--where such relief might be provided. Medeiros, however,was intransigent in his opposition to negotiating any reduc-tions. Thus, Respondent Love's found itself in somewhatthe same situation as does a union when an employer re-fuses to bargain: there is hardly anything to be gained bypresenting specific proposals when faced with an adamantopposition to bargaining at all.Third, it is urged that Respondent Love's offers to bar-gain with the Union were defective and pretextuous in that,so it is contended, Respondent Love's had already made thedecision to close the restaurant even before Chubb had spo-ken with Medeiros initially. Even assuming, arguendo, thatthis is an accurate characterization of the evidence, the con-clusion urged in this argument is not correct. For, "in nocase has the Board held that an employer must defer mak-ing a decision concerning terms and conditions of employ-112 LOVE'S BARBEQUE RESTAURANT NO. 62ment until it has first conferred with the representative of itsemployees. The requirement is that, after reaching the deci-sion, the employer must then notify the representative andafford the opportunity to discuss that decision and to con-sider alternative proposals." The Lange Company., supra,222 NLRB at 563; see also Joseph Macaluso, Inc., d/h/aLemon Tree, 231 NL.RB 1168, 1175- 76 (1977). There is sim-ply no evidence present in the instant case showing thatRespondent Love's had been unwilling to consider alterna-tives to closure had Medeiros. or any other official of theUnion, been willing to negotiate concerning the situation.In any event, a careful comparison of Chubb's statementsto Medeiros with the substance of Mesker's remarks to theKallmanns. father and son, discloses that no definite prom-ise to franchise the Hayward restaurant had been madeuntil after it had become clear that Medeiros did not intendto even consider Respondent Love's pleas for financial re-lief. Thus, as set forth above, prior to May, Mesker and H.Kallmann had generally discussed the possibility of the lat-ter acquiring an additional franchise from RespondentLove's, but the Hayward restaurant was not even men-tioned during these discussions. During May, when Chubbheld the first meeting with Medeiros. Mesker had men-tioned the Hayward restaurant to H. Kallmann during atelephone conversation. However. he had said only that Re-spondent Love's did not desire to continue losing moneyoperating it and that Respondent Love's "would certainlyconsider franchising it" if "present conditions continued."Whether "present conditions" were to continue was, ofcourse, a matter then being determined by Chubb's effortsto negotiate a cost reduction with Medeiros.Also in May, Mesker had met with Kallmann. It ap-peared to me that the latter, apparently imbued with a de-sire to protect Respondent Kallmann's position, was lessthan totally candid about what had transpired at that meet-ing. Thus, there were inconsistencies between his testimonydescribing the meeting and his description of that samemeeting in his pretrial affidavit, as noted in footnotes 31and 33, supra. Yet, these inconsistencies, as well as Kall-mann's overall description of the substance of the meeting.do not suffice to refute Respondent Love's basic positionthat it had been willing to continue operating the restauranthad Medeiros been agreeable to concessions that would re-duce the costs of operation. Thus, while Mesker did men-tion the "possibility" of franchising the Hayward restau-rant, the subject had arisen only after Kallmann had saidthat he felt that the cost of constructing a new facilitywould be too high. The fact that Mesker also had said thatthe restaurant would be available in 3 months is not incon-sistent with Respondent Love's expressions of willingness tobargain with Medeiros, for Mesker had been speaking toKallmann only in terms of a "possibility" and he had ear-lier told H. Kallmann that the availability of the restaurantfor franchising had depended on whether "present condi-tions continued."Nor is the fact that during Mesker's May conversationwith Kallmann the latter had secured a job with Respon-dent Love's inconsistent with the latter's expressions of will-ingness to negotiate regarding continued operation of theHayward restaurant. For, following the references to theHayward restaurant, Mesker had said that other existingfranchised operations might become available. Accord-ingly, it would have been logical tbr Kallmann. as he testi-fied. to accept a position with Respondent Love's so that hewould be positioned to accept any franchise that might be-come available.Finally, it is argued that Respondent Love's failed to sat-isfy the bargaining obligation imposed on it by the Act bhfailing to specifically advise the Union that the restaurantwould be franchised. While this is an accurate factual asser-tion, Medeiros had displayed no interest in what happenedto the eployees as a result of the closure and there is noevidence that Respondent Love's had made any effort toconceal the fact that it intended to franchise the restaurant.Indeed, Medeiros' own reaction to Chubb's efforts to nego-tiate about the future of the restaurant's employees cer-tainly implied that the Union was bidding farewell to theentire situation and had no interest in pursuing the matterfurther. In these circumstances. there is no basis for findingthat Respondent Love's somehow violated its bargainingobligation by failing to specifically tell a representativewhich had displayed no further interest in the matter thatthe premises would be franchised.D. The Relationship Created Between Re.LspndentsI. Whether Respondent Kallmann is an independentemploying entityThough a preponderance of the evidence will not, asfound above, support the conclusion that RespondentLove's had been closed for considerations unlawful underthe Act, there remains the question of whether RespondentLove's continued to remain, at least, an employer, whetheror not intentionally, of the employees employed at the Hay-ward restaurant on and after October 20. In arguing for anaffirmative answer to this question, the General Counseland the Union first argue that the relationship created be-tween Respondents was such that Respondent Kallmannwas not "an independent employer" nor "in any sense anientrepreneur." Transcontinental Theaters, Inc.,' DouglasKrutilek and Robert ShaH. a partnership dbh/a Cvnatron En-terprises. 216 NLRB 1110, 11 13 (1975)., enforcement denied,568 F.2d 125 (9th Cir. 1978).In Transcontinental Theaters, the Board concluded thatthere had "been no arms-length removal of the operation...[but instead] what has been accomplished is merely anarrangement in which Ithe lessor] was able to control theoperations .... receive the benefits of substantially lowerlabor cost, and not be deprived of the profits which mightresult." Id. at 1113. No question but what the motivatingfactor behind the transaction in that case--high laborcosts- is the same as was present in the instant case. Be-yond that, however, there are significant differences.First, in Transcontinental Theaters, the Board made thesubsidiary finding that the lessor had "not relinquished itseconomic control and interest ..." (Id. at 112), inasmuch asthe lessees had not been required to pay any' money nor tomake a deposit on the equipment; the profit that the lesseescould make was clearly circumscribed by requiring, in addi-tion to rent and commissions, payment to the lessor of 75percent of net profits, unilaterally determined by the lessor.every 4 or 5 weeks; the lessor provided the forms on which113 )DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe lessees had to maintain its daily reports and which tiedin the lessee's bookkeeping system with that of the lessor:and, the lessor had reserved the right to assist the lessee inbuying and booking films and in determining programs.In the instant case. Respondent Love's does provideforms which Respondent Kallmann must file showing itsdaily receipts (form L-106) and summarizing its weeklytransactions. However, there is no evidence that as a resultof filing its reports on these forms, Respondent Kallmann'sbookkeeping system is thereby tied into that of RespondentLove's. To the contrary, Respondent ove's specifically re-jected the opportunity to achieve such an end by decliningto allow franchisees to avail themselves of its accountingservices. Respondent Kallmann, accordingly, uses its ownaccountant and there is no evidence that its bookkeepingsystem corresponds to that of Respondent Kallmann.More significantly, in contrast to the situation in Trans-continental Theaters Respondent Kallmann did make a sig-nificant initial investment in the business which it operates.Thus, it obtained a $50,000 loan." 10,000 of which was usedto pay 20 percent of the franchise fee which, under thefranchise agreement, Respondent Kallmann was obligatedto pay to Respondent Love's, in full and with interest to bepaid on the outstanding balance.77In addition, RespondentKallmann had been obliged to purchase the inventory ofthe restaurant and, further, to pay $21.300 to buy the liquorlicense from Respondent Love's. Consequently. unlike thesituation in Transcontinental Theaters, Respondent Kall-mann had been required to incur significant financial obli-gations to initiate operations.Although Respondent Kallmann is also obliged to makeperiodic payments to Respondent Love's, over the life ofthe agreement, this obligation does not accord RespondentLove's the control over Respondent Kallmann's profits thatcharacterized the situation in Transcontinental Theaters.For, while Respondent Kallmann must pay, in addition torent, a "royalty" to Respondent Love's based on a percent-age of profits, at the highest amount this will not exceed 4.3percent of Respondent Kallmann's gross sales-a substan-tially smaller amount than the 75 percent of net profits76 It is argued that since Respondent Kallmann purchased nothing fromRespondent Love's, it lacks a proprietary interest and, accordingly, will havenothing left to alienate once the term of the franchise agreement expires in1993. Such an argument, however, misses the mark, for, as pointed out infra,the Board has found licensees in retail stores to be employers within themeaning of the Act though they did not purchase the premises on which theyoperated. To accept this argument-that to qualify as an employer theremust be a purchase of the premises and assets which can be alienated at alltimes-would be to impose a requirement that would preclude all lesseesfrom qualifying as employers within the meaning of Sec. 2(3) of the Act.Indeed, Respondent Love's leases the Hesperian Boulevard premises, butthere is no dispute about its employer status. Moreover. Respondent Kall-mann has purchased the inventory of the restaurant and, subject to a right offirst refusal by Respondent Love's (which requires third party determinationof any disputes over "fair market value"), Respondent Kallmann can, underarticle XI of the franchise agreement, "sell, transfer or otherwise dispose ofany rights subject to this Agreement ...In fact, article VI, B, of thefranchise agreement accords Respondent Kallmann an election, available atany time up to August 15, 1979. to purchase the leased equipment.n While Respondent Kallmann was not obliged to commence repaymentuntil 53 weeks after initiating operations, this only affects the timing of thatobligation. The obligation was, nonetheless. one which it had incurred and inthe event of default by Respondent Kallmann in satisfying that obligation,the entire outstanding amount becomes "immediately due and payable" atRespondent Love's option.which the lessee had to pay every 4 or 5 weeks to the lessorin Transcontinental Theaters. In addition, it is RespondentKallmann, not Respondent Love's, that is responsible forpayment of taxes, insurance and assessments on the prop-erty which'it uses under the realty sublease and equipmentlease between Respondents.Indeed, Respondent Kallmann's ability to control the ex-tent of its own profits is shown most graphically in tworelated areas. In the area of prices, while Respondent Kall-mann is obliged to serve meals and other items specified byRespondent Love's, there is no restriction on its discretionto charge the prices that it desires. Accordingly. Respon-dent Kallmann is free either to charge high prices to obtainmore profit from each item sold, or to set reduced prices inan effort to increase overall profit by hoping to attractgreater patronage. The second area is that of sources ofsupplies. Again. while Respondent Love's has set qualita-tive standards, a matter discussed in greater detail infra.there is no evidence of any restriction on where RespondentKallmann obtains those supplies." Nor is there any indica-tion that the qualitative standards established by Respon-dent Love's are such that only specific purveyors couldqualify as satisfactory sources of supply. Consequently, Re-spondent Kallmann is ree to take advantage of price dis-counts and rebates which particular suppliers may provide.Consequently, combining Respondent Kallmann's abilityto select the most advantageous suppliers with its ability toset prices as it sees fit. it has considerable lattitude to in-crease its profits, only a very small portion of which must besubmitted to Respondent Love's as a royalty and, underlimited circumstances, as rental payments.These circumstances show that the situation in the in-stant case is very different than was that in TranscontinentalTheaters, where it was found that there had been no relin-quishment of"economic control and interest" by the lessor.Here, Respondent Kallmann has made a significant invest-ment to initiate operations, has obligated itself to pay sig-nificant additional amounts over the term of the agreement,is not required to submit substantial portions of its profitsto Respondent Love's, and, most significantly, can improveits profits through its combined ability to establish pricelevels and select suppliers. While the franchise agreementaccords Respondent Love's authority to require Respon-dent Kallmann to furnish data required periodically by theformer, there is no evidence that this requirement is basedon other than the business need of insuring that Respon-dent Kallmann makes proper payments, as opposed tobeing a mechanism for controlling Respondent Kallmann'slabor costs.A second significant distinction between TranscontinentalTheaters and the situation of Respondents pertains to theterm of the relationship created. In the former, the sublease" While it appears that Respondent Kallmann has chosen to obtain itssupplies, for the most part, from the same sources as does RespondentLove's, Kallmann had been employed by Respondent Love's pnor to comingto Hayward and it is not surprising that he would use those suppliers withwhom he had become familiar during his prior employment expenence. Onthe other hand, that does not establish that Respondent Kallmann has beencompelled to continue using those suppliers. Indeed, there was no reluctanceon Respondent Kallmann's behalf to change the supplier of draft beer andthis was done without Respondent love's knowledge and without securingits consent.114 LOVE'S BARBEQUE RESTAURANT NO. 62was for a term of I year. Further, the lessor was free toenter the premises at all times to determine whether theywere being properly maintained and, additionally, couldterminate the lease upon 7 days' notice if, in the lessor'sjudgment, operations were not being conducted in a"proper and businesslike" manner or were not producingsufficient revenue. No similar degree of' control is vested inRespondent Love's. For, while Respondent Love's is ac-corded a right to inspect that premises, the franchise agree-ment is for a basic term lasting until "midnight on February24, 1993"-"a not-insubstantial tenure." Clark Oil& Refin-ing Corporation. 129 NLRB 750. 756 (1960).Respondent Love's is accorded power to terminate theagreement sooner. However, that power, in contrast to thelessor's power in Transcontinental Theaters, is not unfet-tered. Rather, the conditions which enable RespondentLove's to exercise its power of termination are specified inthe agreement: default in the terms of the franchise agree-ment, commencement of bankruptcy, debtor or insolvencyproceedings against Respondent Kallmann, a purported as-signment for the benefits of creditors by Respondent Kall-mann, appointment of receiver for or placement in posses-sion of an attachment or keeper, or voluntary orinvoluntary transfer, without Respondent Love's prior writ-ten approval, of a substantial part of the business.7None ofthese conditions possess the ambiguity of the "proper andbusinesslike" condition of Transcontinental Theaters. Moreimportant none of them pertain to the sufficiency of Re-spondent Kallmann's income generated from operation ofthe restaurant.A third significant difference between the instant caseand Transcontinental Theaters arises in the area of laborrelations. Under the sublease in the latter, "by maintaininga right to impose a ceiling on operating expenditures, par-ticularly labor cost, [the lessor] retained power to (superviseand) oversee the operation ...." Id. at 1112. The effect wasto limit the number and kinds of employees who could behired, as well as the labor budget. Moreover, it was con-ceded that the lessee had to seek and receive the lessor'sapproval to hire more personnel and to increase the cost ofpayroll. However, neither in the franchise agreement, itself,nor in the testimony and other evidence adduced duringthis proceeding has it been shown that Respondent Love'spossessed similar authority over Respondent Kallmann.While the agreement does provide that any new man-ager, to succeed Kallmann, which Respondent Kallmannappoints "must be acceptable" to Respondent Love's, theonly power that the latter possesses in this respect is nega-tive, being only the power to veto appointment of a particu-lar person as manager, and is confined only to the initialappointment of a manager. Respondent Love's is not ac-corded authority to control the manner in which that man-ager, or any other official of Respondent Kallmann, hires,discharges, disciplines, or promotes employees. Nor, doesRespondent Love's have authority to control the appoint-ment of supervisors, the wage rates that are set for person-nel employed at the restaurant, and the general labor poli-In this section, the only question being considered is whether Respon-dent Kallmann is an independent employing entity. The effect of the sub-stance of these provisions on the relationship between Respondents is dis-cussed infracies determined by Respondent Kalhmann to appl toemployees working there.Although the term "employer" is among those includedunder the "Definitions" subsection of the Act, no specifica-tion nor test is set forth in Section 2(2) of the Act to definethat term. That was a deliberate choice of Congress "so theBoard, in performing its delegated function of defining andapplying these terms lemployer and employee]. Imight]bring to its task an appreciation of econonuic realities. aswell as a recognition of the aims which C'ongress sought toachieve by this statute." .N.I..R.B. v. E.(. Atri.s & (Co,,1-pain,. 331 U.S. 398, 403 (1947). In tact, the Board has per-formed its "delegated function" in this respect. " lie deci-sive elements in establishing an employer-emploeerelationship are complete control over the hire. discharge.discipline, and promotion of employees. rates of pa'. super-vision, and determination of policy matters. [Footnoteomitted.]" Roane-Anderson (ompatn. 95 NL.RB 1501. 1503(1951). Indeed that control need not be absolute nor exclu-sive. For, control over significant aspects of the emplo -ment relationship. sufficient to enable the possessor to bar-gain effectively concerning those matters, suffices toestablish an employment relationship and. accordingly, em-plover status under Section 2(2) of the Act. See. e.g., Sun-Maid Growers o' Calfornia, 239 NLRB 346, (1978), andcases cited therein.As found above, Respondent Kallmalnn does have theability to increase profits. very little of w hich must be paidto Respondent Love's for roxalty and rents. RespondentKallmann does exercise control over significant aspects ofthe employment relationship of the employees working atthe Hayward restaurant. Therefore, I find that RespondentKallmann is an entrepreneur and an employer within themeaning of Section 2(2) of the Act.2. Whether Respondent Kallmann has been an alter egoof Respondent Love'sAlthough an entity may occupy the status of an employerunder Section 2(2) of the Act, it may still be the alter ego ofanother employer where it is no more than a "disguisedcontinuance" of that other employer. See, e.g.. Circle TCorporation; Meat Men,. Incorporated d/b/a Royal T Meat.238 NLRB 245 (1978). Alter ego relationships arise wherethere has been "a mere technical change in the structure oridentity of the employing entity, frequently to avoid theeffect of the labor laws, without any substantial change inits ownership or management." Howard Johnson Co., Inc. v.Detroit Local Joint Ex.ecutive Board. etc., 417 U.S. 249, 259.fn. 5. (1974).The factors significant in making an alter ego determina-tion were reviewed in Jersey Juniors. nhc., 230 NLRB 329,333 (1977). There, no alter ego relationship was found toexist. However, using the same factors as guidelines, an al-ter ego relationship was found in Circle T Corporation, supraat 249. Applying these same factors to the facts presented inthe instant case. the following conclusions emerge.First. the decision to close the Hayward restaurant and tofranchise its operations had not been involunitars in thesense that Respondent Love's had been compelled hby out-side forces to pursue these measures (. lersevl Junior si-I  DECISIONS OF NATIONAL LABOR RELATIONS BOARDpra. On the other hand, neither has it been shown that Re-spondent Love's took these actions capriciously andwhimsically. The decision to close had been based on eco-nomic considerations. Having closed the facility, Respon-dent Love's could not simply walk away from the situation.It had continued to possess a leasehold, equipment and in-ventory. Thus, it chose to franchise the facility.Of course, it may well be that it could have taken mea-sures other than closure to resolve its economic difficultiesor that it might have pursued some course other than fran-chising to handle disposition of the facility. Yet, to analyzethe situation in such a manner would require second-guess-ing the decisions that were made by Respondent Love's and"Board law does not permit the trier of fact to substitute hisown subjective impression of what he would have donewere he in the Respondent's position." Grand Auto, Inc.,d/b/a Super Tire Stores, 236 NLRB 877, fn. I (1978). Thepoint is that although Respondent Love's had not exactlyfaced the wolf at the door, as was the situation in JerseyJuniors, supra, neither had it been totally free to ignore thecircumstances which confronted it. Its action in responsethereto cannot be said to have been so irrational or extremeas to warrant the inference that it had been merely engag-ing in a charade.Second, there is no evidence that Respondent Love's hadbeen acting for a nefarious purpose, nor that it had acted ina nefarious manner. Although the closure had resulted fromfactors arising as a result of the collective-bargaining rela-tionship, it had been the product of the economic factors inthat relationship. As found above, there is no evidence thatRespondent Love's was hostile either toward the Union ortoward the concept of collective bargaining. Indeed, it hadbroached the Union twice in an effort to negotiate changesin the agreement so that the restaurant could continue toremain in operation. Rebuffed in these efforts, it then hadattempted to bargain about the effects of the closure on theemployees. In this area also its overtures were rejected. Thislatter point is significant, for it is undisputed that Chubbhad offered to bargain about taking action to obviate theneed to terminate the employees. Yet, had RespondentLove's sought to dispose permanently of these employees, itis unlikely that it would have initiated discussion of thissubject. Surely, the evidence will not support a finding thatRespondent Love's could have foreseen Medeiros' rebuff.In short, Respondent Love's motive was economic and itdid not act to conceal its proposed course of conduct fromthe Union. Cf. Republic Engraving and Designing Company,A Division of Nutter, Inc., et al., 236 NLRB 1150 (1978).There is simply no evidence of nefariousness on the part ofRespondent Love's.Finally, a preponderance of the evidence will not supportthe conclusion that Respondent Kallmann is being oper-ated simply as a front for Respondent Love's. Instructive inthis respect is the Board's recent decision in Big Bear Super-markets #3, 239 NLRB 179 (1978), in which an alter egorelationship was found to exist in a franchise setting.There, the franchisee was the son of "a major officer andshareholder" of the franchisor; the franchisor retained con-trol over the product lines, as well as over the quantitiesand prices, carried by the franchisee; the franchisor re-served the right to provide the same level of supervision andtechnical assistance as it provided to other facilities which itoperated directly; the franchisee's financing for the pur-chase of inventory had been obtained through the franchis-or and the amount which the franchisee had deposited wasvirtually an insignificant portion of the value of the inven-tory received, with neither a limit on the time by which theremainder had to be paid nor interest charged on the out-standing unpaid balance; the franchisor directly paid allexpenditures, including permit and license fees, insurancepremiums, taxes and payroll expenses, and collected all ofthe franchisee's daily sales receipts, debiting, and creditingan "open account" which it maintained ftr the franchisee:no interest was charged by the franchisor for amounts ad-vanced to cover the franchisee's operating debts, therebycreating a situation where the franchisor "in actuality ad-vances interest-free all moneys required for the store's op-eration ..." (Id. at 9-10) a significant percentage of thefranchisee's net operating income, 40 percent, was payableto the franchisor; and, the franchisor paid a "Draw on An-ticipated Profits" to the franchisee, in an amount compara-ble to salaries paid to managers at franchisor-operatedstores and without regard to the profitability, if any, of thefranchised store, with the result that the franchisee received"an open-ended salary guarantee with [the franchisor]again advancing these funds interest free." Id. at 12.Not surprisingly, the Board concluded that "under theagreement Big Bear is committed to continue its generalfinancing of the store's operation, by virtue of various pro-visions requiring it to pay all the bills, and by the fact that[the franchisee] pays no interest on these moneys advanced.Thus, any true entrepreneurial risks would appear to beborne in the first instance by Big Bear, rather than by [thefranchisee]." Id. at 13.By contrast. Kallmann was not related to any official ofRespondent Love's. While the latter controls the items thatwill be sold, it imposes no requirements on the quantitiesthat Respondent Kallmann has to stock. As found above, itis Respondent Kallmann which determines the prices thatwill be charged for the items, as well as the sources fromwhich supplies will be obtained. Through the call reports,Respondent Love's periodically reviews the restaurant andmakes suggestions for improvements. However, Respon-dent Kallmann is not obliged to follow these recommenda-tions. More significantly, Respondent Love's has no author-ity, short of claiming a termination of the franchise, toreplace Kallmann as manager nor to assign its own person-nel to manage the restaurant.As found above, Respondent Kallmann paid a substan-tial amount to acquire the franchise, inventory, and liquorlicense. The funds used were not obtained from RespondentLove's. Moreover, Respondent Kallmann must pay the re-mainder of the franchise fee at prescribed intervals withinterest owing on the outstanding balance. RespondentLove's pays none of the operating expenditures of Respon-dent Kallmann. The latter must pay interest on any unpaidamounts which it owes to the former. Respondent Love'smakes no payments, by way of "draw," to RespondentKallmann whose only source of income is the revenue de-rived from operating the restaurant. Finally, most of thefinancial obligations owed by Respondent Kallmann to Re-spondent Love's are payable in absolute amounts, without! 16 LOVE'S BARBEQUE RESTAURANT NO. 62regard to the profitability of the restaurant's operations,and while the royalty and, under specific circumstances, therent are based upon a percentage of sales, the percentagepayable is relatively insignificant and certainly nowherenear the 40 percent amount that was payable in Big Bear,supra, or the 75 percent figure of Transcontinental Theaters,supra.One other point is noteworthy in comparing the situationin Big Bear with that of the instant case. In the former, thefranchisor had ignored the bargaining representative andhad failed to give its employees any option to continueworking at the store, notwithstanding provisions in its col-lective-bargaining agreement specifying that employeeswere to be given 7 days to choose between applying foremployment with the new owner or transferring to anotherof the franchisor's stores. In the instant case, not only didRespondent Love's notify the Union of the problem andattempt to bargain about a reduction in costs sufficient toenable Respondent Love's to continue operating the restau-rant, but it also attempted to bargain with the Union con-cerning the future of the employees then working in therestaurant. Since Medeiros terminated further discussion ofthe matter, it cannot be said what would have resulted fromsuch bargaining. Indeed, it cannot even be said what Re-spondent Love's would have been unwilling to intervene onbehalf of these employees with Respondent Kallmann tosee if the latter would employ some of them, since theUnion curtailed further discussion of the subject of contin-ued employment of these employees.In sum, a preponderance of the evidence will not supportthe conclusions that the transaction whereby the restaurantwas closed and franchised had been a sham, that it hadbeen intended as a vehicle for unlawfully disposing of theUnion and of the employees that it represented, nor thatRespondent Kallmann has been operating the restaurant asno more than a front for Respondent Love's. It is not asituation where there has been a "disguised continuance" ofoperations by Respondent Love's.3. Whether Respondents are joint employers of theemployees at the restaurantWhere two or more employers, organizationally and fi-nancially separate and distinct entities, each exercise areasof effective control over significant aspects of the employ-ment relationship of a group of employees, they are consid-ered joint employers and share the bargaining duty owed tothe representative of those employees. See discussion, Sun-Maid Growers of California, 239 NLRB 346, 350-351(1978). Before turning to consideration of this question,however, one related argument should be treated at the out-set. An argument is made, based upon McGuire, "The La-bor Law Aspects of Franchising," 13A Boston College In-dustrial and Commercial Law Review, 215 (December 1971),that the test for finding a joint employer relationship shouldbe broader than the one formulated by the Board andshould encompass a full analysis of the financial relation-ship between franchisor and franchisee, in effect taking intoaccount the degree to which the franchisor benefits finan-cially as a result of the relationship. Yet, the purposes of theAct are not to regulate financial relationships and to ascer-tain the degree to which various entities may benefit as aresult thereof. Rather, they are to promote the free flow ofcommerce and to protect the rights of employees and em-ployers. Seemingly, therefore, the Board would not be freeto use the Act as a vehicle for ends which go beyond thesepurposes and create relationships solely on the basis of eco-nomic gain and general social welfare. See Local 357 Inter-national Brotherhood of Teamsters. Chauffeurs, Warehouse-men and Helpers of America [Los-Angeles-Seattle MotorExpress] v. N.L.R.B., 365 U.S. 667. 676 (1961).In the instant case, there has been no showing that theAct did not provide the Union with sufficient means to pro-tect the interests of the employees which it had representedat the Hayward restaurant. Had it been more attentive toRespondent Love's overatures for negotiations concerningthe financial situations and had it been more diligent inprotecting the futures of the employees once the closuredecision had been made and Respondent Love's had soughtto bargain about the continued employment of these em-ployees, the latter might still be employed and this entireproceeding might never have been commenced. Instead, theUnion made no effort to avail itself of the means providedby the Act in such situations and displayed no interest inthe matter until Respondent Kallmann opened for business.In sum, the Union had the ball but dropped it. Conse-quently, it is now in a poor position to argue that the Boardshould tailor its doctrines solely to ensure that it regainspossession.Returning to existing Board doctrine, there are princi-pally two articles of the franchise agreement between Re-spondents upon which reliance is placed to establish thatRespondent Love's continues to be an employer of the em-ployees employed at the Hayward restaurant: Article Vand article XII. As set forth in section 1, E., supra, article Vprovides that Respondent Love's would not have grantedthe franchise unless it was able to require "strict complaincewith" the "standard operating procedures and policies"which it has established and may establish in the future. Itthen continues by setting forth certain illustrations of those"standard operating procedures and policies." Among theillustrations listed are "operating procedures." The articlethen includes a catchall provision to the effect that such"standard operating procedures and policies" "will governall other matters which in [Respondent Love's] judgmentrequires standardization and uniformity in all Love's WoodPit Barbecue restaurants."Article V is one of the articles specifically listed in articleXII, "Remedies for Breach," as being one with which Re-spondent Kallmann "must at all times hereafter maintainfull and complete complaince." Moreover, "default in theperformance of any of the terms of" the franchise agree-ment, if not cured within 7 days of "mailing of written no-tice thereof by" Respondent Love's, affords the lattergrounds for declaring the agreement terminated. It is theseportions of these two articles, coupled with the very de-a Which does not mean that the Union was compelled to make financialconcessions. By asking for Respondent Love's books and records, it mayhave ascertained whether financial relief was actually necessary and, if so.may have been able to suggest a method whereby relief could be attained inother areas, without the employees having to suffer a reduction in pay andbenefits.117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtailed provisions of the operating manual and craft books,on which principal reliance is placed for the allegation thatRespondent Love's possesses sufficient authority to exercisecontrol over significant aspects of the employment relation-ship of the employees employed at the Hayward restaurant.Yet, Respondent Kallmann is part of an integrated enter-prise. As such, its position is quite similar, if not identical,to those of licensors and licensees in discount departmentstores where the Board has long recognized the need for thelicensor to exercise a degree of control over its licensee'soperations to ensure the overall success of the enterprise.For example, it is stated in the majority opinion in Thrif-town, Inc., dbla Valu Village, et al., 161 NLRB 603, 606(1966):Experience has demonstrated that participants indiscount store establishments, although retaining theirseparate corporate identities, strive to create the ap-pearance of a single-integrated enterprise in order toobtain the mutual business advantages derived fromthis type of operation. Given this business arrange-ment, it is apparent that any disruption of operations,including that resulting from labor dispute involvingan operator, will almost necessarily adversely affect theoperation of the entire store. It follows, therefore, thatthe owner of the discount store in some manner willretain sufficient control over the operations of each de-partment so that it will be in a position to take thosesteps necessary to remove the causes for the disruptionin store operations.Similarly, the dissenting Board members in that case agreedthat a degree of control in such enterprises was necessary tosatisfy "the parties' concern with creating the public im-pression of a unified enterprise." Id. at 610.Yet, the Board has consistently pointed out that the needfor uniformity of operation will not, of itself, suffice to es-tablish a joint employer relationship. "[Olur decision ... isnot based upon mere 'appearances' or upon whether theagreement of the parties 'as between themselves' establishesa particular type of business entity, 'in law.'" Thriftown,Inc., supra, at 607.?' "The existence of such control, how-ever, has not in and of itself been sufficient justification forfinding that the licensor or lessor is a joint employer ofemployees of its licensees or lessees. Generally, a joint em-ployer finding is justified where it has been demonstratedthat the lessor is in a position to control the lessee's laborrelations." Disco Fair Stores, Inc., et al., 189 NLRB 456,459 (1971).Consequently, though the enterprise be integrated andwhile the public may perceive no difference between a unitoperated directly by the owner and operated instead by afranchisee, such factors are not determinants of joint em-ployer status. "In the absence of substantial control of laborrelations by" a franchisor, it and its franchisee "are notjoint employers of the employees of the [franchisee] ....S.A.G.E., Inc., of Houston, and Its Licensees, Joint Employ-ers, 146 NLRB 325, 328 (1964).51 This point was made by the majority in response to the dissenting mem-ben' concern that the conformity requirements are quite clearly aimed atfostering the public appearance of a single-integrated enterprise. They havenothing to do with the employment relationship as such."In Thriftown, Inc., supra, the Board concluded that suchcontrol did exist where the licensor-owner retained a degreeof control over selling space, shared overhead expenses, ad-vertising, pricing policies, and items to be sold sufficient toaffect the profits of the licensee-operator, where the latterwas obliged, under the terms of the agreement, to "at alltimes in the conduct of its business strictly conform to themethods, rules, business principles, practices, policies andregulations which may be established and revised by" thelicensor-owner and where the licensor-owner could "at anytime, for good cause shown, terminate the agreement uponfifteen (15) days written notice," with both parties possess-ing the right to terminate the agreement at any time upon60 days' written notice.In United Mercantile, Incorporated, a wholly owned subsid-iary of Walgreen Co., d/b/a Globe Discount City, 171 NLRB830 (1968), the Board reached the same result where theagreement conferred upon the owner the authority to issuerules pertaining to "sales, operational, merchandising andpricing practices" of operators, as well as the right to re-quire the discharge of operators' employees who, in theowner's opinion, conducted themselves improperly or werediscourteous, and accorded the owner a right of terminationfor default on any of the covenants of the agreement orrules prescribed by the owner, as well as the right to termi-nate the agreement without cause, at a specified annualdate. The Board reached its conclusion concerning the jointemployer status in that case despite the fact that the ownerhad never exercised the powers accorded it by the agree-ment and in spite of a provision in the agreement statingthat the operator had "complete responsibility for decidingits own labor policies." Id. at 831. However, with respect tothe latter, the agreement explicitly exempted the owner's"discharge and rulemaking powers from this specific provi-sion ...." Id. at 832.Disco Fair Stores, supra, represents a further evolution ofthe doctrine of coemployership in the integrated enterprisecontext. Only it serves to mark the boundry of the breadthof that doctrine. Thus, the owner's control over the opera-tors was reflected by a clause requiring the operator to:... abide by all rules and regulations which [the owner]may hereafter establish ...for the mutual protectionof the [owner] and [operator] and for the mutual wel-fare of all of the other [operators] ... which in the solejudgment of [the owner] may be necessary for thesafety, cleanliness, and preservation of good order insaid building and for the efficient and harmonious op-eration of the Store .... [Id. at 457.]Another provision of the agreement provided specificallythat the objectives of the agreement could "be defeated un-less [operator's] employees maintain a standard of courtesyand efficiency as shall be determined and set out by[owner]." Finally, the agreement provided that leases wereterminable on 90 days' written notice if, inter alia, there was"any breach" by the operator.As was true in United Mercantile, the owner in Disco Fairhad never implemented these terms and the agreement dis-claimed any intent to create a partnership or joint venture.Yet, the Board reached a contrary result based upon twofactors. First, while the agreement gave the operator "suffi-cient authority over operational matters to permit the effi-118 LOVE'S BARBEQUE RESTAURANI NO. 62cient operation of the store and to give the appearance ofan integrated retail operation, there is lacking any provisionwhich explicitly or implicitly gives the owner] control spe-cifically over the labor relations of lessees." Id. at 459. Sec-ond, the lease contained "no provision denominating thelessees as in default of their obligations for failure to followor conform to such rules and regulations as [the owner] maypromulgate concerning personnel." Id. at 459.82In the specific area of franchising, in 1968 the Board is-sued two decisions pertinent to consideration of such agree-ments: The Southland Corporation, d/b/a Speedee 7-Eleven.170 NLRB 1332 (1968), and S. G. Tilden, Inc., et al., 172NLRB 752 (1968). Both relied on the absence of control bythe franchisors over the franchisees' labor relations to findthat the latter were the sole employers of the employeesinvolved. Though it is argued that the sparsity of subse-quent reference to Tilden, and inferentially to Southland aswell, serves as an indicator that the trend of Board doctrinein this area has been away from the conclusions reachedtherein, such a conclusion does not follow. Southland Cor-poration was referred to specifically in both TranscontinentalTheaters, supra, and Big Bear Supermarkets 3, supra.However, the Board did not hold that Southland was beingoverruled in those two later cases. It merely distinguishedthe factual situations in Transcontinental and Big Bear fromthat of Southland. Moreover, while most of the Board mem-bers who participated in Southland and Tilden are no longermembers of the Board, Member Jenkins participated inSouthland and then-Member, now Chairman. Fanning par-ticipated in Tilden. Neither has ever subsequently even inti-mated that his agreement with the decision of the case inwhich he participated had been improvident. Consequently,there is no basis for me to conclude that Southland andTilden are not still operative as guidelines for resolvingwhether particular franchise agreements, such as the one inthe instant case, give rise to joint employer relationships.As found above, Respondent Kallmann is an employerwithin the meaning of Section 2(2) of the Act. However, asvarious portions of the franchise agreement show, particu-larly the prefatory sections described on p. 15, supra, Re-spondent Kallmann operates the Hayward restaurant aspart of an integrated enterprise. Consequently, the true is-sue presented here is whether, as in Thriftown, supra, andUnited Mercantile, supra, the degree of control retained byRespondent Love's confers sufficient authority over a signif-icant segment of Respondent Kallmann's labor relations towarrant finding that Respondent Love's continues to be anemployer of Respondent Kallmann's employees. Or,whether a preponderance of the evidence shows no morethan that control retained by Respondent Love's has nodirect affect on Respondent Kallmann's labor relations andhas been retained solely in an effort to maintain the uni-formity of the integrated enterprise for the mutual benefitof Respondent Love's, Respondent Kallmann and the otherfranchisees.'t However, this case was not intended to overrule United Mercantile asshown by the Board's subsequent reliance on the latter as the basis for itsdecision in Walgreen Louisiana Co., Inc., d/b/a Globe Discount (Cit, 209NLRB 213 (1974).While article V of the operating manual reters to "stan-dard operating procedures and policies." article IX of thefranchise agreement provides specificall5that RespondentKallmann is an independent contractor, that no employeesof Respondent Kallmann are to be deemed employees ofRespondent ove's, and that no "partnership, joint venture.agency or any other business relationship other than that ofan independent contractor" is created by virtue of thatagreement. Although "a conclusionary and self-serving dis-claimer of control over labor policies cannot be sufficient byitself to determine the legal question whether [entitiesl arejoint employers," United Mercantile. supra, 171 NLRB at832, the fact that exclusive control over labor relations hasbeen vested in franchisee is a factor to be considered indetermining whether a joint employer relationship exists.See Southland Corporation, supra.' Transcontinenlal Thc-aters, supra, 216 NLRB at 1113, fn. 2. item (3). The provi-sions of article IX are most specific while the phrase "stan-dard operating procedures and policies" is general andambiguous.Moreover, that phrase is followed in article V b a list ofillustrations, set forth on page 17. supra, pertaining to thematters affecting the uniformity of the enterprise, ratherthan to labor relations matters. For example, the specifica-tion of the "design, decoration, and decor of' the restaurantis hardly a matter that affects labor relations. Nor are suchmatters as the "exact menus to be used," "txbod items to beserved" or "sanitation facilities." Indeed, the catchall provi-sion, "All other matters which ...require standardizationand uniformity in all Love's Wood Pit Barbecue restau-rants," make clear that the applicability of the phrase"standard operating procedures and policies" is not beingused broadly, to apply to all facets of Respondent Kall-mann's operation, but is applicable only to a specific type of"procedures and policies" those which must be controlledto achieve uniformity throughout the chain.Consequently, taken in context, as it must be, with theentirety of article V and compared with the restriction ofarticle IX, it becomes apparent that the phrase cannot, ofitself and without other evidence of its interpretation, beconstrued as broadly as the General Counsel and Unionurge. Indeed, article Xl, itself states that the purpose forrequiring "strict and exact performance" is to "best pre-serve, maintain and enhance the reputation, trade nameand.good will ...for the franchising system." as a wholeThere is no evidence that it is intended to control the laborrelations of franchisees.Of course, article V, on its face, does refer to "minimumhours of operation." Yet, this "provision in no way pre-scribes the hours that a particular employee must work...." S. G. Tilden, Inc., supra, 172 NLRB 753. Moreover,Respondent Kallmann is free to increase the hours of op-eration and, in fact, has done so without obtaining Respon-dent Love's approval. Further, while article V also specifies"operating procedures" among the listed items modifying"standard operating procedures and policies," the former isas vague and indefinite as the latter, with respect to pre-cisely what subjects are covered and, in any event, can con-fer no greater right on Respondent Love's than was con-ferred upon the franchisor in S G. Tilden, Inc.. supra, wherethe franchisees were "required to observe Tilden's pricing1109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpolicies, public relations, road testing, building mainte-nance, and housekeeping standards ...." Id at fn. 2.So far as the credible evidence discloses, RespondentKallmann "alone and exclusively hires, fires, and in everyother respect sets the terms and conditions of employmentof the [restaurant's] employees." Southland Corporation, su-pra, 170 NLRB at 1334. While the craft books do describethe manner in which employees in the various classifica-tions are to perform their duties, there is no mention ofthem made in the franchise agreement and there is no evi-dence that following the initial training provided newlyhired employees, these books have been distributed to em-ployees hired thereafter. To the contrary, neither Totmannor Dawson made any mention of having been issued craftbooks upon beginning employment with Respondent Kall-mann. Moreover, of the initial employee complement, onlythe waitresses and busboys, so far as the record discloses,received these books and the busboys were instructed byKallmann to take them "with a grain of salt."Of course the information contained in the craft books istaken verbatim from the operating manual. Yet, there is noevidence that the manual has been made available to em-ployees in lieu of the craft books, themselves, or that em-ployees have been directed to familiarize themselves withand adhere to the appropriate provisions of the operatingmanual. Consequently, it cannot be said that the craftbooks and operating manual, insofar as they specify themanner in which employees are to perform their duties on aday-to-day basis, are other than "recommendations" which,as Mesker, corroborated by Kallmann, explained, are notmandatory. Southland Corporation, supra, 170 NLRB 1333.In response to a question put to him while testifying as anadverse witness, Mesker testified that Respondent Love'sstandard procedures and policies were described in the op-erating manual "and various memos and letters publishedby Love's Enterprises, Incorporated." Though it is arguedthat this testimony is a concession that the manual embod-ies the "standard operating procedures and policies" of thefranchise agreement and, therefore, that the two are syn-onymous, that is not a valid conclusion. For, as foundabove, article V pertains to "standard operating proceduresand policies" necessary to maintain the uniformity of theenterprise. Mesker did not testify that every portion of themanual was needed to attain that end and both he andKallmann testified that only certain portions of the man-ual-section I ("Product Specification"), sections K and L(the recipes for food preparation), and that part of sectionM relating to portioning and sizes in which items are to beprovided-were obligatory-"those things which relate tothe image, the historical image of the Love's chain." Noneof those sections, however, affect labor relations.Of course, they do prescribe the manner in which itemsare to be cooked and the amounts in which they are to beserved. Yet, as was true of the road testing, building main-tenance and housekeeping standards of Tilden, these are nomore than "elements of the business relationship" betweenRespondents that are established by Respondent Love's "tokeep the quality and goodwill of [Respondent Love's] namefrom being eroded." S. G. Tilden, supra, 172 NLRB at 753.They accord Respondent Love's "sufficient authority overoperational matters to ... give the appearance of an inte-grated ... operation ...." Disco Fair Stores, Inc., supra at459.True, employees at Respondent Kallmann's restaurantare obliged to wear the same uniforms as do employees atother restaurants operated by Respondent Love's. But, asimilar requirement in S. G. Tilden, supra, was held not toestablish a joint employer relation and, indeed, the wearingof a particular uniform, which is in reality a matter pertain-ing to uniformity throughout the enterprise, hardly seems tobe such a significant term of employment that it could serveas the basis for creation of an entire joint employer relation-ship. Of greater significance is the fact that RespondentLove's has no control over the caliber of service providedby Respondent Kallmann's employees. Thus, there is noprovision in the franchise agreement whereby RespondentLove's can demand the termination of discourteous or un-satisfactory employees. Cf. United Mercantile, supra. If Re-spondent Love's receives a complaint regarding service atHayward, it will not conduct an investigation, but insteadwill merely send a letter of apology and a gift certificate tothe complaining customer. No disciplinary action will besought of Respondent Kallmann. Moreover, so far as therecord discloses, Respondent Kallmann has every right toenter into a collective-bargaining agreement without Re-spondent Love's consent. Disco Fair Stores, Inc., supra, 189NLRB at 459-460. Indeed, other than suggesting a coursefor Respondent Kallman to follow to resolve the currentpicketing of the Hayward restaurant, Respondent Love'shas not, so far as the record discloses, become involvedvoluntarily in how Respondent Kallmann should handlethe dispute with the Union.While I credit the testimony that Chubb promised to ar-range a meeting for the Union with Respondent Kallmann,during the course of the pre-opening meeting betweenChubb and the Union's representatives, that does not showthat Chubb had authority to speak for Respondent Kall-mann. After all, Chubb is, himself, in business. Thus, it isnot unlikely that he would make such a promise and thenattempt to become Respondent Kallmann's representative,so that another employer could be added to the list of thosewhom he represented. In any event, there is no evidencethat he made the promise to arrange for a meeting betweenthe Union and Respondent Kallmann with the latter's au-thority or consent.Several additional factors should be mentioned here, iffor no other reason than to show that they have been con-sidered and disregarded as evidence of the asserted jointemployer relationship between Respondents. The fact thatRespondent Kallmann has no ability to advertise indepen-dently and that only Respondent Love's can advertise on itsbehalf has been considered in S. G. Tilden, supra, fn. 2, andhas been found not to warrant a joint employer finding.Similarly, in that case, the factors of the franchisor trainingthe franchisee's employees and the fact that the franchiseeused the same name, premises and equipment to supply thesame products to the public, without the latter's knowledgeof a change in management, were held not to warrant ajoint employer finding. Significantly, Porter acknowledgedthat Respondent Love's had trained him for employmentwith the original franchisee for the Hayward restaurant.Yet, no contention is made that Respondent Love's had120 LOVE'S BARBEQUE RESTAURANT NO. 62been a joint employer with that franchisee." Further, so faras the record discloses, Respondent Love's willingness totrain employees extended only to the initial complement.Moreover, Respondent Love's ability to terminate the fran-chise agreement is much narrower than was the case inSouthland Corporation, supra, arising only in specific situ-ations set forth in the franchise agreement. Yet, as theBoard pointed out there it had never held that, standingalone, the right of termination would negate the existenceof independent status. Id at 1333.In sum, the only control that Respondent Love's exer-cises over Respondent Kallmann is that necessary to ensurethe uniformity of operation and goodwill of the integratedenterprise of which Respondent Kallmann is a part. Thereis no provision according Respondent Love's control over,nor the right to participate in, Respondent Kallmann's la-bor relations policies. To the contrary, Respondent Kall-mann signed a standard franchise agreement, was requiredto provide capital and to purchase the inventory at the res-taurant, with 20 percent of the franchise fee being paid incash, was made the sole employer of the restaurant's em-ployees under the terms of the franchise agreement, is notsubject to control by Respondent Love's with respect toprices set or suppliers chosen, is free to follow or not tofollow those portions of the operating manual that do notaffect the uniformity of the integrated enterprise, and is freeof having the relationship terminated except under the con-ditions specified in article XII of the franchise agreement.See Transcontinental Theaters, supra, 216 NLRB at 1113, fn.2. Therefore, I find that a preponderance of the credibleevidence does not establish that Respondent Love's contin-ued to be an employer of the employees at the Haywardrestaurant following execution of the franchise agreementwith Respondent Kallmann.Although it is further argued that Respondents are a sin-gle employer, as found above, there is no centralized con-trol over labor relations. Moreover, there is neither com-mon ownership of Respondents nor are they commonlymanaged. Therefore, I find that there is no basis for usingthe single employer doctrine in circumstances such as thosepresented in the instant case. See Los Angeles Marine Hard-ware Co., supra, 235 NLRB 720, 732 (1978).4. Whether Respondent Kallmann is a successor toRespondent Love'sIt is also alleged that Respondent Kallmann is a succes-sor employer to Respondent Love's with respect to theHayward restaurant. However, none of the employees hiredby Respondent Kallmann had ever been employed at theHayward restaurant. Further, there has been no showingthat a majority of the employees hired by Respondent Kall-8" Although arguments are advanced based upon an effort to compare thefranchise situation of Respondent Kallmann with that of the original fran-chisee of the restaurant, in 1973, the evidence concerning the initial fran-chisee is so sparse that no valid comparison can be based upon this record.Moreover, to argue, as is done, that other franchisees of Respondent Love'shave incurred far greater liability than Respondent Kallmann in connectionwith obtaining their franchises is profitless. For, as Kallmann discoveredwhen beginning consideration of acquiring a franchise, a considerable invest-ment is required of franchisees who choose to construct and to own theirown facilities.mann desired representation by the Union. However, boththe Union and the General Counsel contend that this oc-curred only' because Respondent Kallman deliberately hadexcluded the former Hayward employees from consider-ation for employment due to their affiliation with theUnion, thereby violating Section 8(a)(3) and (1 ) of the Act.It is, of course, accurate that Respondent Kallmann"could not refuse to hire the employees of his predecessorsolely because they were union members or to avoid havingto recognize the union. [Citations omitted.l" llosward John-son Companv, Inc.. supra, 417 U.S. at 262. fn. 8. 94 S. Ct. at2243, fn. 8. As found above, Kallmann was not a crediblewitness when testifying with respect to this ery subject ofthe procedure followed to hire employees to staff the restau-rant. Since in cases where discrimination is alleged "thepivotal factor is motive." Lipman Brothers, Ins. supra. nor-mally where the employer advances a false reason for itsactions, it is permissible to infer that the reason being con-cealed is an unlawful one. Yet, that inference need not bedrawn blindly and without regard to other circumstancespresent in particular cases. Like all other inferences andpresumptions, it is not mandatory.To the contrary, where objective considerations refute aconclusion of illegal motive, then other explanations maybe considered to ascertain the motive for the false testimonybeing advanced. In the instant case, several circumstancesexist which tend to demonstrate that Respondent Kallmanndid not plan and implement a campaign to avoid hiringformer employees of the Hayward restaurant because ofconsiderations unlawful under the Act.First, as found above, prior to closure of the restaurantthere had not been "problems" of the magnitude thatwould have naturally led Respondent Love's to becomehostile toward the Union or toward the employees whichthe Union represented. No doubt Choy did harbor animustoward the employees for their complaints to the Union.which he apparently viewed as criticism of his managementof the restaurant. Yet, there is no evidence that higher man-agement of Respondent Love's had shared, or even knownof, his viewpoint, nor of that of Naylor-assuming that thelatter's comment to Kruger did, in fact, refer to the possibleclosure of the Hayward restaurant because of the Union.rather than being a remark intended to impress upon Kru-ger that Respondent Love's was not so committed to restau-rants that it operated that it would never be willing to closeone. To the contrary, Respondent Love's twice made effortsto bargain for more favorable contractual terms to avoidperpetuation of conditions that it felt would necessitate clo-sure. Moreover, there is no evidence that Kallmann hadcontact with Choy or Naylor, or is there any basis for infer-ring that he would likely have learned of their attitudetoward the Union. In these circumstances, there is no basisfor concluding that any "problems" would have beenbrought to Kallmann's attention that would have led him tobe reluctant to hire employees who had formerly worked atthe restaurant because of their union sympathies.Second, while Kallmann did not generally appear credi-ble when testifying about his procedure for hiring the initialemployee complement. he did appear sincere when he testi-fied that it had been his belief, at the time that he had takenover the restaurant, that the choice as to whether or not it121 D)IL('ISIONS O() NA IONAI. LABOR RELATIONS BOARI)would be unionized had been his to make. Not only at 29years of age was he relatively young, hut, as was pointedout during the hearing. his experience had been obtainedlargely in an area of California that is not heavily orga-nized. Moreover, there was testimony describing remarksby him to the effect that he had a choice as to whether ornot to be unionized and that he had chosen to be nonunion.Indeed. Turner described him as having made such a state-ment during his picket line conversation with Pingre andher. Consequently, there is objective evidence which sup-ports Kallmann's testimony that when he had begun oper-ating the restaurant, he had believed that the decision as towhether or not to he unionized had been his to make. Thisbeing the case, there would have been no reason for him toavoid hiring former employees of the restaurant to avoidbeing confronted with the Union as their representative. forhe did not believe at the time that their desires would betaken into consideration.Third, while Respondent Kallmann had not been "obli-gated by the Act to hire any of [Respondent ove's] em-ployees .... "Golden State Bottling Company, supra, 414U.S. at 184. fn. 6, 94 S. Ct. 425. it is simply not accuratethat Kallmann did, in fact, refuse employment to all formeremployees of the restaurant. Although apparently only ahandful of the former employees applied for employmentwith Respondent Kallmann, as set forth above, Wadsworth,and probably .ogan as well, had been offered positions asbusboys,uwhich were positions included in the bargainingunit when Respondent Love's had operated the restaurant.He also offered Pingree a job, even though at the time shehad been picketing the restaurant. It is argued, however,that this offer had been conditioned on Pingree foregoingfurther support for the Union. But, that is not the mannerin which Pingree related Kallmann's offer. Neither in tenornor in substance, quoted above on page 29, were Kall-mann's words that the restaurant "will not be Union"ones of condition. Rather, they were words of fact. And,they were consistent with Kallmann's belief at the time asto how unionization came about: Through determinationsof employers, not employees. Accordingly, it is simply not afact that no former employees of the restaurant had beenoffered employment with Respondent Kallmann."?1 While Kallmann testified that there had been no openings for themwhen they had applied and, inconsistently, had stated in his pretrial affidavitthat their school hours had conflicted with the only jobs that RespondentKallmann could have offered them, it appears that these explanations weredesigned to protect his position by enhancing Respondent Kallmann's de-fense, a matter discussed infra. In any event, Wadsworth's reluctance inacknowledging that he had been offered a job at Respondent Kallmann. afact which even he appeared to realize was not favorable to his position,leads me to credit his account as being an honest, albeit hesitant, concessionof what had occurred dunng that interview.i' Turner did inquire if Respondent Kallmann would hire her and, accord-ing to Pingree, had been told by Kallmann that he would not do so becausehe had heard that she was "too radical." Yet, Turner acknowledged that thepickets had been giving Kallmann "a hard time" pnor to her question and itis not altogether clear that her comment constituted an offer to go to workfor Respondent Kallmann--nor, if so, that it had either been made or takenby Kallmann has having been a serious one rather than simply being anextension of the "hard ime" being given Kallmann. What is clear is that shenever did fill out an application form nor otherwise seek employment withRespondent Kallmann as other applicants who had been and were to behired.Fourth. much is made in the briefs of the fact that theinitial newspaper advertisements had made no mention ofthe restaurant at which positions were available and of thefurther fact that the initial 2-1/2 days of interviewing hadbeen conducted at a motel, rather than at the restaurant.I hese fictors. it is argued. tend to show that RespondentKallmann had been attempting to conceal the fact, fromthe former employees, that the restaurant was to be re-opened in an effort to avoid being faced with their applica-tions for employment. It is accurate that Respondent Kall-mann did not advance any explanation for the omission ofthe restaurant's name from these advertisements nor for se-lecting a motel at which to conduct the initial interviews.But. how realistic is the theory advanced to explain themalevolent intent assertedly shown thereby? Surely, it musthave been obvious to Kallmann that he would be reopeningthe same restaurant as Respondent Love's had closed and,once this happened, all and sundry would know of it. More-over, as is shown most graphically by the offer of positionsto Wadsworth and Logan when they had applied for em-ployment at the restaurant. as well as by the fact that em-ployees who applied for employment at the restaurant onOctober 17 were hired, not all positions had been filled bythe time that Kllmann had shifted the situs of interviewingto the restaurant. Were there any substance to the troll cre-ated under the bridge of the argument regarding these fac-tors, surely Kallmann would have at least ensured that allopenings had been filled before beginning to interview atthe restaurant.Furthermore, as Porter pointed out, Respondent Kall-mann had followd the format of Respondent Love's forthe advertisements placed in the newspapers. Were Respon-dent Kallmann attempting to conceal the fact that it wasaccepting applications for employment at the restaurant, itseems unlikely that it would have used as a model for itsadvertisements, published in newspapers of general circula-tion in the area, the very format with which former employ-ees of the Iayward restaurant, like Porter, would be famil-iar and would quickly recognize. In sum neither theomission of the restaurant name from the advertisement northe use of a motel to conduct the first 2-1/2 days of inter-viewing tend to support the argument that RespondentKallmann was concealing the fact that interviews werebeing conducted.Finally, it is accurate that several former employees of'the restaurant had applied for, but were not offered posi-tions with, Respondent Kallmann. Yet, as Porter's situationshows most clearly, there was a valid business reason forRespondent Kallmann to exercise care when consideringapplications of employees who had been employed at therestaurant. For, Kallmann testified that while he had beenfavorably impressed with Porter's application, upon reflec-tion he had concluded that the filthy condition of thekitchen, coupled with Porter's position as head cook priorto the closure, had led him to decide not to hire Porter.Notwithstanding Kallmann's general unreliability, thereare certain objective considerations which tend to supporthis testimony pertaining to Porter specifically and that ex-tend to all former employees of the restaurant in general.That the restaurant had been in poor condition and thatRespondent Love's had blamed the employees for that fact122 LOVE'S BARBEQUE RESTAURANT NO. 62is demonstrated by Pingree's testimony that she had over-heard Patterson saying as much to Ramsey prior to the clo-sure, as detailed on page 21, supra. Since there was no evi-dence that he had been aware of Pingree's presence whenhe had made this remark to Ramsey, it is reasonable toassume that his comment accurately reflected Patterson'sattitude concerning both the condition of the restaurantand his belief that the employees had been responsibletherefor. Certainly there is no evidence that would form thebasis for concluding that he would have had any other rea-son for making such a remark to Ramsey.Furter, Pingree did not describe Ramsey as having dis-agreed with Patterson's assertion that the employees wereat fault for the dirty condition of the restaurant. Indeed, therestaurant had been closed, following Respondent Love'stermination of business there, for almost a month so that itcould be cleaned before Respondent Kallmann commencedoperations. True, there is a distinct paucity of evidence onhow the restaurant came to be closed and regarding theprecise nature of the cleaning that had been performed dur-ing this period. On the other hand, it seems unlikely that,since the restaurant was going to have to be reopened, Re-spondents would have advanced any nefarious purpose byclosing for a brief period for no reason whatsoever, therebygiving rise to, as the General Counsel points out in his brief,a "loss of revenues" during the period of the closure. To thecontrary, Patterson's overheard comment certainly supportsthe contention that the restaurant had indeed been in needof cleaning at the time that it had been closed.Further, Ramsey had remained at the restaurant follow-ing its opening by Respondent Kallmann to aid in trainingemployees hired by the latter. Accordingly, despite Kall-mann's denial, it is not unlikely that Ramsey-having beenpresent daily while the restaurant had been closed, havingbeen one of the two supervisors of Respondent Love's incharge of the cleaning, and having not disagreed with Pat-terson's description of either the filthy condition or thecause of that condition at the restaurant-would have madeknown to Kallmann" the opinion that the former employ-ees had been responsible for the shabby condition of therestaurant when it had been closed. Indeed, this is sup-ported by Turner's testimony that during her picket lineconversation with Kallmann, the latter had mentioned thatRamsey had said that Turner was a good bartender.In these circumstances, there are objective considerationspresent that tend to suggest, consistent with Kallmann's tes-timony regarding this reason for rejecting Porter for em-ployment, that Respondent Kallmann's true reason foravoiding hiring former employees of the restaurant had notbeen their union sympathies, but rather the slovenly workhabits attributed to them. Viewed against this background,the comment made to Hansen, "oh, you were one of them."by Kallmann and Sebben's abrupt change of attitude whenit became clear that Roy's most recent experience had beenat the restaurant are as explainable by the fact that Respon-dent Kallmann had been reluctant to hire employees whohad been responsible for the dirty condition of the restau-rant as by any potential problem that might have beenposed by the fact that they were supporters of the Union.I do not feel that Kallmann's testimony to the contrary, was credible.Of course, Kallmann did offer Pingree a job after therestaurant had reopened. However. as shown by Ramsey'sremarks to her on the day of the closure. Pingree had beenconsidered as Respondent Love's best waitress. When theoffer had been made. Ramsey had still been at the restau-rant, aiding in training newly hired employees. Since to ev-ery rule there is an exception. it would not have been incon-sistent for Respondent Kallmann to have been willing tohire some of the former employees, like Pingree. who en-joyed good reputations while being reluctant to hire thosewho did not.Yet, if Kallmann had been concerned with the conditionof the restaurant at the time that it had closed, one wonderswhy he did not simply so testify, rather than attempt toconstruct a different defense. Possibly, the answer is con-tained in the circumstances confronting him. He was youngand not well versed in labor relations matters. He had un-dertaken significant financial obligations which, under thefranchise agreement and related documents, obliged him tomake periodic payments for such matters as the franchisefee, rent, and insurance premiums. Should RespondentKallmann be found to have violated Section 8(a)(3) of theAct with regard to the former employees, the backpay li-ability would have magnified these financial obligationssubstantially. Consequently, it is hardly surprising that, aspointed out above, he appeared nervous when testifyingand, as is not uncommon with alleged discriminatees whoattempt to embellish the extent of their union activities toensure that they will be found discriminatees as, for exam-ple, Turner did, he appeared to be attempting to construct adefense that would ensure that Respondent Kallmannwould not be found to have acted for an unlawful motive.While that affords a valid basis for not crediting that de-fense, it does not provide a valid basis for ignoring all otherevidence and, ipso facto, penalizing him for doing so byfinding an unlawful motive without regard to whether apreponderance of the evidence supports such a conclusion.In fact. a preponderance of the evidence does not supportthe allegation that Respondent Kallmann refused to hireformer employees of the restaurant for considerations un-lawful under the Act. There is no evidence that RespondentLove's had reason to harbor, or that it did harbor, hostilitytoward the Union and its supporters because of any as-serted "problems" that would naturally cause it to commu-nicate to Kallmann that he had best not hire any of itsformer employees. There is no evidence that either Nayloror, particularly, Choy had repeated their feelings about theUnion to other officials of Respondent Love's or, more sig-nificantly, that they had ever spoken to Kallmann beforeRespondent Kallmann had commenced hiring employees.A preponderance of the evidence does indicate that Kall-mann believed the choice as to whether the restaurantwould be unionized was his alone to make, without regardto how the employees whom he hired felt about the matter,In fact, he did not uniformly refuse to offer employment toall former employees who applied for employment. Conse-quently, while he undoubtedly did not want to incur thesame high labor costs that had occasioned RespondentLove's to feel that the restaurant could not be operatedprofitably, his view of how unions became bargaining rep-resentatives did not warrant undertaking a campaign to123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreclude former employees from being hired by Respon-dent Kallmann. Finally, there is substantial evidence thatthe former employees of the restaurant had been consideredresponsible for its filthy condition when it had been closedand that Kallmann had desired to avoid perpetuation orrecurrence of that situation.Therefore, I find that a preponderance of the evidencedoes not support the allegation that Respondent Kallmannviolated Section 8(aX3) and (1) of the Act in choosing theemployees that it would hire. Further, since it has not beenshown that even a significant number of former employeesof Respondent Love's had been hired by Respondent Kall-mann, the latter was not a successor employer to the for-mer. Finally, as it has not been shown that a majority of theemployees hired by Respondent Kallmann had desired rep-resentation by the Union, I find that Respondent Kall-mann's failure to observe the collective-bargaining agree-ment to which Respondent Love's had been bound, itsfailure to recognize the Union as the representative of theemployees hired to work at the restaurant, and its institu-tion of wage rates and benefits for those employees withoutprior notification to and bargaining with the Union did notviolate Section 8(a)(5) and () of the Act.E. The Allegations of Independent 8(a)(1) ViolationsThe complaint alleges two independent violations of Sec-tion 8(aX)(1) of the Act by Respondent Kallmann. The firstpertains to Kallmann's remark to Pingree that he wouldrehire her under the same conditions as she had been em-ployed by Respondent Love's, "but it will not be Union."Although, above, I have found that the quoted portion wasnot a condition, it is, nevertheless, a clear statement to anemployee that Respondent Kallmann did not intend to per-mit the employees to be represented. While, as also foundabove, Kallmann truly believed that this was a matterwithin his prerogative to determine, the determination ofwhether Section 8(a)(l) has been violated by an employer isan objective one which does not involve scrutiny of theemployer's motive. See American Lumber Sales, Inc., 229NLRB 414, 416 (1977), and cases cited therein. Therefore, Ifind that Respondent Kallmann did violate Section 8(a)(I)of the Act by making this remark.The second incident pertains to the photographing of Lo-gan and Wadsworth, as the two of them sat in an automo-bile after picketing had ended for the day, by Sebben.While Sebben claimed that he had believed that the twostrikers had been smoking marijuana, there is no evidencethat they had been doing so and, more importantly, there isno evidence that Sebben had taken the picture in an effortto aid in the enforcement of marijuana laws. Indeed, thereis no evidence that anything was done with the picture afterit had been taken. "[T]he Board and courts have long heldthat in the absence of any proper justification therefor, pho-tographing strikers engaged in picketing or employees en-gaged in other union activities constitutes illegal interfer-ence, restraint, and coercion." Puritana ManufacturingCorporation, 159 NLRB 518, 519, fn. 2 (1966). (Citationsomitted.) In the absence of any explanation by Sebben toWadsworth and Logan, they could only have concludedthat Sebben had been attempting to harass them by takingthe picture, and they could only have concluded that hehad been doing so because of their picketing, since therehas been no showing that Sebben would have photo-graphed a customer had the latter been smoking marijuanain Respondent Kallmann's parking lot. Therefore, I findthat by photographing Logan and Wadsworth, RespondentKallmann violated Section 8(a)(l) of the Act.F. Whether Respondent Kallmann's Operations Satisfy theBoard's Standards for Asserting JurisdictionAlthough Respondents argue that the Board should ad-just its discretionary standards upward to account for theeffects of inflation, it would appear that any authority to doso, wholly aside from the merits of doing so, has been re-moved from the Board by virtue of Section 14(c)(1) of theAct.A tabulation of the gross sales at the Hayward restaurantduring the final year of operation discloses that it receivedgross revenues in excess of $500,000. Although RespondentKallmann claims that it would not have encountered simi-lar success during its first year of operation, which had notexpired by the time of the hearing, it continued the businessof Respondent Love's at the Hayward restaurant "in essen-tially the same manner as before the change of [operator]."Martin J. Baker, an individualproprietor, d/b/a Galaxy The-ater, Hayloft Theatre, and Mini-Art Cinema, 210 NLRB 695(1974). Though, as found above, not a successor employerfor purposes of assuming the bargaining obligation of Re-spondent Love's, the change in the employee complementwould not affect the fact that Respondent Kallmann is con-tinuing essentially the same operation as had RespondentLove's at Hayward. Moreover, as late as November, Kall-mann gave an affidavit, under oath, stating that he antici-pated that Respondent Kallmann would derive in excess of$500,000 during its first year of operations. Although therewas testimony concerning competing enterprises havingopened in the vicinity of the Hesperian Boulevard restau-rant, the only real difference in the situation appears tohave arisen as a result of the Union's picketing of the res-taurant. It is settled that "a drop in volume of business, as aresult of picketing, cannot be taken into consideration as afactor in defeasance of the Board's jurisdiction." KachcoCorporation d/b/a Hickory Farms of Ohio, 180 NLRB 755(1970).Therefore, inasmuch as Respondent Kallmann is con-ducting the same type of operation as was conducted byRespondent Love's at Hayward, when the Board's standardfor asserting jurisdiction over retail operations was satisfiedduring the year ending in closure, and in light of the factthat Kallmann's projection that over $500,000 gross rev-enue would be derived during the first year of operationappears to have been affected only by the Union's picket-ing, I find that the volume of Respondent Kallmann's op-erations do satisfy the Board's standard for asserting juris-diction over retail enterprises.11. THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Karl Kallmann d/b/a Love's BarbequeRestaurant No. 62, set forth above, occurring in connection124 LOVE'S BARBEQUE RESTAURANT NO. 62with its operations described above have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead, and have led, tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAWI. Karl Kallmann d/b/a Love's Barbeque RestaurantNo. 62 and Love's Enterprises, Inc. are separate employerswithin the meaning of Section 2(2) of the Act, each ofwhom is engaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and (7) of theAct.2. Hotel, Motel & Restaurant Employees & BartendersUnion Local 50, Hotel, Motel & Restaurant Employees &Bartenders International Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By telling employees that it did not intend to operate aunionized restaurant and by taking pictures of employeeswho had been engaging in picketing or other protected ac-tivities, without a valid reason, Karl Kallmann d/b/aLove's Barbeque Restaurant No. 62 has violated Section8(a)(1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. Karl Kallmann d/b/a Love's Barbeque RestaurantNo. 62 has not violated the Act in any other manner.6. Love's Enterprises, Inc. has not violated the Act inany manner.THE REMEDYHaving found that Karl Kallmann d/b/a Love's Barbe-que Restaurant No. 62 has engaged in certain unfair laborpractices, I shall recommend that it be ordered to cease anddesist therefrom and that it take certain affirmative actionto effectuate the policies of the Act.[Recommended Order omitted from publication.]APPENDIX BSTANDARD OPERATING PROCEDURESAll employees are required to be in uniform and ready towork their "stations" prior to their scheduled starting time.All employees are required to enter and leave by thefront door.All employees are to check their stations thoroughly be-fore every rush hour and before going off their shift.All employees must notify the Manager immediatelyupon a change of telephone number or address.All employees are required to read the bulletin boardDAILY.All employees must "punch in" AFTER they are dressedin uniform and "punch out" BEFORE removing uniform.All employees are required to check with person incharge BEFORE punching out.No employee is allowed to park on the restaurant's park-ing lot, without specific permission.No employee, while in uniform, will sit at a table with acustomer.No employee is allowed to bring packages into or out ofthe restaurant.No employee is to "86" any item in the restaurant unlessauthorized by the Manager.No employee is authorized to take a bank check thatexceeds the sum of the purchase and all bank checks mustbe okayed by Manager, Owner, or his Designee. Proof ofcustomer's identity is required.No one should accept a check that has been, or is goingto be, endorsed more than once.No employee off duty is allowed in the restaurant unlessas a customer.No employee should ever be idle to the point where he orshe is without something to do during any shift. If it hap-pens to be a dull period, cleaning, replenishing and liningthings up for the next period should be done.No employee will write on time cards in area reserved fortime punches.No employee should ever OFFER a guest any form ofmedication.No personal phone calls may be received or made whileon duty.Any employees reporting for duty with liquor on theirbreath are subject to immediate dismissal.In the event an employee realizes that he or she is goingto be late or absent, he or she MUST notify the ManagerIMMEDIATELY. Failure to do so may lead to dismissal.Items written on the guest check should never bechanged. They should be crossed out and initialed by theManager, Owner or person in charge.The "wheel man" will be the only verbal contact betweenKitchen and Dining Room.No one, other than the wheel man, shall handle, removeor touch the guest check once it has been placed on thewheel.The wheel man will always be addressed by all otherrestaurant employees as "Sir" or "Mr. Wheel Man".Waitresses will be addressed by all other restaurant em-ployees as "Ma'am" or their number, i.e., "Number 8please."Hostesses and Cashiers will be addressed as "Hostess" or"Cashier."Busboys will always be addressed as "Busboy."Dish Machine Operators are to be addressed as "DMO."Do not offer to handle any customer's belongings (coats,hats, umbrellas, etc.) unless specifically asked.The following DO NOTS are Standard Operating Proce-dure.DO NOT Chew gum or put toothpick in your hair, ear,nose, mouth, or on the food.DO NOT Eat, drink or smoke in front of guests.DO NOT Put a towel around your neck, on your shoul-ders, or under your arm.DO NOT Clean fingernails in front of guests.DO NOT Smoke in kitchen.DO NOT Speak louder than necessary.DO NOT Use profane language.DO NOT Gossip or criticize a guest or fellow employee.DO NOT Count tips or "jingle" tips in your pocket.DO NOT Discuss your tips.125 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOBSERVE THE FOLLOWING SAFETY RULESLook in the direction you are walking. Don't turn sharplyor stop abruptly. Broken glass or china should be placed ina trash can (check with Manager if you are not sure wherethe trash can is). NEVER place broken glass in bus trays.DO NOT Operate or attempt to operate any piece ofequipment with which you are not familiar.DO NOT Stand in front of swinging doors. If you mustdo so, hold it ajar with your foot. IF FOOD OR BEVER-AGES are spilled they must be wiped up immediately. Ifanything is spilled on a customer's clothing or person, youshould apologize and assist them with cleaning cloth or inany way possible. You should then report the incident im-mediately to the Manager, Dining Room Supervisor, orother designated individual in charge. The Manager of hisdesignee should then fill out all necessary insurance forms,regardless of the customer's attitude and even if they assurethe Manager that there is no problem.CARE AND MAINTENANCE OF EQUIPMENTAll equipment arrives with a manual of operation and awarranty. If the Owner/Manager does not have these, hemust get them. They should be filed in safe, but readilyaccessible location.NO ONE IS TO ATTEMPT TO REPAIR ANYEQUIPMENT WITHOUT THE EXPRESS CONSENTOF THE OWNER/MANAGERSPECIAL NOTICEAbsolutely no alcoholic beverages are to be consumed byany employee while on the premises of a Love's restaurant,unless off duty and in the unit as a paying customer. Itwould be a sound business decision to discourage consump-tion of alcoholic beverages by your employees on the prem-ises of a Love's restaurant under any circumstances.APPENDIX CCRAFT DUTIES & RESPONSIBILITIESHOSTESSThe Hostess will great each guest with a pleasant smileand say "Good Morning, Good Afternoon, or Good Eve-ning," depending on the time of day and "Welcome toLOVE's." These three greetings are the only ones to beused. "Hi there", "Hello folks", etc., are not LOVE'S Stan-dard Operating Procedure. Rather than guessing the num-ber of people in a party, she should ask "How many in yourparty, please?". She is to give each guest a menu when sheseats them. She should ALWAYS have in her mind a pic-ture of every table in the dining room that is CLEAN, va-cant and ready for service. This awareness will give theguests the feeling that, in this restaurant, they are in compe-tent hands. Whenever possible, she is to seat each succes-sive party in a different "station". This procedure will notput a strain on one Waitress while the other Waitressesremain idle.During peak periods, when the dining room is filled tocapacity, she is to maintain a written list showing the nameand the number of people in each waiting party. Duringthese peak periods a second Hostess should be on duty. TheHostess taking names is referred to as the Door Hostess andthe other is the Floor Hostess. The Hostess working thedoor will say "Good Morning, Good Afternoon, or GoodEvening, Welcome to Love's, may I have your name,please?". She should not forget to say "Thank you Mr. orMrs.--." A good Door Hostess will recognize regularguests and remember their names, so that if time permits,she may ask, "Was everything all right, Mr. or Mrs.----?,"while they are paying the check or about to leave the res-taurant. People like to be remembered.The Door and Floor Hostesses must work as a team. TheDoor Hostess must be constantly on the alert.She must observe as much of the dining room as possiblewhenever she is not taking or calling the name of a guest.The Floor Hostess becomes the extra pair of eyes for theHostess on the door. As soon as a table is vacated, a Bus-boy must be on the scene. In the event a Busboy doesn't seethe table that should be cleared off (pulled), it becomes theduty of either Hostess to see that a Busboy pulls the va-cated table. The Floor Hostess is to notify the Door Hostessas soon as the table is cleared and set up so that the nextpatrons may be seated. When the Door Hostess notifies thenext group of quests that their table is available she shouldsay "Your Hostess will seat you, thank you for waiting,Mr.--." The Floor Hostess will seat guests as quickly aspossible and present each guest with a LOVE'S menu, la-dies first. She should smile, thank them for waiting oncemore and wish them a pleasant meal. Remember, menusmust be handed to each guest, not just placed on the table.A HOSTESS SHOULD NEVER SEAT A PARTY ATA TABLE THAT HAS NOT BEEN CLEARED,CLEANED AND SET UP!The Door Hostess must call (whenever possible) thenames on the waiting list as they were received. The Host-ess should explain, "There will be only a ...minutes wait-ing time." In instance when the turnover is quite rapid, thepreceding is not necessary.The Hostess must know the number of each waitress,each table, and each station.She must know how to make coffee.Craft Duties and ResponsibilitiesHOSTESSShe should know the duties of the Cashier and be able tofill in if needed.She should see that the floor is kept clean.She should assist the Waitresses whenever the need arisesand time allows.All arrangements for private parties and large groupsshould be approved by the Owner/Manager.126